Exhibit 10.1






EXECUTION VERSION
 

REVOLVING CREDIT AND SECURITY AGREEMENT
among
ARCC FB FUNDING LLC,
as Borrower,
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
BNP PARIBAS,
as Administrative Agent,
ARES CAPITAL CORPORATION,
as Equityholder,
ARES CAPITAL CORPORATION,
as Servicer,
and
U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent
Dated as of June 11, 2020
THIS AGREEMENT PROVIDES FOR AN UNCOMMITTED FACILITY. ALL ADVANCES ARE
DISCRETIONARY ON THE PART OF THE LENDERS IN THEIR SOLE AND ABSOLUTE DISCRETION.
 



USActive 54953942.17

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS
SECTION 1.01. Defined Terms
 
1


SECTION 1.02. Rules of Construction
 
55


SECTION 1.03. Computation of Time Periods
 
56


SECTION 1.04. Collateral Value Calculation Procedures
 
56



ARTICLE II
ADVANCES
SECTION 2.01. Revolving Credit Facility
 
58


SECTION 2.02. Requests for Collateral Loan Approval
 
58


SECTION 2.03. Making of the Advances
 
60


SECTION 2.04. Evidence of Indebtedness
 
61


SECTION 2.05. Payment of Principal and Interest
 
61


SECTION 2.06. Prepayment of Advances
 
62


SECTION 2.07. Changes of Individual Lender Maximum Funding Amounts
 
63


SECTION 2.08. Maximum Lawful Rate
 
63


SECTION 2.09. Several Obligations
 
64


SECTION 2.10. Increased Costs
 
64


SECTION 2.11. Compensation; Breakage Payments
 
65


SECTION 2.12. Inability to Determine Rates
 
66


SECTION 2.13. Rescission or Return of Payment
 
66


SECTION 2.14. Post-Default Interest
 
66


SECTION 2.15. Payments Generally
 
66


SECTION 2.16. Extension of Facility Termination Date
 
67


SECTION 2.17. Defaulting Lenders
 
67


SECTION 2.18. LIBOR Discontinuation
 
69







USActive 54953942.17
-i-
 

--------------------------------------------------------------------------------





ARTICLE III
CONDITIONS PRECEDENT
SECTION 3.01. Conditions Precedent to Initial Advance
 
73


SECTION 3.02. Conditions Precedent to Each Advance
 
75



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrower
 
76


SECTION 4.02. Representations and Warranties of the Servicer
 
80


SECTION 4.03. Representations and Warranties of the Equityholder
 
82



ARTICLE V
COVENANTS
SECTION 5.01. Affirmative Covenants of the Borrower
 
85


SECTION 5.02. Covenants of the Servicer
 
90


SECTION 5.03. Negative Covenants of the Borrower
 
92


SECTION 5.04. Covenants of the Equityholder
 
95


SECTION 5.05. Certain Undertakings Relating to Separateness
 
96



ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01. Events of Default
 
96


SECTION 6.02. OC Ratio Breach Cures
 
99





USActive 54953942.17
-ii-
 

--------------------------------------------------------------------------------





ARTICLE VII
PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT
SECTION 7.01. Grant of Security
 
100


SECTION 7.02. Release of Security Interest
 
101


SECTION 7.03. Rights and Remedies
 
101


SECTION 7.04. Remedies Cumulative
 
104


SECTION 7.05. Related Documents
 
104


SECTION 7.06. Borrower Remains Liable
 
105


SECTION 7.07. Protection of Collateral
 
105



ARTICLE VIII
ACCOUNTS, ACCOUNTINGS AND RELEASES
SECTION 8.01. Collection of Money
 
106


SECTION 8.02. Collateral Account and Collection Account
 
106


SECTION 8.03. Payment Account
 
107


SECTION 8.04. The Revolving Reserve Account; Fundings
 
108


SECTION 8.05. [Reserved]
 
109


SECTION 8.06. Reinvestment of Funds in Covered Accounts; Reports by Collateral
Agent
 
109


SECTION 8.07. Accountings
 
110


SECTION 8.08. Release of Collateral
 
111


SECTION 8.09. Reports by Independent Accountants
 
112



ARTICLE IX
APPLICATION OF MONIES
SECTION 9.01. Disbursements of Monies from Payment Account
 
113



ARTICLE X
SALE OF COLLATERAL LOANS;
PURCHASE OF ADDITIONAL COLLATERAL LOANS
SECTION 10.01. Sales of Collateral Loans
 
117


SECTION 10.02. Purchase of Additional Collateral Loans
 
122


SECTION 10.03. Conditions Applicable to All Sale and Purchase Transactions
 
122


SECTION 10.04. Additional Equity Contributions
 
123





USActive 54953942.17
-iii-
 

--------------------------------------------------------------------------------





ARTICLE XI
ADMINISTRATION AND SERVICING OF CONTRACTS
SECTION 11.01. Appointment and Designation of the Servicer
 
124


SECTION 11.02. Duties of the Servicer
 
125


SECTION 11.03. Authorization of the Servicer
 
128


SECTION 11.04. Collection Efforts, Modification of Collateral
 
128


SECTION 11.05. Servicer Compensation and Expenses
 
129


SECTION 11.06. The Servicer Not to Resign
 
129



ARTICLE XII
THE AGENTS
SECTION 12.01. Authorization and Action
 
129


SECTION 12.02. Delegation of Duties
 
130


SECTION 12.03. Agents’ Reliance, Etc
 
131


SECTION 12.04. Indemnification
 
133


SECTION 12.05. Successor Agents
 
133


SECTION 12.06. The Collateral Agent
 
134





USActive 54953942.17
-iv-
 

--------------------------------------------------------------------------------





ARTICLE XIII
THE AGENTS
SECTION 13.01. No Waiver; Modifications in Writing
 
136


SECTION 13.02. Notices, Etc
 
137


SECTION 13.03. Taxes
 
138


SECTION 13.04. Costs and Expenses; Indemnification
 
142


SECTION 13.05. Execution in Counterparts
 
144


SECTION 13.06. Assignability
 
144


SECTION 13.07. Governing Law
 
146


SECTION 13.08. Severability of Provisions
 
147


SECTION 13.09. Confidentiality
 
147


SECTION 13.10. Merger
 
148


SECTION 13.11. Survival
 
148


SECTION 13.12. Submission to Jurisdiction; Waivers; Etc
 
148


SECTION 13.13. Waiver of Jury Trial
 
149


SECTION 13.14. Right of Setoff; Payments Pro Rata
 
149


SECTION 13.15. PATRIOT Act Notice
 
150


SECTION 13.16. Legal Holidays
 
150


SECTION 13.17. Non-Petition
 
150


SECTION 13.18. Waiver of Setoff
 
151


SECTION 13.19. Collateral Agent Execution and Delivery
 
151


SECTION 13.20. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
 
151


SECTION 13.21. WAIVER OF SOVEREIGN IMMUNITY
 
152


SECTION 13.22. Securitisation Regulation Requirements
 
152


SECTION 13.23. Adequacy of Monetary Damages Against the Lenders
 
154







USActive 54953942.17
-v-
 

--------------------------------------------------------------------------------





SCHEDULES


SCHEDULE 1
Initial Individual Lender Maximum Funding Amounts and Percentages

SCHEDULE 2
[Reserved]

SCHEDULE 3
Initial Collateral Loans

SCHEDULE 4
Moody’s Industry Classifications

SCHEDULE 5
Notice Information

SCHEDULE 6
Authorized Signatories

SCHEDULE 7
Diversity Score

SCHEDULE 8
[Reserved]

SCHEDULE 9
Initial Asset List



EXHIBITS


EXHIBIT A          Form of Note
EXHIBIT B
    Form of Notice of Borrowing (with attached form of Borrowing Base
Calculation Statement)

EXHIBIT C
Form of Notice of Prepayment

EXHIBIT D
Form of Assignment and Acceptance

EXHIBIT E
[Reserved]

EXHIBIT F
Agreed-Upon Procedures

EXHIBIT G
[Reserved]

EXHIBIT H
Form of Data Report

EXHIBIT I
Form of Approval Request

EXHIBIT J
Form of Notice and Request for Consent









USActive 54953942.17
-vi-
 

--------------------------------------------------------------------------------






REVOLVING CREDIT AND SECURITY AGREEMENT
REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of June 11, 2020, among ARCC
FB FUNDING LLC, a Delaware limited liability company, as borrower (the
“Borrower”), the LENDERS from time to time party hereto, BNP PARIBAS (“BNP”), as
administrative agent for the Secured Parties (as hereinafter defined) (in such
capacity, the “Administrative Agent”), ARES CAPITAL CORPORATION, a Maryland
corporation, as equityholder (in such capacity, the “Equityholder”), ARES
CAPITAL CORPORATION, a Maryland corporation, as servicer (in such capacity, the
“Servicer”), and U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), as collateral
agent for the Secured Parties (as hereinafter defined) (in such capacity, the
“Collateral Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower desires that the Lenders make advances on a revolving
basis to the Borrower on the terms and subject to the conditions set forth in
this Agreement; and
WHEREAS, each Lender is willing to make such advances to the Borrower on the
terms and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION; COMPUTATIONS
Section 1.01    Definitions. As used in this Agreement, the following terms
shall have the meanings indicated:
“Account Control Agreement” means that certain Account Control Agreement, dated
as of the Closing Date, among the Borrower, the Servicer, the Collateral Agent
and U.S. Bank, as Securities Intermediary, which agreement relates to the
Covered Accounts.
“Adjusted Principal Balance” means, for any Eligible Collateral Loan, as of any
date of determination, an amount equal to the Loan Value of such Eligible
Collateral Loan as of such date multiplied by the Principal Balance of such
Eligible Collateral Loan as of such date; provided that, the parties hereby
agree that the Adjusted Principal Balance of any Ineligible Collateral Loan as
of such date of determination shall be zero.
“Administrative Agent” has the meaning assigned to such term in the introduction
to this Agreement.


USActive 54953942.17

--------------------------------------------------------------------------------





“Administrative Agent Fee Letter” means that certain fee letter, dated as of the
Closing Date, by and among the Administrative Agent, the Structuring Agent, the
Borrower and the Servicer, as amended or supplemented from time to time.
“Administrative Expense Cap” means, for any Payment Date, an amount not to
exceed $225,000 for any twelve (12) month period.
“Administrative Expenses” means the fees and expenses (including indemnities)
and other amounts of the Borrower due or accrued with respect to any Payment
Date and payable in the following order:
(a)    first, on a pro rata basis, to the Collateral Agent, the Custodian and
the Securities Intermediary, any amounts and indemnities payable to such
entities pursuant to the Facility Documents; and
(b)    second, on a pro rata basis, to:
(i)    the Independent Accountants, agents (other than the Servicer) and outside
counsel of the Borrower for fees and expenses related to the Collateral and the
Facility Documents and to the Independent Director of the Borrower for its fees
and expenses incurred in acting in such capacity; and
(ii)    to any rating agency for fees and expenses in connection with the rating
of (or provision of credit estimates in respect of) any Collateral Loan.
“Advance” means each loan advanced by each Lender to the Borrower on a Borrowing
Date pursuant to Article II.
“Advance Rate” means, with respect to any Collateral Loan, the percentage set
forth in the below table corresponding to the Loan Type and Loan Class of such
Collateral Loan, subject to the exceptions and adjustments set forth immediately
following such table:
Loan Type
Loan Class
Advance Rate
First Lien Loans that are not Recurring Revenue Loans........
Class 1 Loans...........
65%
 
Class 2 Loans...........
62.5%
 
Class 3 Loans...........
60%
First Lien Last Out Loans.....................
Class 1 Loans...........
55%
 
Class 2 Loans...........
55%
 
Class 3 Loans...........
50%
Second Lien Loans...............................
Class 1 Loans...........
35%
 
Class 2 Loans...........
35%
 
Class 3 Loans...........
30%





USActive 54953942.17
-2-
 








--------------------------------------------------------------------------------





Notwithstanding the percentages set forth in the preceding table:
(a)    if such Collateral Loan is a First Lien Loan that is a Recurring Revenue
Loan, the Administrative Agent will assign an Advance Rate in its sole
discretion;
(b)    any First Lien Last Out Loans with a First Out Leverage greater than
2.00:1.00 will be assigned the percentages set forth in the preceding table
corresponding to Second Lien Loans of the Loan Class applicable to such
Collateral Loan;
(c)    the Advance Rate of any First Lien Loans that are not Recurring Revenue
Loans with a Senior Net Leverage Ratio exceeding the First Lien Senior Leverage
Cut-Off will be a blended rate, calculated as follows:
(i)    the portion of such First Lien Loan up to the First Lien Senior Leverage
Cut-Off will be assigned the percentage set forth in the preceding table
corresponding to First Lien Loans of the Loan Class applicable to such
Collateral Loan;
(ii)    the portion of such First Lien Loan above the First Lien Senior Leverage
Cut-Off up to the First Lien Senior Leverage Cap will be assigned the percentage
set forth in the preceding table corresponding to Second Lien Loans of the Loan
Class applicable to such Collateral Loan; and
(iii)    the portion of such First Lien Loan above the First Lien Senior
Leverage Cap will be assigned an Advance Rate of zero;
(d)    portions of First Lien Loans assigned a percentage set forth in the
preceding table corresponding to Second Lien Loans will be treated as First Lien
Loans and not be treated as Second Lien Loans for all other purposes hereunder,
including for purposes of calculating Concentration Limitations; and
(e)    for the purposes of determining Advance Rates, the Senior Net Leverage
Ratio of a Collateral Loan will be based on the senior leverage of the Obligor
on the date the Administrative Agent has approved an Approval Request for such
Collateral Loan pursuant to Section 2.02 or, after the occurrence of a
Revaluation Event, the most recent financial reporting of the Obligor at that
time.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Person” means (a) the Administrative Agent, each Lender and each of
their respective Affiliates and (b) any assignee or participant of any Lender
(unless the benefit of any particular provision hereof to any such Affected
Person is otherwise expressly excluded herein).
“Affiliate” means, in respect of a referenced Person at any time, another Person
Controlling, Controlled by or under common Control with such referenced Person
but which shall not, with respect to the Borrower, include the Obligors under
any Collateral Loan; provided that




USActive 54953942.17
-3-
 








--------------------------------------------------------------------------------





(a) an Obligor will not be considered an “Affiliate” of any other Obligor solely
due to the fact that each such Obligor is under the control of the same
financial sponsor and (b) Obligors in respect of Collateral Loans shall be
deemed not to be “Affiliates” if they have distinct corporate family ratings
and/or distinct issuer credit ratings; provided that, for the purposes of
Section 5.03(h), Section 10.01(a) and Section 10.03 of this Agreement, the term
“Affiliate” shall not include any Excluded Affiliate.
“Agent” or “Agents” means the Administrative Agent and the Collateral Agent,
collectively or individually, as the context requires.
“Aggregate Adjusted Collateral Balance” means, as of any date of determination,
an amount equal to the sum of the Dollar Equivalent of the Adjusted Principal
Balances of all Collateral Loans in the Collateral (including each potential
Collateral Loan that the Borrower has entered into a binding commitment to
purchase that has not yet settled) on such date, after giving effect to all
Collateral Loans added to and removed from the Collateral on such date.
“Aggregate Class 1 Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Class 1 Loans as of such date of determination.
“Aggregate Class 2 Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Class 2 Loans as of such date of determination.
“Aggregate Class 3 Net Collateral Balance” means, as of any date of
determination, an amount equal to the portion of the Aggregate Net Collateral
Balance allocable to Class 3 Loans as of such date of determination.
“Aggregate Net Collateral Balance” means, as of any date of determination, the
Aggregate Adjusted Collateral Balance minus the Excess Concentration Amount, in
each case, as of such date of determination.
“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Collateral Loans, the sum of the Principal Balances of all or of such
portion of such Collateral Loans.
“Agreement” means this Revolving Credit and Security Agreement.
“Applicable Law” means, for any Person, any Law of any Governmental Authority,
including all federal and state banking or securities laws, to which the Person
in question is subject or by which it or any of its assets or properties are
bound.
“Applicable Margin” has the meaning assigned to such term in the Lender Fee
Letter.
“Appraisal” means an appraisal or valuation of a Collateral Loan that is
conducted by an Approved Valuation Firm, which may be in the form of an update
or reaffirmation by an




USActive 54953942.17
-4-
 








--------------------------------------------------------------------------------





Approved Valuation Firm of an appraisal or valuation previously performed by
such Approved Valuation Firm or another Approved Valuation Firm.
“Approval Request” has the meaning specified in Section 2.02(a)(i) hereof.
“Approved List” has the meaning specified in Section 2.02(a)(ii) hereof.
“Approved Valuation Firm” means Lincoln International LLC (f/k/a Lincoln
Partners LLC), Valuation Research Corporation, Alvarez & Marsal, Duff & Phelps,
Houlihan Lokey, Murray, Devine & Co., FTI Consulting and any appraisal or
valuation firm providing such service to the Servicer; provided that any
independent appraisal or valuation firm or independent financial advisor
recognized as being experienced in conducting valuations of secured loans may be
added as an “Approved Valuation Firm” with the consent of the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned).
“Ares Competitor” has the meaning assigned to such term in the Lender Fee
Letter.
“Asset Information” means, with respect to any Obligor, in each case to the
extent available to the Borrower and subject to any redactions required by the
Servicer’s internal policies and procedures (it being understood that to the
extent any of the information described in any of the following is contained in
the Servicer’s internal credit memo described in clause (d) below, such
information need not be separately represented by any document or file and shall
for all purposes of this Agreement be deemed delivered upon delivery of such
internal credit memo): (a) the legal name of such Obligor, (b) the jurisdiction
in which such Obligor is domiciled, (c) the audited financial statements for the
two prior fiscal years of such Obligor (or such shorter period of time for which
such audited financial statements have been prepared and are available), (d) the
Servicer’s internal credit memo with respect to such Obligor and the related
Collateral Loan, (e) the informational memorandum, offering memorandum or
similar document, if any, issued by the bookrunner or the administrative agent
for such Obligor and relating to such Collateral Loan, (f) a company forecast of
such Obligor including plans related to capital expenditures, (g) the business
model, company strategy and names of known peers of such Obligor, (h) the
shareholding pattern and details of the management team of such Obligor, (i)
details of any banking facilities and the debt maturity schedule of such Obligor
and (j) a copy of the related credit agreement (which may be a draft) specifying
the terms and governing the repayment of such Collateral Loan.
“Asset List” has the meaning specified in Section 2.02(a).
“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit D, entered into by a Lender, an assignee, the Administrative
Agent and, if applicable, the Borrower.
“AUP Report Date” has the meaning assigned to such term in Section 8.09.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.




USActive 54953942.17
-5-
 








--------------------------------------------------------------------------------





“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union (as amended or re-enacted) establishing a
framework for the recovery and resolution of credit institutions and investment
firms, the relevant implementing law, regulation, rule or requirement for such
EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings). For the purposes of this definition, a
reference to “regulation” includes any regulation, rule, official directive,
request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or of
any regulatory, self-regulatory or other authority or organisation.
“Bankruptcy Code” means the United States Bankruptcy Code, Title 11, United
States Code §§101 et seq., or foreign bankruptcy, insolvency, receivership or
similar law from time to time in effect and affecting the rights of creditors
generally.
“Base Rate” means, on any date, a fluctuating interest rate per annum equal to
the highest of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.50%. The
Base Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer of any Agent or any Lender. Interest
calculated pursuant to clause (a) above will be determined based on a year of
365 or 366 days, as applicable, and actual days elapsed. Interest calculated
pursuant to clause (b) above will be determined based on a year of 360 days and
actual days elapsed. If the calculation of the Base Rate results in a Base Rate
of less than zero (0), the Base Rate shall be deemed to be zero (0) for all
purposes hereunder.
“BNP” has the meaning assigned to such term in the introduction to this
Agreement.
“Borrower” has the meaning assigned to such term in the introduction to this
Agreement.
“Borrowing Base” means, at any time and date, an amount equal to the sum of
(i) the Dollar Equivalent of the amounts in the Principal Collection Subaccount,
(ii) an amount equal to the product of (x) the Weighted Average Advance Rate as
of such date (excluding any Sale Settlement Pending Collateral from the
calculation of the Weighted Average Advance Rate), (y) the Aggregate Net
Collateral Balance as of such date (excluding any Sale Settlement Pending
Collateral from the calculation of the Aggregate Net Collateral Balance) and (z)
the Portfolio Advance Rate Adjustment as of such date and (iii) the aggregate
sale price (expressed in Dollars) of the Sale Settlement Pending Collateral as
of such date.
“Borrowing Base Calculation Statement” means a statement in substantially the
form attached to the form of Notice of Borrowing attached hereto as Exhibit B,
as such form of Borrowing Base Calculation Statement may be modified as mutually
agreed by the Administrative Agent and the Borrower from time to time.




USActive 54953942.17
-6-
 








--------------------------------------------------------------------------------





“Borrowing Date” means the date of an Advance.
“Business Day” means any day of the year except: (a) a Saturday, Sunday or other
day on which commercial banks in New York City, Boston, Massachusetts, St. Paul,
Minnesota, Florence, South Carolina or the city in which the offices of the
Collateral Agent, the Custodian or the Securities Intermediary are located are
authorized or required by law to close; and (b) if such day relates to any
interest rate setting as to an Advance determined by reference to LIBOR, any day
on which banks are not open for dealings in Dollars in the London interbank
market.
“CAD Collection Account” means the single, segregated account with respect to
Collections in Canadian Dollars at the Securities Intermediary in the name of
the Borrower subject to the lien of the Collateral Agent for the benefit of the
Secured Parties.
“Canadian Dollars” means the lawful currency of Canada.
“Cash” means Dollars immediately available on the day in question.
“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.10(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in implementation thereof, (y) the Securitisation
Regulation and all rules promulgated thereunder and (z) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” hereunder regardless of the date of effectiveness.
“Change of Control” means an event or series of events by which (A)(i) the
Equityholder or its Affiliates, collectively, ceases to possess, directly or
indirectly, the right to elect or appoint (through contract, ownership of voting
securities, or otherwise) directors that at all times have a majority of the
votes of the board of directors (or similar governing body) of the Borrower or
to direct the management policies and decisions of the Borrower or (ii) the
Equityholder or its Affiliates ceases, directly or indirectly, to own and
control legally and beneficially all of the equity interests of the Borrower or
(B) Ares Capital Management LLC or its Affiliates shall cease to be the
investment advisor of the Equityholder.
“Class” means the Class 1 Advances, the Class 2 Advances or the Class 3
Advances, as the context requires.




USActive 54953942.17
-7-
 








--------------------------------------------------------------------------------





“Class 1” means, at any time, all Class 1 Loans at such time.
“Class 1 Advance” means each Advance allocated to Class 1 pursuant to, and in
accordance with, this Agreement.
“Class 1 Borrowing Base” means, at any time and date, an amount equal to the sum
of (i) the Dollar Equivalent of the amounts in the Principal Collection
Subaccount, (ii) an amount equal to the product of (x) the Weighted Average
Class 1 Advance Rate as of such date (excluding any Sale Settlement Pending
Collateral for the Class 1 Loans from the calculation of the Weighted Average
Class 1 Advance Rate), (y) the Aggregate Class 1 Net Collateral Balance as of
such date (excluding any Sale Settlement Pending Collateral for the Class 1
Loans from the calculation of the Aggregate Class 1 Net Collateral Balance) and
(z) the Portfolio Advance Rate Adjustment as of such date and (iii) the
aggregate sale price (expressed in Dollars) of any Sale Settlement Pending
Collateral for the Class 1 Loans as of such date.
“Class 1 Loan” means any Collateral Loan (a) that, as of the Trade Date of such
Collateral Loan, has a tranche size of at least the Dollar Equivalent of
$400,000,000 and (b) the relevant Obligor of which has EBITDA of at least the
Dollar Equivalent of $100,000,000 as calculated in accordance with the Related
Documents as of the Trade Date of such Collateral Loan.
“Class 1 Minimum OC Coverage Test” means, as of any date, a test that is
satisfied if the Class 1 OC Ratio as of such date is equal to or greater than
1.00:1.00.
“Class 1 OC Ratio” means, as of any Business Day, the ratio of (a) the Class 1
Borrowing Base to (b) the sum of (x) the aggregate outstanding principal balance
of the Class 1 Advances and (y) the Dollar Equivalent of the aggregate purchase
price of all Class 1 Loans for which the Borrower has entered into a binding
commitment to purchase that have not yet settled.
“Class 2” means, at any time, all Class 2 Loans at such time.
“Class 2 Advance” means each Advance allocated to Class 2 pursuant to, and in
accordance with, this Agreement.
“Class 2 Borrowing Base” means, at any time and date, an amount equal to the sum
of (i) the Dollar Equivalent of the amounts in the Principal Collection
Subaccount, (ii) an amount equal to the product of (x) the Weighted Average
Class 2 Advance Rate as of such date (excluding any Sale Settlement Pending
Collateral for the Class 2 Loans from the calculation of the Weighted Average
Class 2 Advance Rate), (y) the Aggregate Class 2 Net Collateral Balance as of
such date (excluding any Sale Settlement Pending Collateral for the Class 2
Loans from the calculation of the Aggregate Class 2 Net Collateral Balance) and
(z) the Portfolio Advance Rate Adjustment as of such date and (iii) the
aggregate sale price (expressed in Dollars) of any Sale Settlement Pending
Collateral for the Class 2 Loans as of such date.
“Class 2 Loan” means a Collateral Loan (a) that is not a Class 1 Loan and (b)
the relevant Obligor of which has EBITDA of at least the Dollar Equivalent of
$35,000,000 as calculated in accordance with the Related Documents as of the
Trade Date of such Collateral Loan.




USActive 54953942.17
-8-
 








--------------------------------------------------------------------------------





“Class 2 Minimum OC Coverage Test” means, as of any date, a test that is
satisfied if the Class 2 OC Ratio as of such date is equal to or greater than
1.00:1.00.
“Class 2 OC Ratio” means, as of any Business Day, the ratio of (a) the Class 2
Borrowing Base to (b) the sum of (x) the aggregate outstanding principal balance
of the Class 2 Advances and (y) the Dollar Equivalent of the aggregate purchase
price of all Class 2 Loans for which the Borrower has entered into a binding
commitment to purchase that have not yet settled.
“Class 3” means, at any time, all Class 3 Loans at such time.
“Class 3 Advance” means each Advance allocated to Class 3 pursuant to, and in
accordance with, this Agreement.
“Class 3 Borrowing Base” means, at any time and date, an amount equal to the sum
of (i) the Dollar Equivalent of the amounts in the Principal Collection
Subaccount, (ii) an amount equal to the product of (x) the Weighted Average
Class 3 Advance Rate as of such date (excluding any Sale Settlement Pending
Collateral for the Class 3 Loans from the calculation of the Weighted Average
Class 3 Advance Rate), (y) the Aggregate Class 3 Net Collateral Balance as of
such date (excluding any Sale Settlement Pending Collateral for the Class 3
Loans from the calculation of the Aggregate Class 3 Net Collateral Balance) and
(z) the Portfolio Advance Rate Adjustment as of such date and (iii) the
aggregate sale price (expressed in Dollars) of any Sale Settlement Pending
Collateral for the Class 3 Loans as of such date.
“Class 3 Loan” means a Collateral Loan (a) that is not a Class 1 Loan or a Class
2 Loan and (b) the relevant Obligor of which has an EBITDA of less than the
Dollar Equivalent of $35,000,000 as calculated in accordance with the Related
Documents as of the Trade Date of such Collateral Loan.
“Class 3 Minimum OC Coverage Test” means, as of any date, a test that is
satisfied if the Class 3 OC Ratio as of such date is equal to or greater than
1.00:1.00.
“Class 3 OC Ratio” means, as of any Business Day, the ratio of (a) the Class 3
Borrowing Base to (b) the sum of (x) the aggregate outstanding principal balance
of the Class 3 Advances and (y) the Dollar Equivalent of the aggregate purchase
price of all Class 3 Loans for which the Borrower has entered into a binding
commitment to purchase that have not yet settled.
“Class Minimum OC Coverage Test” means the Class 1 Minimum OC Coverage Test, the
Class 2 Minimum OC Coverage Test or the Class 3 Minimum OC Coverage Test, as
applicable.
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.
“Clearing Corporation” means each entity included within the meaning of
“clearing corporation” under Section 8-102(a)(5) of the UCC.




USActive 54953942.17
-9-
 








--------------------------------------------------------------------------------





“Clearing Corporation Security” means securities which are in the custody of or
maintained on the books of a Clearing Corporation or a nominee subject to the
control of a Clearing Corporation and, if they are Certificated Securities in
registered form, properly endorsed to or registered in the name of the Clearing
Corporation or such nominee.
“Closing Date” means June 11, 2020.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” has the meaning assigned to such term in Section 7.01(a).
“Collateral Account” has the meaning assigned to such term in
Section 8.02(a)(i).
“Collateral Agent” has the meaning assigned to such term in the introduction to
this Agreement.
“Collateral Agent Fee Letter” means the fee letter between the Collateral Agent
and the Borrower setting forth the fees and other amounts payable by the
Borrower to the Collateral Agent, the Custodian and the Securities Intermediary
under the Facility Documents, in connection with the transactions contemplated
by this Agreement.
“Collateral Interest Amount” means, as of any date of determination, without
duplication, the sum of (a) the aggregate amount of Interest Proceeds that has
been received or that is expected to be received (other than Interest Proceeds
expected to be received from Defaulted Collateral Loans and Ineligible
Collateral Loans) and (b) the aggregate amount of Interest Proceeds that the
Servicer has determined, in accordance with the Servicing Standard, are likely
to be received from Defaulted Collateral Loans and Ineligible Collateral Loans,
in each case, during the Collection Period (and, if such Collection Period does
not end on a Business Day, the next succeeding Business Day) in which such date
of determination occurs.
“Collateral Loan” means a loan, debt obligation, debt security or participation
therein acquired by the Borrower.
“Collateral Loan Buy Confirmation” means with respect to any Collateral Loan,
documentation evidencing, in reasonable detail, the Borrower’s acquisition of
such Collateral Loan, and which shall identify at least the obligor, price and
the Principal Balance of such Collateral Loan.
“Collateral Quality Test” means a test that is satisfied as of any Business Day
on or after the date that is three (3) months after the Closing Date if, in the
aggregate, the Collateral Loans owned (or, in relation to a proposed purchase of
a Collateral Loan, both owned and proposed to be owned) by the Borrower satisfy
the Maximum Weighted Average Life Test (or in relation to a proposed purchase
after the date that is three (3) months after the Closing Date, if not in
compliance, the test is maintained or improved after giving effect to any
purchase or sale effected on any such Business Day), calculated in accordance
with Section 1.04.




USActive 54953942.17
-10-
 








--------------------------------------------------------------------------------





“Collection Account” has the meaning assigned to such term in
Section 8.02(a)(ii), including the Principal Collection Subaccount, the Interest
Collection Subaccount, the CAD Collection Account, the EUR Collection Account
and the GBP Collection Account.
“Collection Date” means the date on which the aggregate outstanding principal
amount of the Advances have been repaid in full and all Interest and fees and
all other Obligations (other than contingent indemnification and reimbursement
obligations which are unknown, unmatured and/or for which no claim giving rise
thereto has been asserted) have been paid in full, and the Borrower shall have
no further right to request any additional Advances.
“Collection Period” means, with respect to any Payment Date, the monthly period
from and including the date on which the first Advance is made hereunder to but
excluding the first Collection Period Start Date following the date of such
Advance and each successive monthly period from and including a Collection
Period Start Date to but excluding the immediately succeeding Collection Period
Start Date or, in the case of the Collection Period immediately preceding the
Final Maturity Date or the Collection Period immediately preceding an optional
prepayment in whole of the Advances, ending on the day preceding the Final
Maturity Date or the date of such prepayment, respectively.
“Collection Period Start Date” means the first calendar day of each month of
each year (or, if any such date is not a Business Day, the immediately
succeeding Business Day), commencing in July 2020.
“Collections” means all cash collections, distributions, payments or other
amounts received, or to be received, by the Borrower from any Person in respect
of any Collateral Loan constituting Collateral, including all principal,
interest, fees, distributions and redemption and withdrawal proceeds payable to
the Borrower under or in connection with any such Collateral Loans and all
Proceeds from any sale or disposition of any such Collateral Loans.
“Concentration Calculation Amount” means (a) from the Closing Date to the date
that is the six-month anniversary of the Closing Date, the greater of (i) the
Maximum Portfolio Amount and (ii) the Aggregate Adjusted Collateral Balance
(after giving effect to any proposed purchase of Collateral Loans) and (b) after
the date that is the six-month anniversary of the Closing Date, the Aggregate
Adjusted Collateral Balance.
“Concentration Limitations” means, as of any date of determination, the
following limitations (calculated without duplication) as applied to the
Eligible Collateral Loans owned (or, in relation to a proposed purchase of an
Eligible Collateral Loan, proposed to be owned, with respect to which, if such
purchase results in noncompliance with the limitations, the relevant
requirements must be maintained or improved after giving effect to the purchase)
by the Borrower, unless a waiver is provided in writing by the Administrative
Agent specifying the agreed treatment of such Collateral Loan or Concentration
Limitation:
(a)    not more than 15.00% of the Concentration Calculation Amount may consist
of First Lien Last Out Loans or Second Lien Loans;




USActive 54953942.17
-11-
 








--------------------------------------------------------------------------------





(b)    not more than 10.00% of the Concentration Calculation Amount may consist
of Second Lien Loans;
(c)    (i) not more than 20.00% of the Concentration Calculation Amount may
consist of Class 1 Loans and Class 2 Loans that are Cov-Lite Loans and (ii) not
more than 10.00% of the Concentration Calculation Amount may consist of Class 2
Loans that are Cov-Lite Loans;
(d)    not less than 80.00% of the Concentration Calculation Amount may consist
of Collateral Loans denominated in Dollars;
(e)    not less than 80.00% of the Concentration Calculation Amount may consist
of Collateral Loans the Obligors of which have their headquarters in, a
principal place of business in or are organized, formed or incorporated in the
United States;
(f)    not more than 10.00% of the Concentration Calculation Amount may consist
of Revolving Collateral Loans or Delayed Drawdown Collateral Loans;
(g)    not more than 5.00% of the Maximum Portfolio Amount may consist of
Collateral Loans that are issued by any Obligor and its Affiliates, except that
Collateral Loans that are issued by the two largest Obligors and their
respective Affiliates may consist of up to 10.00% and 7.50% of the Maximum
Portfolio Amount, respectively;
(h)    not more than 7.50% of the Concentration Calculation Amount may consist
of Collateral Loans that are issued by Obligors and their Affiliates that belong
to any single Moody’s Industry Classification, except that (i) up to 20.00% may
consist of Collateral Loans with Obligors and their Affiliates in the largest
Moody’s Industry Classification and (ii) up to 15.00% may consist of Collateral
Loans with Obligors and their Affiliates in the second largest Moody’s Industry
Classification;
(i)    not more than 5.00% of the Concentration Calculation Amount may consist
of Fixed Rate Loans;
(j)    not more than 10.00% of the Concentration Calculation Amount may consist
of Partial PIK Loans; and
(k)    not more than 10.00% of the Concentration Calculation Amount may consist
of Recurring Revenue Loans.
“Constituent Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, similar instrument filed or made in connection
with its




USActive 54953942.17
-12-
 








--------------------------------------------------------------------------------





formation or organization, in each case, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Contribution Notice” has the meaning assigned to such term in Section 10.04(a).
“Control” means the direct or indirect possession of the power to vote 50% or
more of the voting securities of such Person or the power to direct or cause the
direction of the management or policies of a Person, whether through ownership,
by contract, arrangement or understanding, or otherwise. “Controlled” and
“Controlling” have the meaning correlative thereto.
“Cov-Lite Loan” means a loan that does not (I) contain any financial covenants
or (II) require the related Obligor of such loan to comply with any maintenance
covenant; provided that a loan described in clause (I) or (II) above that either
(i) contains a cross-default provision to, or (ii) is pari passu with, another
loan of the Obligor that requires the Obligor to comply with a maintenance
covenant will be deemed not to be a Cov-Lite Loan. For the avoidance of doubt, a
loan that is capable of being described in clause (I) or (II) above only (x)
until the expiration of a period of twelve months or less after the initial
issuance thereof or (y) for so long as there is no funded balance in respect
thereof, in each case as set forth in the applicable Related Documents, will be
deemed not to be a Cov-Lite Loan.
“Covered Account” means each of the Collection Accounts (including the Interest
Collection Subaccount, the Principal Collection Subaccount, the CAD Collection
Account, the EUR Collection Account and the GBP Collection Account), the Payment
Account, the Collateral Account, the Revolving Reserve Account and any other
account established by the Borrower at the Securities Intermediary with the
consent of the Administrative Agent and subject to the Lien of the Collateral
Agent and subject to an agreement establishing “control” (as used in the UCC)
over such account in favor of the Collateral Agent pursuant to the terms of the
Facility Documents.
“Custodian” means U.S. Bank in its capacity as custodian under the Custodian
Agreement, and any successor thereto under the Custodian Agreement.
“Custodian Agreement” means that certain Custodian Agreement, dated as of the
Closing Date, among the Custodian, the Borrower and the Collateral Agent.
“Data File” has the meaning assigned to such term in Section 8.07(b).
“Default” means any event which, with the passage of time, the giving of notice,
or both, would (if not cured or otherwise remedied during such time) constitute
an Event of Default.
“Defaulted Collateral Loan” means any Collateral Loan as to which at any time:
(a)    a default as to all or any portion of one or more payments of principal
and/or interest (including a failure of a selling institution to pay amounts due
and payable to the Borrower with respect to the related participation) has
occurred after the earlier of (i) any grace period applicable thereto and
(ii) five (5) Business Days, in each case, past the applicable due date;




USActive 54953942.17
-13-
 








--------------------------------------------------------------------------------





(b)    a default (other than a default described in clause (a) of this
definition) has occurred under the applicable Related Documents and for which
the Borrower (or the agent or required lenders pursuant to the applicable
Related Documents, as applicable) has elected to exercise any of its rights or
remedies under the applicable Related Documents (including acceleration,
foreclosing on collateral or the imposition of default pricing (for the
avoidance of doubt, excluding any default pricing that occurs automatically
without election pursuant to the terms of the applicable Related Documents,
subject to agreement by the Administrative Agent));
(c)    any portion of principal and/or interest payable thereunder has been
waived or forgiven by the holders of such obligation; or
(d)    a Revaluation Event under clauses (c) or (f) of the definition thereof
has occurred.
“Defaulting Lender” means, at any time, any Lender that (a) has failed for three
(3) or more Business Days after a Borrowing Date to fund its portion of an
Advance required pursuant to the terms of this Agreement (other than failures to
fund as a result of a bona fide dispute as to whether the conditions to
borrowing were satisfied on the relevant Borrowing Date), (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under the Bankruptcy Code or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, receivership,
insolvency, reorganization or similar debtor relief laws of the United States or
other applicable jurisdiction, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgment or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) shall be
conclusive and binding absent manifest error.




USActive 54953942.17
-14-
 








--------------------------------------------------------------------------------





“Delayed Drawdown Collateral Loan” means a Collateral Loan that (a) requires the
Borrower to make one or more future advances to the Obligor under the applicable
Related Documents, (b) specifies a maximum amount that can be borrowed at one or
more specified times, and (c) does not permit the re-borrowing of any amount
previously repaid by the Obligor thereunder; provided that any such Collateral
Loan will be a Delayed Drawdown Collateral Loan only to the extent of undrawn
commitments and solely until all commitments by the Borrower to make advances on
such Collateral Loan to the Obligor under the Related Documents expire or are
terminated or are reduced to zero.
“Deliver” or “Delivered” or “Delivery” means the taking of the following steps:
(a)    subject to clause (h) below, in the case of each Certificated Security
(other than a Clearing Corporation Security):
(i)    causing the delivery of such Certificated Security to the Securities
Intermediary by registering the same in the name of the Securities Intermediary
or its affiliated nominee or by endorsing the same to the Securities
Intermediary in blank;
(ii)    causing the Securities Intermediary to indicate continuously on its
books and records that such Certificated Security is held for the benefit of the
Secured Parties; and
(iii)    causing the Securities Intermediary to maintain continuous possession
of such Certificated Security;
(b)    subject to clause (h) below, in the case of each Uncertificated Security
(other than a Clearing Corporation Security):
(i)    causing such Uncertificated Security to be continuously registered on the
books of the issuer thereof to the Securities Intermediary (or its nominee); and
(ii)    causing the Securities Intermediary (or its nominee) to continuously
indicate on its books and records that such Uncertificated Security is credited
to the applicable Covered Account;
(c)    in the case of each Clearing Corporation Security:
(i)    causing the relevant Clearing Corporation to credit such Clearing
Corporation Security to the securities account of the Securities Intermediary;
and
(ii)    causing the Securities Intermediary to continuously indicate on its
books and records that such Clearing Corporation Security is credited to the
applicable Covered Account;




USActive 54953942.17
-15-
 








--------------------------------------------------------------------------------





(d)    in the case of each security issued or guaranteed by the United States of
America or an agency or instrumentality thereof and that is maintained in
book-entry records of a Federal Reserve Bank (“FRB”) (each such security a
“Government Security”):
(i)    causing the creation of a Security Entitlement to such Government
Security by the credit of such Government Security to the securities account of
the Securities Intermediary at such FRB; and
(ii)    causing the Securities Intermediary to continuously indicate on its
books and records that such Government Security is credited to the applicable
Covered Account;
(e)    in the case of each Security Entitlement not governed by clauses (a)
through (d) above:
(i)    causing (x) the underlying Financial Asset to be credited to and
continuously maintained in the appropriate Covered Account, (y) the Securities
Intermediary to receive a Financial Asset from a securities intermediary (as
defined in Section 8-102(a)(14) of the UCC) or to acquire the underlying
Financial Asset from a securities intermediary, and in either case, accepting it
for credit to and continuously maintaining it in the appropriate Covered Account
or (z) a securities intermediary (as defined in Section 8-102(a)(14) of the UCC)
to become obligated under other law, regulation or rule to credit the underlying
Financial Asset to the Securities Intermediary’s securities account and causing
the Securities Intermediary to make entries on its books and records that such
Security Entitlement is credited to one of the Covered Accounts, which shall at
all times be securities accounts; and
(ii)    causing the Securities Intermediary to continuously indicate on its
books and records that such Security Entitlement (or all rights and property of
the Securities Intermediary representing such Security Entitlement) is credited
to the applicable Covered Account;
(f)    in the case of each Instrument, Cash or Money:
(i)    causing the delivery of such Instrument, Cash or Money to the Securities
Intermediary;
(ii)    causing the Securities Intermediary to credit such Cash or Money to a
“securities account” (as defined in Section 8-501(a) of the UCC), which may be a
subaccount of the applicable Covered Account, in accordance with Article 9 of
the UCC, and to hold such Instrument for the benefit of the Secured Parties,
pursuant to agreement by the Securities Intermediary to treat such Instrument,
Cash or Money as a Financial Asset; and




USActive 54953942.17
-16-
 








--------------------------------------------------------------------------------





(iii)    causing the Securities Intermediary to continuously indicate on its
books and records that such Cash or Money so held is credited to the applicable
Covered Account and such Instrument is held for the benefit of the Secured
Parties;
(g)    with respect to such of the Collateral as constitutes an account or a
general intangible or is not otherwise described in the foregoing clauses (a)
through (f), causing to be filed with the Secretary of State of the State of
Delaware a properly completed UCC financing statement that names the Borrower as
debtor and the Collateral Agent as secured party and that describes such
Collateral (which financing statement may have been previously filed) or any
equivalent filing in any applicable jurisdiction;
(h)    in the case of any certificated security or uncertificated security
either physically located outside of the United States or issued by a Person
organized outside of the United States, that such additional actions shall have
been taken as shall be necessary under applicable law or as shall be reasonably
requested by the Collateral Agent under applicable law to accord the Collateral
Agent rights substantially equivalent to those accorded to a secured party under
the UCC that has possession or Control (as defined in the UCC) of such
certificated security or uncertificated security; or
(i)    in the case of each of clauses (a) through (h) above, such additional or
alternative procedures as may hereafter become appropriate to perfect the
security interest granted to the Collateral Agent hereunder in such items of the
Collateral, consistent with Applicable Law.
In addition, the Servicer on behalf of the Borrower will obtain any and all
consents required by the Related Documents relating to any Instruments, accounts
or general intangibles for the transfer of ownership and/or pledge hereunder
(except to the extent that the requirement for such consent is rendered
ineffective under Section 9-406 of the UCC).
“Determination Date” means the last day of each Collection Period.
“Diversity Score” means, as of any day, a single number that indicates
collateral concentration in terms of both issuer and industry concentration,
calculated as set forth in Schedule 7 hereto, as such Diversity Scores shall be
updated at the option of the Administrative Agent with the approval of the
Borrower (such approval not to be unreasonably withheld) if Moody’s publishes
revised criteria.
“Dollar Equivalent” means, as of any date of determination, (a) with respect to
any amount denominated in Dollars, such amount and (b) with respect to any
amount denominated in a currency other than Dollars, the Dollar equivalent of
such amount determined by (1) the Servicer so long as no Event of Default exists
either prior to or after giving effect to such conversion or (2) if an Event of
Default exists, the Administrative Agent, by reference to (x) for an actual
currency exchange, the applicable currency-Dollar spot rate obtained by the
Servicer or the Administrative Agent, as applicable, through customary banking
channels, including, without limitation, any spot rate published by the
Custodian or (y) for all other purposes, the applicable currency-Dollar spot




USActive 54953942.17
-17-
 








--------------------------------------------------------------------------------





rate that appeared on the Bloomberg screen for such currency at the end of the
immediately preceding Business Day.
“Dollars” and “$” mean lawful money of the United States of America.
“Due Date” means each date on which any payment is due on a Collateral Loan in
accordance with its terms.
“EBITDA” means, with respect to any Relevant Test Period and the Obligor of any
Collateral Loan, the meaning of the term “Adjusted EBITDA,” the term “EBITDA” or
any comparable definition in the Related Documents for such period and
Collateral Loan (or, in the case of a Collateral Loan for which the Related
Documents have not been executed, as set forth in the relevant marketing
materials or financial model in respect of such Collateral Loan) as determined
in the good faith discretion of the Servicer, and, in any case that the term
“Adjusted EBITDA,” the term “EBITDA” or such comparable definition is not
defined in such Related Documents, an amount, for the principal Obligor
thereunder and any of its parents or subsidiaries that are obligated as
guarantor pursuant to the Related Documents for such Collateral Loan (determined
on a consolidated basis without duplication in accordance with GAAP (and also on
a pro forma basis as determined in good faith by the Servicer in case of any
acquisitions)) equal to earnings from continuing operations for such period plus
interest expense, income taxes, depreciation and amortization for such period,
other non-cash charges and organization costs, extraordinary, one-time and/or
non-recurring losses or charges, any other customary add-backs for similarly
situated obligors the Servicer deems to be appropriate and any other item the
Servicer and the Administrative Agent mutually deem to be appropriate.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union, the
United Kingdom, Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Collateral Loan” means, as of any date of determination, a Collateral
Loan that meets each of the following criteria:
(a)    it is (i) a First Lien Loan, (ii) a Second Lien Loan or (iii) a First
Lien Last Out Loan;
(b)    if such Collateral Loan is a Class 3 Loan, it is not a Cov-Lite Loan;




USActive 54953942.17
-18-
 








--------------------------------------------------------------------------------





(c)    except in the case of a Recurring Revenue Loan, as of the date the
Borrower acquired such Collateral Loan, the Obligor of such Collateral Loan has
a minimum EBITDA of the Dollar Equivalent of $10,000,000 as determined in the
good faith discretion of the Servicer, evidence of which is agreed to by the
Administrative Agent;
(d)    it was acquired by the Borrower for a price of not less than 85% of its
Principal Balance;
(e)    it is not a Defaulted Collateral Loan at the time of acquisition by the
Borrower;
(f)    it is denominated in a Permitted Currency and does not permit the
currency or country in which such Collateral Loan is payable to be changed
except to another Permitted Currency;
(g)    the relevant Obligor’s principal place of business and/or incorporation,
formation or organization and/or headquarters are in an Eligible Country;
(h)    the Related Documents for such Collateral Loan are governed by the laws
of the United States, Canada, the United Kingdom or a member state of the
European Union;
(i)    it is not a credit linked note or a single purpose real estate loan;
(j)    it does not constitute Margin Stock and is not by its terms convertible
into or exchangeable for an equity security at the option of either the Borrower
thereof or the holder, and it does not have attached warrants to purchase equity
securities;
(k)    it has an original term to maturity of not more than eight (8.0) years;
(l)    it has been approved by the Administrative Agent in its sole discretion;
(m)    the Related Documents for such Collateral Loan permit the pledge to the
Collateral Agent by the Borrower;
(n)    the Related Documents for such Collateral Loan provide for payments that
do not, at the time the obligation is acquired, subject to the Borrower to
withholding tax or other similar taxes, unless the related Obligor is required
to make “gross-up” payments that ensure that the net amount actually received by
the Borrower (after payment of all taxes, whether imposed on such Obligor or the
Borrower) will equal the full amount that the Borrower would have received had
no such taxes been imposed;
(o)    it is capable of being sold, assigned or participated to the Borrower,
together with any associated security, without any breach of applicable selling
restrictions, any contractual provisions or any legal or regulatory requirements
and the Borrower does not require any authorizations, consents, approvals or
filings (other than such as have been




USActive 54953942.17
-19-
 








--------------------------------------------------------------------------------





obtained or effected) as a result of or in connection with any such sale,
assignment or participation under any Applicable Law;
(p)    it is not subject to a tender offer from the related Obligor other than
(A) a Permitted Offer or (B) an exchange offer in which a security is exchanged
for a security that would otherwise qualify for purchase herein;
(q)    it is not a Structured Finance Obligation, a Zero Coupon Obligation or a
Synthetic Security;
(r)    it is not a PIK Loan, unsecured senior loan or Mezzanine Obligation;
(s)    it is not a project, shipping/aircraft or infrastructure/construction
financing;
(t)    the relevant the Obligor of such Collateral Loan is not a Governmental
Authority;
(u)    the Obligor of such Collateral Loan is not a commodity trader and
producer, oil field services company or other entity highly exposed to commodity
price/volume risk;
(v)    the Obligor of such Collateral Loan is not operating, domiciled or
conducting business in a country subject to Sanctions;
(w)    it is not a lease;
(x)    it will not cause the Borrower or the pool of assets to be required to be
registered as an investment company under the Investment Company Act; and
(y)    if such Collateral Loan is a Recurring Revenue Loan, such Collateral Loan
meets the requirements set forth in the definition of Ongoing Recurring Revenue
Loan Eligibility;
provided that the Administrative Agent may agree in writing to specifically
waive any criteria set forth above (other than clauses (l), (m), (o), (v) and
(x)) with respect to any single Collateral Loan, including any waiver of any
requirement for a Recurring Revenue Loan contained in the definition thereof (it
being understood that the Administrative Agent is not required to provide any
such waiver under any circumstances) and upon such waiver, such waived criteria
will not constitute criteria for such Collateral Loan to qualify as an “Eligible
Collateral Loan”.
“Eligible Country” means (a) the United States, (b) Canada, (c) the United
Kingdom or (d) OECD countries with a country ceiling for foreign currency bonds
of at least “Aa2” by Moody’s and a foreign currency issuer credit rating of at
least “AA” by S&P.




USActive 54953942.17
-20-
 








--------------------------------------------------------------------------------





“Eligible Investments” means any Dollar investment that, at the time it is
Delivered, is Cash or one or more of the following obligations or securities:
(a)    direct interest bearing obligations of, and interest bearing obligations
guaranteed as to timely payment of principal and interest by, the United States
or any agency or instrumentality of the United States, the obligations of which
are backed by the full faith and credit of the United States;
(b)    demand or time deposits in, certificates of deposit of, bank deposit
products, demand notes of, or bankers’ acceptances issued by any depository
institution or trust company organized under the laws of the United States or
any State thereof (including any federal or state branch or agency of a foreign
depository institution or trust company) and subject to supervision and
examination by federal and/or state banking authorities (including, if
applicable, the Collateral Agent, the Custodian or the Administrative Agent or
any agent thereof acting in its commercial capacity); provided that the
short-term unsecured debt obligations of such depository institution or trust
company at the time of such investment, or contractual commitment providing for
such investment, are rated at least “A-1” by S&P and “P-1” by Moody’s;
(c)    commercial paper that (i) is payable in Dollars and (ii) is rated at
least “A-1” by S&P and “P-1” by Moody’s; and
(d)    units of money market funds having a rating of the Highest Required
Investment Category from each of S&P and Moody’s.
No Eligible Investment shall have an “f,” “r,” “p,” “pi,” “q,” “sf” or “t”
subscript affixed to its S&P rating. Any such investment may be made or acquired
from or through the Collateral Agent or the Administrative Agent or any of their
respective Affiliates, or any entity for whom the Collateral Agent, the
Administrative Agent, the Custodian or any of their respective Affiliates
provides services and receives compensation (so long as such investment
otherwise meets the applicable requirements of the foregoing definition of
Eligible Investment at the time of acquisition) or acts as offeror of; provided
that, notwithstanding the foregoing clauses (a) through (d), unless the Borrower
and the Servicer have received the written advice of counsel of national
reputation experienced in such matters to the contrary (together with an
officer’s certificate of the Borrower or the Servicer to the Administrative
Agent and the Collateral Agent that the advice specified in this definition has
been received by the Borrower and the Servicer), Eligible Investments may only
include obligations or securities that constitute cash equivalents for purposes
of the rights and assets in paragraph (c)(8)(i)(B) of the exclusions from the
definition of “covered fund” for purposes of the Volcker Rule. The Collateral
Agent, Securities Intermediary and Custodian shall have no obligation to
determine or oversee compliance with the foregoing.
“Equity Security” means any stock or similar security, certificate of interest
or participation in any profit sharing agreement, reorganization certificate or
subscription, transferable share, voting trust certificate or certificate of
deposit for an equity security, limited partnership interest, interest in a
joint venture, or certificate of interest in a business trust; any security
future on any such security; or any security convertible, with or without
consideration into such a security,




USActive 54953942.17
-21-
 








--------------------------------------------------------------------------------





or carrying any warrant or right to subscribe to or purchase such a security; or
any such warrant or right.
“Equityholder” has the meaning given to such term in the recitals.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the thirty (30) day notice requirement is waived); (b) the
failure with respect to any Plan to satisfy the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA); (c) the filing
pursuant to Section 412(c) of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Plan; (d) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 430 of the Code or Section 303 of ERISA); (e) the incurrence
by the Borrower or any member of its ERISA Group of any liability under Title IV
of ERISA with respect to the termination of any Plan; (f) (i) the receipt by the
Borrower or any member of its ERISA Group from the PBGC of a notice of
determination that the PBGC intends to seek termination of any Plan or to have a
trustee appointed for any Plan under Section 4042 of ERISA, or (ii) the filing
by the Borrower or any member of its ERISA Group of a notice of intent to
terminate any Plan; (g) the incurrence by the Borrower or any member of its
ERISA Group of any liability (i) with respect to a Plan pursuant to
Sections 4063 and 4064 of ERISA, (ii) with respect to a facility closing
pursuant to Section 4062(e) of ERISA, or (iii) with respect to the complete
withdrawal or partial withdrawal from any Multiemployer Plan; (h) the receipt by
the Borrower or any member of its ERISA Group of any notice concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, in endangered status or critical status, within the
meaning of Section 432 of the Code or Section 305 of ERISA or is or is expected
to be insolvent, within the meaning of Title IV of ERISA; or (i) the failure of
the Borrower or any member of its ERISA Group to make any required contribution
to a Multiemployer Plan, in each case of subsections (a) through (i), that
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
“ERISA Group” means each controlled group of corporations or trades or
businesses (whether or not incorporated) under common control that is treated as
a single employer under Section 414(b) or (c) of the Code or, for purposes of
Section 302 of ERISA or Section 412 of the Code (and the regulations promulgated
and rulings issued thereunder), Section 414(m) or (o) of the Code, with the
Borrower.
“EU Bail-In Legislation Schedule” means the document described as the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time.
“EU Due Diligence Requirements” means the due diligence and verification
requirements applicable to EU Institutional Investors under Article 5 of the
Securitisation Regulation (together with any delegated regulations, applicable
guidance, regulatory technical standards, or




USActive 54953942.17
-22-
 








--------------------------------------------------------------------------------





implementing technical standards made thereunder) in respect of securitization
positions, as in effect and/or amended or supplemented from time to time.
“EU Institutional Investor” has the meaning given to “institutional investor”
under the Securitisation Regulation.
“EU Risk Retention Requirement” means Article 6 of the Securitisation Regulation
(together with any delegated regulations, applicable guidance, regulatory
technical standards, or implementing technical standards made thereunder).
“EUR Collection Account” means the single, segregated account with respect to
Collections in Euros at the Securities Intermediary in the name of the Borrower
subject to the lien of the Collateral Agent for the benefit of the Secured
Parties.
“Euros” or “€” means the lawful currency of the EEA Member Countries that have
adopted and retain the single currency in accordance with the treaty
establishing the European Community, as amended from time to time.
“Event of Default” means the occurrence of any of the events, acts or
circumstances set forth in Section 6.01.
“Excess Concentration Amount” means, as of any date of determination on which
any one or more of the Concentration Limitations are exceeded, an amount
(calculated by the Servicer and without duplication) equal to the Dollar
Equivalent of the portion of the Adjusted Principal Balance of each Eligible
Collateral Loan that causes such Concentration Limitation to be exceeded.
“Excess Interest Proceeds” means, at any time of determination, the excess of
(1) amounts then on deposit in the Interest Collection Subaccount representing
Interest Proceeds over (2) the projected amount required to be paid pursuant to
Section 9.01(a)(i)(A), (B), (C) and (D), on the next Payment Date, any
prepayment date or the Final Maturity Date, as applicable, in each case, as
determined by the Borrower in good faith and in a commercially reasonable
manner.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder, all as from time to time in effect, or any
successor law, rules or regulations, and any reference to any statutory or
regulatory provision shall be deemed to be a reference to any successor
statutory or regulatory provision.
“Excluded Affiliate” means any portfolio company of (x) the Servicer, (y) the
Equityholder or (z) any Affiliate thereof, as applicable, that is not
consolidated on the financial statements of the Servicer or the Equityholder, as
applicable.
“Excluded Amounts” means (a) any amount received in the Collection Account with
respect to any Collateral Loan included as part of the Collateral, which amount
is attributable to the payment of any Taxes, fees or other charges imposed by
any Governmental Authority on such Collateral Loan or on any underlying asset
securing such Collateral Loan and (b) any amount




USActive 54953942.17
-23-
 








--------------------------------------------------------------------------------





received in the Collection Account (or other applicable account) representing
(i) any amount representing a reimbursement of insurance premiums, (ii) any
escrows relating to Taxes, insurance and other amounts in connection with
Collateral Loans which are held in an escrow account for the benefit of the
Obligor and the applicable secured party pursuant to escrow arrangements under a
Related Document, (iii) any amount received in the Collection Account with
respect to any Collateral Loan sold or transferred by the Borrower pursuant to
Section 10.01 to the extent such amount is attributable to a time after the
effective date of such sale, (iv) any interest accruing on a Collateral Loan
prior to the related purchase date that was not purchased by the Borrower and is
for the account of the Person from whom the Borrower purchased such Collateral
Loan, and (v) any amounts deposited into the Collection Account manifestly in
error.
“Excluded Principal Distributions” means Permitted Distributions of Principal
Proceeds designated as “Excluded Principal Distributions” by mutual agreement of
the Servicer and Administrative Agent.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld or deducted from a payment to a
Secured Party: (a) Taxes imposed on or measured by a Secured Party’s net income
(however denominated), franchise Taxes imposed on a Secured Party, and branch
profits Taxes imposed on a Secured Party, in each case, (i) by the jurisdiction
(or any political subdivision thereof) under the laws of which such Secured
Party is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located or (ii) that
are Other Connection Taxes, (b) in the case of any Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect on the date on which (i) such Lender becomes
a party hereto or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 13.03, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Secured Party’s failure to comply
with Section 13.03(g), and (d) Taxes imposed under FATCA.
“Expedited Notice of Borrowing” has the meaning assigned to such term in
Section 2.03(d).
“Facility Amount” means (a) on or prior to the Facility Termination Date, an
amount equal to the Maximum Facility Amount (as such amount may be reduced from
time to time pursuant to Section 2.07) and (b) following the Facility
Termination Date, the outstanding principal balance of all of the Advances.
“Facility Documents” means this Agreement, the Notes, the Account Control
Agreement, the Collateral Agent Fee Letter, the Custodian Agreement, the Lender
Fee Letter, the Administrative Agent Fee Letter, the Loan Sale Agreement and any
other security agreements and other instruments entered into or delivered by or
on behalf of the Borrower pursuant to Section 5.01(c) to create, perfect or
otherwise evidence the Collateral Agent’s security interest in the Collateral.




USActive 54953942.17
-24-
 








--------------------------------------------------------------------------------





“Facility Reduction Fee” has the meaning assigned to such term in the Lender Fee
Letter.
“Facility Termination Date” means the last day of the Reinvestment Period (as
and to the extent extended in accordance with Section 2.16).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any period, the greater of (a) 0% and (b) a
fluctuating interest rate per annum equal for each day during such period to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it;
provided that, if at any time a Lender is borrowing overnight funds from a
Federal Reserve Bank that day, the Federal Funds Rate for such Lender for such
day shall be the average rate per annum at which such overnight borrowings are
made on that day as promptly reported by such Lender to the Borrower and the
Agents in writing. Each determination of the Federal Funds Rate by a Lender
pursuant to the foregoing proviso shall be conclusive and binding except in the
case of manifest error.
“Fee Basis Amount” means, for any Payment Date, an amount equal to the Aggregate
Principal Balance.
“Final Maturity Date” means the earlier to occur of (i) the Business Day 24
months after the Facility Termination Date and (ii) the date on which the Final
Maturity Date is declared pursuant to Section 6.01.
“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.
“First Lien First Out Loan” means one or more tranches of First Lien Loans
issued by an Obligor under the same Related Documents as a First Lien Last Out
Loan that at any time prior to and/or after an event of default under the
Related Documents, will be paid in full in accordance with a specified waterfall
or other priority of payments as specified in the Related Documents, an
agreement among lenders or other applicable agreement before such First Lien
Last Out Loan is paid.
“First Lien Last Out Loan” means a Collateral Loan that would be a First Lien
Loan but for the fact that at any time prior to and/or after an event of default
under the Related Documents, such Collateral Loan will be paid after any First
Lien First Out Loan issued by the Obligor have




USActive 54953942.17
-25-
 








--------------------------------------------------------------------------------





been paid in full in accordance with a specified waterfall or other priority of
payments as specified in the Related Documents, an agreement among lenders or
other applicable agreement or the Obligor has a Working Capital Revolver that is
at any time prior to and/or after an event of default, senior to such Collateral
Loan in payment priority or in lien priority with respect to all collateral
securing such Collateral Loan; provided that if the First Out Leverage of such
Collateral Loan is less than 0.25:1.00, as determined by the Servicer in
accordance with the Servicing Standard, then such Collateral Loan will
constitute a First Lien Loan.
“First Lien Loan” means any Collateral Loan (for purposes of this definition, a
“loan”) that meets the following criteria:
(a)    is not (and is not expressly permitted by its terms to become)
subordinate to any obligation of the relevant Obligor in any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
(other than pursuant to a Permitted Lien, a Permitted Working Capital Lien and
customary waterfall provisions contained in the applicable loan agreement or
indenture);
(b)    is secured by a pledge of collateral, which security interest is (i)
validly perfected and first priority under Applicable Law (subject to liens
permitted under the applicable credit agreement that are reasonable for similar
Collateral Loans, Permitted Working Capital Liens and liens accorded priority by
law in favor of any Governmental Authority) or (ii)(1) validly perfected and
second priority in the accounts, documents, instruments, chattel paper,
letter-of-credit rights, supporting obligations, deposit accounts, investments
accounts (as such terms are defined in the UCC) and any other assets securing
any Working Capital Revolver under Applicable Law and proceeds of any of the
foregoing (a first priority lien on such assets, a “Permitted Working Capital
Lien”) and (2) validly perfected and first priority (subject to liens permitted
under the applicable credit agreement that are reasonable for similar Collateral
Loans and liens accorded priority by law in favor of any Governmental Authority)
in all other collateral under Applicable Law;
(c)    the Servicer determines in good faith that the value of the collateral
for such Collateral Loan (including based on enterprise value) on or about the
time of acquisition equals or exceeds the outstanding principal balance of the
Collateral Loan plus the aggregate outstanding balances of all other Collateral
Loans of equal or higher seniority secured by a first priority Lien over the
same collateral; and
(d)    for which the Obligor of such loan and its Affiliates has been designated
on the date such Collateral Loan was acquired by the Borrower as a “First Lien
Loan” by the Administrative Agent.
“First Lien Senior Leverage Cap” means, with respect to any Collateral Loan, if
such Collateral Loan is (a) a Class 1 Loan, a Senior Net Leverage Ratio of
6.00:1.00, (b) a Class 2 Loan, a Senior Net Leverage Ratio of 6.00:1.00 or (c) a
Class 3 Loan, a Senior Net Leverage Ratio of 5.50:1.00.




USActive 54953942.17
-26-
 








--------------------------------------------------------------------------------





“First Lien Senior Leverage Cut-Off” means, with respect to any Collateral Loan,
if such Collateral Loan is (a) a Class 1 Loan, a Senior Net Leverage Ratio of
5.00:1.00, (b) a Class 2 Loan, a Senior Net Leverage Ratio of 5.00:1.00 or (c) a
Class 3 Loan, a Senior Net Leverage Ratio of 4.50:1.00.
“First Out Leverage” means the ratio of (x) the sum of first out indebtedness
and Working Capital Revolver capacity that is secured by a Permitted Working
Capital Lien to (y) EBITDA.
“Fixed Rate Loan” means any Collateral Loan that bears a fixed rate of interest.
“Foreign Lender” means a Lender that is resident or organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes.
“FRB” has the meaning specified in the definition of Deliver.
“Fundamental Amendment” means, with respect to each Lender, any amendment,
modification, waiver or supplement of or to this Agreement that would
(a) increase or extend the term of the Individual Lender Maximum Funding Amounts
or change the Final Maturity Date (other than an increase of the Individual
Lender Maximum Funding Amount of a particular Lender or the addition of a new
Lender agreed to by the relevant Lender), (b) extend the date fixed for the
payment of principal of or interest on any Advance or any fee hereunder,
(c) reduce the amount of any such payment of principal, (d) reduce the rate at
which Interest is payable thereon or any fee is payable hereunder (other than in
connection with the appointment of a Benchmark Replacement), (e) release any
material portion of the Collateral, except in connection with dispositions
permitted hereunder, (f) alter the terms of Section 9.01 or Section 13.01(b),
(g) modify the definition of the terms “Majority Lenders,” “Required Lenders,”
“Maximum Available Amount,” “Advance Rate,” “Borrowing Base,” “Minimum OC
Coverage Test,” “Collateral Quality Test,” “Collateral Loan,” “Eligible
Collateral Loan,” “Eligible Country,” “Class 1 Borrowing Base,” “Class 2
Borrowing Base,” “Class 3 Borrowing Base,” “Class 1 Minimum OC Coverage Test,”
“Class 2 Minimum OC Coverage Test,” “Class 3 Minimum OC Coverage Test,” “Class 1
Loan,” “Class 2 Loan” or “Class 3 Loan” or any component thereof defined therein
(in each case, other than any administrative, non-material amendment agreed to
by the Borrower and the Administrative Agent); (h) modify in any other manner
the number or percentage of the Lenders required to make any determinations or
waive any rights hereunder or to modify any provision hereof or (i) extend the
Reinvestment Period, in each case to the extent such amendment, modification,
waiver or supplement relates to such Lender.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States.
“GBP Collection Account” means the single, segregated account with respect to
Collections in Pounds Sterling at the Securities Intermediary in the name of the
Borrower subject to the lien of the Collateral Agent for the benefit of the
Secured Parties.
“Government Security” has the meaning specified in the definition of Deliver.




USActive 54953942.17
-27-
 








--------------------------------------------------------------------------------





“Governmental Authority” means, with respect to any Person, any nation or
government, any supranational, state or other political or subdivision thereof,
any central bank (or similar monetary or regulatory authority) thereof, any body
or entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator, in each case, having jurisdiction or authority over such Person.
“Governmental Authorizations” means all franchises, permits, licenses,
approvals, consents and other authorizations of all Governmental Authorities.
“Governmental Filings” means all filings, including franchise and similar tax
filings, and the payment of all fees, assessments, interests and penalties
associated with such filings with all Governmental Authorities.
“Highest Required Investment Category” means (a) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one month instruments, “Aa2” and “P-1”
for three month instruments, “Aa3” and “P-1” for six month instruments and “Aa2”
and “P-1” for instruments with a term in excess of six months and (b) with
respect to rating assigned by S&P, “A-1” for short-term instruments and “A” for
long-term instruments.
“Indemnified Party” has the meaning assigned to such term in Section 13.04(b).
“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Facility Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Independent Accountants” has the meaning assigned to such term in
Section 8.09(a).
“Independent Director” means a natural person who, (A) for the five-year period
prior to his or her appointment as Independent Director, has not been, and
during the continuation of his or her service as Independent Director is not:
(i) an employee, director, stockholder, member, manager, partner or officer of
the Borrower, the Equityholder or any of their respective Affiliates (other than
his or her service as an Independent Director or officer of the Borrower or
other Affiliates that are structured to be “bankruptcy remote”); (ii) a customer
or supplier of the Borrower, the Equityholder or any of their respective
Affiliates (other than his or her service as an Independent Director or officer
of the Borrower or any other Affiliates that are structured to be “bankruptcy
remote”); (iii) a Person controlling or under common control with any partner,
shareholder, member, manager, Affiliate or supplier of the Borrower or any
Affiliate of the Borrower or (iv) any member of the immediate family of a person
described in clauses (i), (ii) or (iii); and (B) has (i) prior experience as an
independent director for a Person whose charter documents required the consent
of the independent director thereof before such Person could consent to the
institution of bankruptcy or insolvency proceedings against it or could file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities.




USActive 54953942.17
-28-
 








--------------------------------------------------------------------------------





“Individual Lender Maximum Funding Amount” means, as to each Lender on any date
of determination, the maximum amount of Advances to the Borrower that may be
lent by such Lender pursuant to Section 2.01 in an aggregate principal amount at
any one time outstanding for such Lender up to but not exceeding the amount
applicable to such Lender on such date of determination as specified on Schedule
1 or in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its Individual Lender Maximum Funding Amount, as applicable, as such
amount may be reduced from time to time pursuant to Section 2.07 or increased or
reduced from time to time pursuant to assignments effected in accordance with
Section 13.06(a).
“Ineligible Collateral Loan” means, at any time, a Collateral Loan or any
portion thereof, that fails to satisfy any criteria of the definition of
Eligible Collateral Loan as of the date when such criteria are applicable (other
than any criteria that has been waived pursuant to the definition thereof); it
being understood that such criteria in the definition of Eligible Collateral
Loan that is specified to be applicable only as of the date of acquisition of
such Collateral Loan shall not be applicable after the date of acquisition of
such Collateral Loan.
“Initial AUP Report Date” has the meaning assigned to such term in
Section 8.09(a).
“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under the Bankruptcy Code or any other applicable insolvency law now or
hereafter in effect, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official for such Person or for any substantial
part of its property, or ordering the winding-up or liquidation of such Person’s
affairs, and such decree or order shall remain unstayed and in effect for a
period of sixty (60) consecutive days; or (b) the commencement by such Person of
a voluntary case under the Bankruptcy Code or any other applicable insolvency
law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.
“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.
“Interest” means, with respect to the Advances made with respect to each Loan
Class for each Interest Accrual Period (or any other period), the sum of the
products (for each day elapsed during such Interest Accrual Period or other
period) of:
interestformulaa01.jpg [interestformulaa01.jpg]
where:




USActive 54953942.17
-29-
 








--------------------------------------------------------------------------------





IR    =    the Interest Rate applicable to such Class for such day;
P    =    the principal amount of the Advances made in respect of such Loan
Class outstanding on such day; and
D    =    360 days.
“Interest Accrual Period” means (a) with respect to the first Payment Date, the
period from and including the Closing Date to and including the last day of the
calendar month preceding the first Payment Date and (b) with respect to any
subsequent Payment Date, the period from and including the first day of the
calendar month in which the preceding Payment Date occurred and ending on the
last day of the calendar month immediately preceding the month in which such
Payment Date occurs; provided that the final Interest Accrual Period hereunder
shall end on and include the day prior to the payment in full of the Advances
hereunder.
“Interest Collection Subaccount” has the meaning assigned to such term in
Section 8.02(a).
“Interest Coverage Ratio” means, with respect to any Collateral Loan for any
Relevant Test Period, the meaning of “Interest Coverage Ratio,” “Pro Forma
Interest Coverage Ratio” or any comparable term in the Related Documents for
such Collateral Loan, and in any case that “Interest Coverage Ratio,” “Pro Forma
Interest Coverage Ratio” or such comparable term is not defined in such Related
Documents, the ratio, for such Collateral Loan, of (a) EBITDA of the related
Obligor for the Relevant Test Period to (b) cash interest expense of such
Obligor for the Relevant Test Period, in each case, as calculated by the
Servicer in good faith using information from and calculations consistent with
the relevant compliance statements and financial reporting packages provided by
the relevant Obligor as per the requirements of the applicable Related
Documents.
“Interest Proceeds” means, with respect to any Collection Period or the related
Determination Date, without duplication, the sum of:
(a)    all payments of interest and other income received in cash by the
Borrower during such Collection Period on the Collateral Loans (including
interest purchased with Principal Proceeds, interest and other income received
in cash on Ineligible Collateral Loans and the accrued interest received in cash
in connection with a sale of any such Collateral Loan during such Collection
Period);
(b)    all principal and interest payments received by the Borrower during such
Collection Period on Eligible Investments purchased with Interest Proceeds and
all interest payments received by the Borrower during such Collection Period on
Eligible Investments purchased with amounts credited to the Revolving Reserve
Account;
(c)    all amendment and waiver fees, late payment fees (including compensation
for delayed settlement or trades), and all protection fees and other fees and
commissions received by the Borrower during such Collection Period unless the
Servicer




USActive 54953942.17
-30-
 








--------------------------------------------------------------------------------





has determined in its sole discretion that such payments are to be treated as
Principal Proceeds; and
(d)    commitment fees, facility fees, anniversary fees, ticking fees and other
similar fees received by the Borrower during such Collection Period unless the
Servicer has determined in its sole discretion that such payments are to be
treated as Principal Proceeds;
provided that:
(1)    as to any Defaulted Collateral Loan (and only so long as it remains a
Defaulted Collateral Loan), any amounts received in respect thereof will
constitute Principal Proceeds (and not Interest Proceeds) until the aggregate of
all Collections in respect thereof since it became a Defaulted Collateral Loan
equals the Principal Balance of such Defaulted Collateral Loan at the time as of
which it became a Defaulted Collateral Loan and all amounts received in excess
thereof will constitute Interest Proceeds; and
(2)    any amounts received in respect of any Equity Security that was received
in exchange for a Defaulted Collateral Loan will constitute Principal Proceeds
(and not Interest Proceeds) until the aggregate of all collections in respect of
such Equity Security equals the outstanding Principal Balance of the related
Collateral Loan, at the time it became a Defaulted Collateral Loan, for which
such Equity Security was received in exchange.
“Interest Rate” means, for any Class as of any date of determination, an
interest rate per annum equal to LIBOR (or, if at any time LIBOR cannot be
determined, the Base Rate) plus the Applicable Margin.
“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.
“Law” means any action, code, consent decree, constitution, decree, directive,
enactment, finding, guideline, law, injunction, interpretation, judgment, order,
ordinance, policy statement, proclamation, promulgation, regulation,
requirement, rule, rule of law, treaty, rule of public policy, settlement
agreement, statute, or writ, of any Governmental Authority, or any particular
section, part or provision thereof.
“Lender” means each Person listed on Schedule 1 and any other Person that shall
have become a party hereto in accordance with the terms hereof pursuant to an
Assignment and Acceptance, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance.
“Lender Fee Letter” means that certain fee letter, dated as of the Closing Date,
by and among the Lenders, the Borrower and the Servicer, as amended or
supplemented from time to time, and any other fee letter between a Lender, the
Borrower and the Servicer that identifies itself as a Lender Fee Letter
hereunder.




USActive 54953942.17
-31-
 








--------------------------------------------------------------------------------





“Liabilities” means all liabilities, obligations, losses, claims, damages,
penalties, actions, judgments, suits, costs, expenses (including reasonable and
documented out-of-pocket fees and expenses of agents, experts and outside
attorneys) and disbursements of any kind or nature whatsoever.
“LIBOR” means, for any LIBOR Period, the ICE Benchmark Administration Limited
London interbank offered rate per annum for deposits in the relevant currency
for a period equal to three months as displayed in the Bloomberg Financial
Markets System (or such other page on that service or such other service
designated by the ICE Benchmark Limited for the display of such administration’s
London interbank offered rate for deposits in the relevant currency) as of 11:00
a.m., London time on the day that is two Business Days prior to the first day of
the LIBOR Period (the “Screen Rate”); provided that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
LIBOR Period, LIBOR shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in the relevant
currency are offered to the Administrative Agent two (2) Business Days preceding
the first day of such LIBOR Period by four leading banks (selected by the
Administrative Agent after consultation with the Borrower) in the London or
other offshore interbank market for the relevant currency as of 11:00 a.m. for
delivery on the first day of such LIBOR Period, for the number of days comprised
therein and in an amount comparable to the amount of the Administrative Agent’s
portion of the relevant Advance; provided, if such rate is less than 0.45%, such
rate shall be deemed to be 0.45% for purposes of this Agreement.
“LIBOR Period” means (a) with respect to the first LIBOR Period, the period from
and including the Closing Date to and including the last day of September 2020
and (b) with respect to any subsequent LIBOR Period, the three-month period
commencing from and including the first day of the next calendar month after the
previous LIBOR Period ended and ending on the last day of the third calendar
month after the previous LIBOR Period ended; provided that the final LIBOR
Period hereunder shall end on and include the day prior to the payment in full
of the Advances hereunder.
“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
or security interest (statutory or other), or preference, priority or other
security agreement, charge or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing authorized by the Borrower of any financing statement
under the UCC or comparable law of any jurisdiction).
“Lien Release Dividend” has the meaning assigned to that term in Section
10.01(f).
“Lien Release Dividend Date” means the date specified by the Borrower, which
date may be any Business Day, provided written notice is given in accordance
with Section 10.01(f).
“Listed Collateral Loan” means, at any time, a Collateral Loan for which three
or more bids are quoted and available from a Pricing Source, subject in each
case to the proviso in the definition of “Listed Value”.




USActive 54953942.17
-32-
 








--------------------------------------------------------------------------------





“Listed Value” means, for any Listed Collateral Loan at any time, the bid price
for such Collateral Loan most recently quoted by a Pricing Source; provided
that, if the Servicer reasonably believes that the price quoted by any such
source is based on less than three bona fide bids, then at the Servicer’s
election, upon notice thereof from the Servicer to the Administrative Agent,
such Collateral Loan will not be considered a “Listed Collateral Loan” and the
“Loan Value” of such Collateral Loan will be determined in accordance with
clause (b)(ii) of the definition of Loan Value.
“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Borrower (as amended, restated, amended and restated, or
otherwise modified).
“Loan Class” means a Class 1 Loan, a Class 2 Loan or a Class 3 Loan, as
applicable.
“Loan Sale Agreement” means that certain Purchase and Sale Agreement, dated as
of the Closing Date, by and between the Equityholder and the Borrower, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
“Loan Type” means a First Lien Loan, a First Lien Last Out Loan or a Second Lien
Loan, as applicable.
“Loan Value” means, with respect to each Collateral Loan, as of any date of
determination and expressed as a percentage of the Principal Balance of such
Collateral Loan, a percentage equal to:
(a)    if a Revaluation Event has not occurred with respect to such Collateral
Loan, the purchase price of such Collateral Loan (excluding any original issue
discount of 3% or less);
(b)    if a Revaluation Event has occurred with respect to such Collateral Loan
and such Collateral Loan is not a Defaulted Collateral Loan:
(i)    if such Collateral Loan is a Listed Collateral Loan as of such date, the
lesser of (x) the Listed Value of such Collateral Loan as at such date and
(y) the purchase price of such Collateral Loan; and
(ii)    if such Collateral Loan is not a Listed Collateral Loan as of such date:
(A)    and the Servicer provides three bona fide bids that are acceptable to the
Administrative Agent (in its sole discretion), the average of such bona fide
bids; otherwise
(B)    the fair market value of such Collateral Loan as determined by the
Administrative Agent in its sole discretion; and




USActive 54953942.17
-33-
 








--------------------------------------------------------------------------------





(c)    if a Revaluation Event has occurred with respect to such Collateral Loan
and such Collateral Loan is a Defaulted Collateral Loan, the fair market value
of such Collateral Loan as determined by the Administrative Agent in its sole
discretion.
If the Borrower disagrees with the Loan Value assigned by the Administrative
Agent to a Collateral Loan pursuant to clauses (b)(ii) or (c) above (an “Agent
Valuation”), then the Borrower may at its own expense and within sixty (60) days
from the date on which the Administrative Agent assigned the Agent Valuation
(the “Dispute Period”) obtain an Appraisal (the “New Valuation”) from an
Approved Valuation Firm or a valuation firm selected by the Borrower with the
consent of the Administrative Agent (such process, a “Valuation Agent Dispute”).
If a New Valuation is obtained during the Dispute Period, then the New Valuation
shall be treated as the amended Loan Value, otherwise the Agent Valuation shall
be treated as the amended Loan Value. During the Dispute Period, the Loan Value
shall be the Agent Valuation. If the Borrower has exercised its dispute right
with respect to a Collateral Loan and the Loan Value has been amended to be the
New Valuation for any such Collateral Loan, the Administrative Agent may, in its
sole discretion, further amend the Loan Value in respect of such Collateral Loan
on any subsequent date, subject to the valuation procedures and dispute
mechanics set forth above, and such further determination shall constitute the
Loan Value; provided, that the Administrative Agent may only further amend such
Loan Value (i) once per calendar quarter; (ii) following the occurrence of a
subsequent Revaluation Event; or (iii) more than once per calendar quarter at
the Administrative Agent’s expense by obtaining an Appraisal from an Approved
Valuation Firm. For the avoidance of doubt, the Borrower may at any time
resubmit a New Valuation for any Collateral Loan for approval by the
Administrative Agent.
“Majority Lenders” means, as of any date of determination, the Administrative
Agent and Lenders having an aggregate Percentage greater than 50%; provided,
however, that if any Lender shall be a Defaulting Lender at such time, then
Advances owing to such Defaulting Lender and such Defaulting Lender’s unfunded
Individual Lender Maximum Funding Amounts shall be excluded from the
determination of Majority Lenders.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or operations of the Borrower or the Servicer either
individually or taken as a whole, (b) the validity or enforceability of this
Agreement, the LLC Agreement or any other Facility Document or the validity,
enforceability or collectability of the Collateral Loans or the Related
Documents generally or any material portion of the Collateral Loans or the
Related Documents, (c) the rights and remedies of the Administrative Agent, the
Lenders and the other Secured Parties with respect to matters arising under this
Agreement or any other Facility Document, (d) the ability of each of the
Borrower or the Servicer to perform its obligations under any Facility Document
to which it is a party, or (e) the status, existence, perfection, priority or
enforceability of the Collateral Agent’s Lien on the Collateral.
“Material Modification” means, with respect to any Collateral Loan, any
amendment, waiver, consent or modification of, or supplement to or inaction
with, a Related Document with respect thereto (it being understood that a
release document or similar instrument executed or




USActive 54953942.17
-34-
 








--------------------------------------------------------------------------------





delivered in connection with a disposition that is otherwise permitted under the
applicable Related Documents shall not constitute an amendment or modification
to such Related Document) executed or effected after the date on which such
Collateral Loan is acquired by the Borrower, that:
(a)    reduces, defers or forgives any principal amount of such Collateral Loan;
(b)    reduces or forgives one or more interest payments which reduces the
spread or coupon by more than 50 basis points or permits any interest due with
respect to such Collateral Loan in cash to be deferred or capitalized and added
to the principal amount of such Collateral Loan (other than (i) any modification
that results in such Collateral Loan becoming a Partial PIK Loan, which, at the
Borrower’s option, either (x) constitutes a “Revaluation Event” and a
reclassification of such Collateral Loan as a Partial PIK Loan for purposes of
clause (j) of the Concentration Limitations or (y) can be resubmitted to the
Administrative Agent for approval under Section 2.02 as a new Collateral Loan,
or (ii) any deferral or capitalization already expressly permitted by the terms
of its Related Documents or pursuant to the application of a pricing grid, in
each case, as of the date such Collateral Loan was acquired by the Borrower);
(c)    extends, delays or waives any date fixed for any scheduled payment
(including at maturity) or mandatory prepayment of principal on such Collateral
Loan, subject to any grace period agreed to by the Administrative Agent at the
time of such modification; provided that a “Material Modification” shall not be
deemed to have occurred pursuant to this clause (c) if (x) the Average Life of
such Collateral Loan is increased by not more than the lesser of (i) six months
or (ii) 20% from its Average Life on the related date of acquisition of such
Collateral Loan by the Borrower and (y) the Senior Net Leverage Ratio of such
Collateral Loan is not more than 85% of the maximum established in the Senior
Net Leverage Ratio covenant of such Collateral Loan;
(d)    in the case of a First Lien Last Out Loan or a First Lien Loan,
contractually or structurally subordinates such Collateral Loan by operation of
a priority of payments, turnover provisions or the transfer of assets in order
to limit recourse to the related Obligor (other than as permitted by the terms
of the Related Documents on the date such Collateral Loan was acquired);
(e)    substitutes, alters, releases or terminates any material portion of the
underlying assets securing such Collateral Loan (other than as expressly
permitted by the Related Documents as of the date such Collateral Loan was
acquired by the Borrower) or releases any material guarantor or co-Obligor from
its obligations with respect thereto, and each such substitution, alteration,
release or termination materially and adversely affects the value of such
Collateral Loan (as determined in the commercially reasonable discretion of the
Administrative Agent);
(f)    modifies any term or provision of the Related Documents of such
Collateral Loan that, as determined by the Borrower in consultation with the
Administrative Agent, materially and adversely impacts the calculation of any
financial covenant, the




USActive 54953942.17
-35-
 








--------------------------------------------------------------------------------





definition of “Permitted Liens” (or any analogous definition), or the
determination of any default or event of default with respect to the related
Collateral Loan;
(g)    results in change of currency of the Collateral Loan; or
(h)    any other modification not set forth in clauses (a) through (g) above
which, in the reasonable discretion of the Administrative Agent after
consultation with the Borrower, is, in and of itself, material and adverse to
the overall value of such Collateral Loan;
provided that, for any Revaluation Event triggered by a “Material Modification”
pursuant to clause (h) hereof, if the Borrower disagrees with the classification
of such modification as a Material Modification under clause (h), then the Loan
Value of such Collateral Loan will remain the assigned Loan Value for 15
Business Days or until a New Valuation is obtained, which New Valuation will be
treated as the amended Loan Value; provided, further, that if a New Valuation is
not obtained during such 15 Business Day period, then the amended Loan Value
will be an Agent Valuation; provided, further, that if the Borrower has
exercised its dispute right and the Loan Value has been amended to be the New
Valuation for any such Collateral Loan pursuant to the first proviso above, the
Administrative Agent may, in its sole discretion, further amend the Loan Value
in respect of such Collateral Loan on any subsequent date, subject to the
valuation procedures and dispute mechanics set forth in the definition of “Loan
Value”.
“Maximum Available Amount” means, on any date of determination, an amount equal
to the lesser of:
(a)    the Maximum Facility Amount at such time; and
(b)    the Borrowing Base (calculated after giving effect to the deposit or
investment of such borrowed funds on the borrowing date).
“Maximum Facility Amount” means $300,000,000 (as such amount may be reduced
pursuant to Section 2.07); provided that it is understood that the loan facility
established under this Agreement is an uncommitted facility and there is no
express or implied commitment on the part of the Administrative Agent or any
Lender to provide any Advance except that, in the case of Collateral Loans
approved by means of an Approval Request or Approved List, the Lenders shall
have committed to fund the related Advances (up to the amount(s) specified in
the related Approval Request or Approved List), provided that the related
conditions precedent set forth in Article III are satisfied with respect to such
Advances on the applicable Borrowing Date.
“Maximum Portfolio Amount” means, as of any date of determination, the sum of
(i) the Maximum Facility Amount as of such date and (ii) the aggregate amount of
all contributions by the Equityholder to the Borrower (other than contributions
made to cure a Default or an Event of Default) less any principal distributions
that constitute a return of capital to the Equityholder other than Excluded
Principal Distributions.




USActive 54953942.17
-36-
 








--------------------------------------------------------------------------------





“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of the Collateral Loans as of
such date is less than or equal to six and a half (6.5) years.
“Measurement Date” means (a) the Closing Date, (b) each Borrowing Date, (c) each
Payment Date Report Determination Date and (d) each other date reasonably
requested by the Administrative Agent.
“Mezzanine Obligations” means unsecured obligations that are contractually
subordinated in right of payment to other debt of the same issuer.
“Minimum OC Coverage Test” means, as of any date, a test that is satisfied if
the OC Ratio as of such date is equal to or greater than 1.00:1.00.
“Money” has the meaning specified in Section 1-201(24) of the UCC.
“Moody’s” means Moody’s Investors Service, Inc., together with its successors.
“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 4 hereto, as such industry classifications shall be updated at the
option of the Servicer if Moody’s publishes revised industry classifications.
The determination of which Moody’s Industry Classification to which an Obligor
belongs shall be made in good faith by the Servicer.
“Multiemployer Plan” means a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA that is sponsored by the Borrower or a member of its
ERISA Group or to which the Borrower or a member of its ERISA Group is obligated
to make contributions or has any liability.
“Net-Debt-to-Recurring-Revenue Ratio” means, with respect to any Collateral Loan
for any period, the meaning of “Net-Debt-to-Recurring-Revenue Ratio” or any
comparable term defined in the Related Documents for such Collateral Loan, and
in any case that “Net-Debt-to-Recurring-Revenue Ratio” or such comparable term
is not defined in such Related Documents, the ratio of (a) indebtedness of the
related Obligor under such Collateral Loan and all other indebtedness of such
Obligor that is senior or pari passu in right of payment to such Collateral Loan
minus Unrestricted Cash and cash equivalents to (b) TTM Recurring Revenue, as
calculated by the Servicer in good faith in accordance with the Servicing
Standard using information from and calculations consistent with the relevant
compliance statements and financial reporting packages provided by the relevant
Obligor as per the requirements of the Related Documents; provided that, in the
event of a lack of any such information necessary to calculate the
Net-Debt-to-Recurring-Revenue Ratio for any Collateral Loan, the
Net-Debt-to-Recurring-Revenue Ratio for such Collateral Loan shall be a ratio
calculated by the Administrative Agent in its sole discretion after consultation
with the Servicer or, if agreed to by the Administrative Agent, by the Servicer
in good faith in accordance with the Servicing Standard.
“Non-Approval Event” means an event that (x) will be deemed to have occurred if
the ratio (measured on a rolling three-month basis) of (i) the number or Dollar
amount of Approval




USActive 54953942.17
-37-
 








--------------------------------------------------------------------------------





Requests for loans that satisfy the requirements of an Eligible Collateral Loan
rejected by the Administrative Agent over (ii) the total number or aggregate
Dollar amount of Approval Requests is greater than 70% and (y) will be
continuing until the conditions set forth in clause (x) of this definition are
no longer true; provided that, until ten (10) loans have been submitted for
approval to the Administrative Agent by the Servicer, the ratio of clause (x)(i)
over clause (x)(ii) shall be deemed to be zero.
“Note” means each promissory note, if any, issued by the Borrower to a Lender in
accordance with the provisions of Section 2.04(b), substantially in the form of
Exhibit A.
“Notice of Borrowing” has the meaning assigned to such term in Section 2.03(a).
“Notice of Prepayment” has the meaning assigned to such term in Section 2.06(a).
“Obligations” means all indebtedness, whether absolute, fixed or contingent, at
any time or from time to time owing by the Borrower to any Secured Party or any
Affected Person under or in connection with this Agreement, the Notes or any
other Facility Document, including all amounts payable by the Borrower in
respect of the Advances, with interest thereon, and all other amounts payable
hereunder or thereunder by the Borrower.
“Obligor” means, in respect of any loan, each Person obligated to pay
Collections in respect of such loan, including any applicable guarantors;
provided that for purposes of determining the domicile of an Obligor for
purposes of the definitions of Concentration Limitations and Eligible Collateral
Loan, the term “Obligor” shall only include the Person in respect of which the
Collateral Loan was principally underwritten.
“Obligor Measurement Date” means the last day of each relevant period for which
an Obligor delivers financial reporting information that includes the
calculation of financial covenants, as certified by a Responsible Officer of
such Obligor (which is required to occur no less frequently than quarterly).
“OC Ratio” means, as of any Business Day, the ratio of (a) the Borrowing Base to
(b) the sum of (x) the aggregate outstanding principal balance of the Advances
and (y) the Dollar Equivalent of the aggregate purchase price of all Collateral
Loans for which the Borrower has entered into a binding commitment to purchase
that have not yet settled.
“OC Ratio Breach” means, on any Business Day, a failure of the Minimum OC
Coverage Test.
“OC Ratio Posting Payment” has the meaning assigned to such term in
Section 6.02.
“OECD” means the Organisation for Economic Co-Operation and Development.
“OFAC” means the U.S. Office of Foreign Assets Control.




USActive 54953942.17
-38-
 








--------------------------------------------------------------------------------





“Ongoing Recurring Revenue Loan Eligibility” means a Collateral Loan that
satisfies the definition of Recurring Revenue Loan and has a
Net-Debt-to-Recurring-Revenue Ratio of 3.00x or less as of the most recent
Obligor Measurement Date.
“Optional Sale” has the meaning assigned to such term in Section 10.01(e).
“Optional Sale Date” means any Business Day, provided 45 days’ prior written
notice is given in accordance with Section 10.01(e).
“Other Connection Taxes” means, in the case of any Secured Party, any Taxes
imposed as a result of a present or former connection between such Secured Party
and the jurisdiction imposing such Tax (other than connections arising from such
Secured Party having executed, delivered, become a party to, performed
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, the Notes or any other Facility Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Facility Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.03(h)).
“Partial PIK Loan” means a Collateral Loan that requires the Obligor to pay only
a portion of the accrued and unpaid interest in Cash on a current basis, the
remainder of which is or can be deferred and paid later; provided that (x) the
portion of such interest required to be paid in Cash pursuant to the terms of
the applicable Related Documents carries a current Cash pay interest rate paid
at a fixed rate of not less than 3.5% per annum, (y) the terms of the applicable
Related Documents do not permit the amount of current Cash pay interest to be
less than 25% of the ordinary specified interest at any time and (z) the terms
of the applicable Related Documents do not permit any accrued and unpaid
interest to be deferred for more than 12 months or paid later than the date that
is 12 months after the initial due date for such interest.
“Participant” means any bank or other Person to whom a participation is sold as
permitted by Section 13.06(c).
“Participant Register” has the meaning assigned to such term in
Section 13.06(c)(ii).
“PATRIOT Act” has the meaning assigned to such term in Section 13.15.
“Payment Account” has the meaning assigned to such term in Section 8.03.
“Payment Date” means the 15th day of each month, commencing with October 2020;
provided that, if any such day is not a Business Day, then such Payment Date
shall be the next succeeding Business Day.




USActive 54953942.17
-39-
 








--------------------------------------------------------------------------------





“Payment Date Report” has the meaning assigned to such term in Section 8.07(b).
“Payment Date Report Determination Date” has the meaning assigned to such term
in Section 8.07(b).
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor agency
or entity performing substantially the same functions.
“Percentage” means with respect to any Lender as of any date of determination,
(a) with respect to each Lender party hereto and listed on Schedule 1, the
percentage applicable to such Lender on such date of determination as specified
on Schedule 1, as such amount is reduced by any Assignment and Acceptance
entered into by such Lender with an assignee or increased by any Assignment and
Acceptance entered into by such Lender with an assignor, and (b) with respect to
each Lender that has become a party hereto pursuant to an Assignment and
Acceptance and not listed on Schedule 1, the percentage set forth therein as
such Lender’s Percentage, in each case as such amount is reduced by an
Assignment and Acceptance entered into between such Lender and an assignee or
increased by any Assignment and Acceptance entered into by such Lender with an
assignor.
“Permitted Assignee” means (a) a Lender or any of its Affiliates or (b) any
Person managed by a Lender or any of its Affiliates.
“Permitted Currencies” means Pounds Sterling, Euro, Dollars and Canadian
Dollars.
“Permitted Distribution” means, on any Business Day, distributions of (x)
Interest Proceeds so long as immediately after giving effect to such Permitted
Distribution, sufficient Interest Proceeds remain to pay all amounts payable on
the immediately following Payment Date pursuant to Section 9.01(a)(i) as
determined by the Servicer in good faith and/or (y) prior to the last day of the
Reinvestment Period, Principal Proceeds; provided that amounts may be
distributed pursuant to this definition so long as (i) no Event of Default has
occurred and is continuing (or would occur after giving effect to such Permitted
Distribution), (ii) the Minimum OC Coverage Test is satisfied immediately prior
to and immediately after giving effect to such Permitted Distribution and (iii)
solely with respect to clause (y) above, the OC Ratio as of such date is equal
to or greater than 1.20:1.00. Notwithstanding the foregoing, nothing in this
definition shall limit the right or ability of the Borrower to make a Permitted
Tax Distribution.
“Permitted Liens” means any of the following: (a) Liens for Taxes if such Taxes
shall not at the time be due and payable or if a Person shall currently be
contesting the validity thereof in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of such Person; (b) Liens imposed by law, such as materialmen’s,
warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and other
similar Liens, arising by operation of law in the ordinary course of business
for sums that are not overdue or are being contested in good faith; (c) Liens
granted pursuant to or by the Facility Documents, (d) judgement Liens not
constituting an Event of Default hereunder, (e) bankers’ Liens, rights of setoff
and other similar Liens existing solely with respect to cash and cash
equivalents on deposit in one or more accounts maintained by such Person, in
each case granted in the ordinary




USActive 54953942.17
-40-
 








--------------------------------------------------------------------------------





course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management,
operating account arrangements and netting arrangements, (f) with respect to
collateral underlying any Collateral Loan, the Lien in favor of the Borrower
herein and Liens permitted under the underlying instruments related to such
Collateral Loan, (g) as to any agented Collateral Loan, Liens in favor of the
agent on behalf of all the lenders to the related obligor, (h) Liens of clearing
agencies, broker-dealers and similar Liens incurred in the ordinary course of
business, provided that such Liens (x) attach only to the securities (or
proceeds) being purchased or sold and (y) secure only obligations incurred in
connection with such purchase or sale, and not any obligation in connection with
financing and (i) precautionary Liens, and filings of financing statements under
the UCC, covering assets sold or contributed to any Person not prohibited
hereunder.
“Permitted Offer” means a tender offer pursuant to the terms of which the
offeror offers to acquire a debt obligation (including a Collateral Loan) in
exchange for consideration consisting of (x) Cash in an amount equal to or
greater than the full face amount of the debt obligation being exchanged plus
any accrued and unpaid interest or (y) other debt obligations that rank pari
passu or senior to the debt obligation being exchanged which have a face amount
equal to or greater than the full face amount of the debt obligation being
exchanged and are eligible to be Collateral Loans plus any accrued and unpaid
interest in Cash.
“Permitted Refinancing” means any refinancing transaction undertaken by the
Equityholder, the Borrower or an Affiliate of the Equityholder that is secured,
directly or indirectly, by any Collateral Loan currently or formerly included in
the Collateral or any portion thereof or any interest therein released from the
Lien of this Agreement.
“Permitted Securitization” means any private or public term or conduit
securitization transaction (a) undertaken by the Equityholder, the Borrower or
an Affiliate of the Equityholder, that is secured, directly or indirectly, by
any Collateral Loan currently or formerly included in the Collateral or any
portion thereof or any interest therein released from the Lien of this
Agreement, including, without limitation, any collateralized loan obligation or
collateralized debt obligation offering or other asset securitization and (b) in
the case of a term securitization, in which the Equityholder or an Affiliate
thereof or underwriter or placement agent has agreed to purchase or place 100%
of the equity and non-investment grade tranches of notes issued in such term
securitization transaction. For the avoidance of doubt, notwithstanding any
agreement by the Equityholder or an Affiliate to purchase or place 100% of the
equity in such term securitization transaction, any such party agreeing to so
purchase or place may designate other Persons as purchasers of such equity
provided such party or parties remain primarily liable therefor if such
designees fail to purchase or place in connection with the closing date of such
term securitization and/or, after the closing of such term securitization, may
transfer equity it purchases at the closing thereof.
“Permitted Tax Distribution” means distributions to the Equityholder (from the
Collection Account or otherwise) to the extent required to allow the
Equityholder to make sufficient distributions to qualify as a “regulated
investment company” within the meaning of Section 851 of the Code and to
otherwise eliminate federal or state income or excise taxes payable by the




USActive 54953942.17
-41-
 








--------------------------------------------------------------------------------





Equityholder in or with respect to any taxable year of the Equityholder (or any
calendar year, as relevant); provided that (A) the amount of any such payments
made in or with respect to any such taxable year (or calendar year, as relevant)
of the Equityholder shall not exceed 115% of the amounts that the Borrower would
have been required to distribute to the Equityholder to: (i) allow the Borrower
to satisfy the minimum distribution requirements that would be imposed by
Section 852(a) of the Code (or any successor thereto) to maintain its
eligibility to be taxed as a regulated investment company for any such taxable
year, (ii) reduce to zero for any such taxable year the Borrower’s liability for
federal income taxes imposed on (x) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto) or (y) its
net capital gain pursuant to Section 852(b)(3) of the Code (or any successor
thereto), and (iii) reduce to zero the Borrower’s liability for federal excise
taxes for any such calendar year imposed pursuant to Section 4982 of the Code
(or any successor thereto), in the case of each of (i), (ii) or (iii),
calculated assuming that the Borrower had qualified to be taxed as a regulated
investment company under the Code, (B) after the occurrence and during the
continuance of an Event of Default, the amount of Permitted Tax Distributions
made in any calendar quarter shall not exceed U.S.$1,500,000 (or such greater
amount consented to by the Administrative Agent in its sole discretion) and (C)
amounts may be distributed pursuant to this definition only to the extent of
available Excess Interest Proceeds and/or Principal Proceeds and only so long as
(x) the Minimum OC Coverage Test is satisfied immediately prior to and
immediately after giving effect to such Permitted Tax Distribution (unless
otherwise consented to by the Administrative Agent in its sole discretion), (y)
the Borrower certifies the above in a RIC Distribution Notice to the
Administrative Agent at least two (2) Business Days prior to the applicable
distribution and (z) the Borrower provides at least two (2) Business Days’ prior
written notice thereof to the Administrative Agent and the Collateral Agent.
“Permitted Working Capital Lien” has the meaning assigned to such term in the
definition of “First Lien Loan”.
“Person” means an individual or a corporation (including a business trust),
partnership, trust, incorporated or unincorporated association, joint stock
company, limited liability company, government (or an agency or political
subdivision thereof) or other entity of any kind.
“PIK Loan” means a loan (other than a Partial PIK Loan) that permits the Obligor
thereon to defer or capitalize any portion of the accrued interest thereon.
“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
that is covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code, in any case, which is sponsored by the Borrower
or a member of its ERISA Group or to which the Borrower or a member of its ERISA
Group is obligated to make contributions or has any liability.
“Plan Asset Rule” has the meaning assigned to such term in Section 4.01(m).
“Portfolio Advance Rate Adjustment” means, as of any date of determination, the
percentage set forth on the table below corresponding to the highest Diversity
Score then-applicable to the Collateral Loans:




USActive 54953942.17
-42-
 








--------------------------------------------------------------------------------





Diversity Score
Advance Rate Adjustment
Less than 4
0
%
Greater than or equal to 4, but less than 6
40
%
Greater than or equal to 6, but less than 10
60
%
Greater than or equal to 10, but less than 14
80
%
Greater than or equal to 14
100
%

“Post-Default Rate” means a rate per annum equal to the Interest Rate otherwise
in effect pursuant to this Agreement plus 2.00% per annum.
“Potential Servicer Removal Event” means any event which, with the passage of
time, the giving of notice, or both, would (if not cured or otherwise remedied
during such time) constitute a Servicer Removal Event.
“Pounds Sterling” and “₤” means the lawful currency of the United Kingdom.
“Pricing Source” means any of Loan Pricing Corporation, Mark-it Partners
(formerly known as Loan X), Interactive Data Corporation or another nationally
recognized broker-dealer or nationally recognized quotation service mutually
agreed from time to time by (a) the Administrative Agent and (b) the Servicer.
“Prime Rate” means the rate determined by BNP from time to time as its prime
rate in the United States, such rate to change as and when such designated rate
changes. The Prime Rate is not intended to be the lowest rate of interest
charged by BNP in connection with extensions of credit to debtors.
“Principal Balance” means, with respect to any loan, as of any date of
determination, the outstanding principal amount of such loan, excluding any
capitalized interest.
“Principal Collection Subaccount” has the meaning assigned to such term in
Section 8.02(a).
“Principal Proceeds” means, with respect to any Collection Period or the related
Determination Date, all amounts received by the Borrower during such Collection
Period that do not constitute Interest Proceeds, including unapplied proceeds of
the Advances and any amounts received by the Borrower as equity contributions
(and not designated as Interest Proceeds in accordance with Section 10.04).
“Priority of Payments” has the meaning assigned to such term in Section 9.01(a).
“Private Authorizations” means all franchises, permits, licenses, approvals,
consents and other authorizations of all Persons (other than Governmental
Authorities).




USActive 54953942.17
-43-
 








--------------------------------------------------------------------------------





“Proceeds” has, with reference to any asset or property, the meaning assigned to
it under Section 9-102(a)(64) of the UCC and, in any event, shall include any
and all amounts from time to time paid or payable under or in connection with
such asset or property.
“QIB” has the meaning assigned to such term in Section 13.06(e).
“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (a)(i) that has either (A) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (B) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1” or
better by Moody’s, (ii) the parent corporation of which has either (A) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (B) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (iii) is
otherwise acceptable to the Administrative Agent and (b) the deposits of which
are insured by the Federal Deposit Insurance Corporation.
“Qualified Purchaser” has the meaning assigned to such term in Section 13.06(e).
“Recipient” means the Administrative Agent and each Lender.
“Recurring Revenue” means, with respect to any Obligor, (a) the “Recurring
Revenue” of such Obligor or any comparable term defined in the Related
Documents, or (b) in the case of any Collateral Loan with respect to which the
Related Documents do not include a definition of “Recurring Revenue” or any
comparable term, the amount of revenues of such Obligor in respect of perpetual
licenses, subscription agreements, maintenance streams or other similar and
perpetual cash flow streams, as calculated by the Administrative Agent in its
sole discretion after consultation with the Servicer or, if agreed to by the
Administrative Agent, by the Servicer in good faith in accordance with the
Servicing Standard using information from and calculations consistent with the
relevant compliance statements and financial reporting packages provided by the
relevant Obligor as per the requirements of the Related Documents.
“Recurring Revenue Loan” means a Collateral Loan that meets each of the
following criteria as of the date of acquisition by the Borrower, subject to
waiver by the Administrative Agent in accordance with the definition of Eligible
Collateral Loan hereto (for the avoidance of doubt, if any Collateral Loan does
not meet the below listed conditions, but such failure is waived by the
Administrative Agent, such Collateral Loan shall still be subject to the Advance
Rates, Concentration Limitations and Revaluation Events applicable to Recurring
Revenue Loans set forth herein):
(a)    such Collateral Loan is a First Lien Loan;
(b)    the Obligor with respect to such Collateral Loan is in a high growth
industry or industry that customarily has businesses with recurring revenue
models as determined by the Administrative Agent in its sole discretion or, if
agreed to by the Administrative Agent, by the Servicer, in good faith in
accordance with the Servicing Standard;




USActive 54953942.17
-44-
 








--------------------------------------------------------------------------------





(c)    the Obligor with respect to such Collateral Loan has generated a minimum
of $15,000,000 in TTM Recurring Revenue during the most recent reporting period;
(d)    the Net-Debt-to-Recurring-Revenue Ratio with respect to such Collateral
Loan is less than 2.50:1.00 as of the later of the initial closing date of such
Collateral Loan or the most recent Obligor Measurement Date, as applicable; and
(e)    the Related Documents for such Collateral Loan require the Obligor with
respect to such Collateral Loan to meet a minimum of two (2) financial covenants
as determined by the Administrative Agent in its sole discretion, including a
covenant for minimum liquidity and maximum ratio of principal loan amount
outstanding to TTM Recurring Revenue.
“Register” has the meaning assigned to such term in Section 13.06(d).
“Regulation T,” “Regulation U” and “Regulation X” mean Regulation T, U and X,
respectively, of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
“Reinvestment Period” means the period from and including the Closing Date to
and including the earlier of (a) the date that is the third anniversary of the
Closing Date (or such later date as may be agreed by the Borrower, the
Administrative Agent and each Lender pursuant to Section 2.16) and (b) the date
of the termination of the Individual Lender Maximum Funding Amounts pursuant to
Section 6.01.
“Related Documents” means, with respect to any Collateral Loan, (i) the loan or
credit agreement evidencing such Collateral Loan, (ii) the principal security
agreement, and (iii) if the same can be obtained without undue expense or
effort, all other documents evidencing, securing, guarantying, governing or
giving rise to such Collateral Loan but, for the avoidance of doubt, excluding
immaterial certificates, notices and other ancillary documentation.
“Relevant Test Period” means, with respect to any Collateral Loan, the relevant
test period for the calculation of EBITDA, Interest Coverage Ratio or Senior Net
Leverage Ratio, as applicable, for such Collateral Loan in the applicable
Related Documents or, if no such period is provided for therein, for Obligors
delivering monthly financial statements, each period of the last twelve
consecutive reported calendar months, and for Obligors delivering quarterly
financial statements, each period of the last four consecutive reported fiscal
quarters of the principal Obligor on such Collateral Loan; provided that, with
respect to any Collateral Loan for which the relevant test period is not
provided for in the applicable Related Documents, if an Obligor is a
newly-formed entity as to which twelve consecutive calendar months have not yet
elapsed, “Relevant Test Period” shall initially include the period from the date
of formation of such Obligor or closing date of the applicable Collateral Loan
to the end of the twelfth calendar month or fourth fiscal quarter (as the case
may be) from the date of formation or closing, as applicable, and shall
subsequently include each period of the last twelve consecutive reported
calendar months or four consecutive reported fiscal quarters (as the case may
be) of such Obligor.




USActive 54953942.17
-45-
 








--------------------------------------------------------------------------------





“Requested Amount” has the meaning assigned to such term in Section 2.03.
“Required Lenders” means, as of any date of determination, the Administrative
Agent and Lenders having aggregate Percentages greater than or equal to 66 2/3%;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then Advances owing to such Defaulting Lender and such Defaulting Lender’s
unfunded Individual Lender Maximum Funding Amounts shall be excluded from the
determination of Required Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means (a) in the case of (i) a corporation or (ii) a
partnership or limited liability company that, in each case, pursuant to its
Constituent Documents, has officers, any chief executive officer, chief
financial officer, chief administrative officer, managing director, president,
senior vice president, vice president, assistant vice president, treasurer,
director or manager, and, in any case where two Responsible Officers are acting
on behalf of such entity, the second such Responsible Officer may be a secretary
or assistant secretary (provided that a director or manager of the Borrower
shall be a Responsible Officer regardless of whether its Constituent Documents
provide for officers), (b) without limitation of clause (a)(ii), in the case of
a limited partnership, the Responsible Officer of the general partner, acting on
behalf of such general partner in its capacity as general partner, (c) without
limitation of clause (a)(ii), in the case of a limited liability company, any
Responsible Officer of the sole member or managing member, acting on behalf of
the sole member or managing member in its capacity as sole member or managing
member, (d) in the case of a trust, the Responsible Officer of the trustee,
acting on behalf of such trustee in its capacity as trustee, (e) an “authorized
signatory” or “authorized officer” that has been so authorized pursuant to
customary corporate proceedings, limited partnership proceedings, limited
liability company proceedings or trust proceedings, as the case may be, and that
has responsibilities commensurate with the matter for which it is acting as a
Responsible Officer: the initial “authorized signatories” of the parties hereto
are set forth on Schedule 6 (as such Schedule 6 may be modified from time to
time by written notice), and (f) in the case of the Custodian, the Securities
Intermediary, the Collateral Agent or Administrative Agent, an officer of the
Custodian, the Securities Intermediary, the Collateral Agent or Administrative
Agent, as applicable, having direct responsibility for the administration of
this Agreement.
“Retained Interest” has the meaning assigned to such term in Section 13.22(a).
“Retention Basis Amount” means the nominal value of all Collateral Loans held by
the Borrower from time to time.
“Retention Holder Originated Collateral Loan” means (a) a Collateral Loan which
the Equityholder, itself or through related entities, directly or indirectly,
was involved in the original agreement which created the obligations or
potential obligations of the debtor or potential debtor giving rise to such
Collateral Loan; or (b) a Collateral Loan which the Equityholder purchased on
its own account before transferring it to the Borrower.




USActive 54953942.17
-46-
 








--------------------------------------------------------------------------------





“Revaluation Event” means, with respect to any Collateral Loan as of any date of
determination, the occurrence of any one or more of the following events after
the date on which such Collateral Loan is acquired by the Borrower (any of
which, for the avoidance of doubt, may occur more than once):
(a)    the Interest Coverage Ratio of the Obligor of such Collateral Loan (x)
decreases by 15.0% or more from the time the Collateral Loan was acquired by the
Borrower and (y) is less than 1.80:1.00;
(b)    the Senior Net Leverage Ratio for the current period of the related
Obligor with respect to such Collateral Loan increases by the greater of (x)
20.00% or (y) 1.00:1.00, or more, in either case, from the ratio calculated on
the date the Borrower acquired such Collateral Loan;
(c)    an Insolvency Event occurs with respect to the Obligor;
(d)    an Obligor defaults in the payment of principal or interest on revolving
loan facilities (after giving effect to any applicable grace period under the
Related Documents, but not to exceed five days) with respect to such Collateral
Loan or any other debt obligation of such Obligor secured by the same collateral
and which is senior or pari passu to such Collateral Loan or the occurrence of
any other default with respect to such Collateral Loan, in each case, together
with the election by any agent or lender (including the Borrower) to accelerate
such Collateral Loan or to enforce any other material secured creditor rights or
remedies;
(e)    the occurrence of a Material Modification with respect to such Collateral
Loan that was not approved by the Administrative Agent (in its sole discretion);
or
(f)    the related Obligor fails to deliver to the Borrower or the Servicer any
financial reporting information (i) as required by the Related Documents of such
Collateral Loan (after giving effect to any applicable grace period thereunder)
and (ii) no less frequently than quarterly (subject to the delivery requirements
of the Related Documents);
provided that, for any Collateral Loan that is determined to be a Recurring
Revenue Loan, the Revaluation Events in respect of such Recurring Revenue Loan
will be determined by the Administrative Agent in its sole discretion and
provided by the Administrative Agent to the Servicer in writing prior to the
initial inclusion of such Recurring Revenue Loan in the Borrowing Base or, if
agreed to by the Administrative Agent, the Revaluation Events provided by the
Servicer to the Administrative Agent.
“Revolving Collateral Loan” means any Collateral Loan (other than a Delayed
Drawdown Collateral Loan) that is a loan (including revolving loans, funded and
unfunded portions of revolving credit lines and letter of credit facilities,
unfunded commitments under specific facilities and other similar loans and
investments) that by its terms may require one or more future advances




USActive 54953942.17
-47-
 








--------------------------------------------------------------------------------





to be made to the related Obligor by the Borrower and which provides that such
borrowed money may be repaid and re-borrowed from time to time; provided that
any such Collateral Loan will be a Revolving Collateral Loan only until all
commitments to make revolving advances to the Obligor expire or are terminated
or irrevocably reduced to zero.
“Revolving Exposure” means, at any time, the sum of the Dollar Equivalent of the
aggregate Unfunded Amount of each Collateral Loan (including each Ineligible
Collateral Loan and each Defaulted Collateral Loan) at such time.
“Revolving Reserve Account” has the meaning assigned to such term in
Section 8.04.
“RIC Distribution Notice” means a written notice setting forth the calculation
of the Borrower’s net taxable income (determined as if the Borrower were a
domestic corporation for U.S. federal income tax purposes) and of any Permitted
Tax Distribution and certifying that the Equityholder remains a “regulated
investment company” under Subchapter M of the Code.
“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services, LLC
business.
“Sale Settlement Condition” means, with respect to any binding commitment of the
Borrower to sell a Collateral Loan, a condition that is beyond the control of
the Borrower and/or the Servicer, as certified in writing by the Servicer to the
Administrative Agent, which has resulted in the settlement of such sale not
occurring within 30 days of the date of the Borrower entering into such binding
commitment to sell.
“Sale Settlement Pending Collateral” means, on any date of determination,
Collateral Loans that the Borrower, within the immediately preceding 30 days (or
if a Sale Settlement Condition applies, within the immediately preceding 60 days
(or any longer period to which the Administrative Agent may agree)), has entered
into a binding commitment to sell that has not settled.
“Sanctioned Country” has the meaning given to such term in Section 4.01(r).
“Sanctioned Person” has the meaning given to such term in Section 4.01(r).
“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, the French Republic, Her Majesty’s Treasury and/or any other relevant
sanctions authority.
“Scheduled Distribution” means, with respect to any Collateral Loan, for each
Due Date, the scheduled payment of principal and/or interest and/or fees due on
such Due Date with respect to such Collateral Loan.
“Screen Rate” has the meaning assigned to it in the definition of “LIBOR.”




USActive 54953942.17
-48-
 








--------------------------------------------------------------------------------





“Second Lien Loan” means any Collateral Loan (for purposes of this definition, a
“loan”) that meets the following criteria:
(a)    is secured by a pledge of collateral, which security interest is validly
perfected and second priority (subject to liens permitted under the related
underlying instruments that are reasonable and customary for similar Collateral
Loans) under Applicable Law (other than a Collateral Loan that is second
priority to a Permitted Working Capital Lien); and
(b)    the Servicer determines in good faith that the value of the collateral
securing the Collateral Loan (including based on enterprise value) on or about
the time of origination or acquisition by the Borrower equals or exceeds the
outstanding principal balance of the Collateral Loan plus the aggregate
outstanding balances of all other Collateral Loans of equal or higher seniority
secured by the same collateral.
“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Custodian, each Lender and the Securities Intermediary.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as from time to time in effect.
“Securities Intermediary” means U.S. Bank in its capacity as Securities
Intermediary under the Account Control Agreement and any other entity as defined
in Section 8-102(a)(14) of the UCC.
“Securitisation Regulation” means Regulation (EU) 2017/2402.
“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.
“Senior Net Leverage Ratio” means, with respect to any Collateral Loan for any
Relevant Test Period, the meaning of “Senior Net Leverage Ratio” or any
comparable term defined in the Related Documents for such Collateral Loan, and
in any case that “Senior Net Leverage Ratio” or such comparable term is not
defined in such Related Documents, the ratio of (a) total indebtedness of the
Obligor (other than indebtedness of such Obligor that is junior in terms of lien
subordination to indebtedness of such Obligor held by the Borrower) minus
Unrestricted Cash and cash equivalents to (b) EBITDA as calculated by the
Servicer in accordance with the Servicing Standard.
“Servicer” means Ares Capital Corporation, in its capacity as servicer hereunder
and any successor thereto in accordance herewith.
“Servicer Expense Cap” means, for any Payment Date, an amount not to exceed
$75,000 during any twelve (12) month period.
“Servicer Expenses” means the out-of-pocket expenses incurred by the Servicer in
connection with the Facility Documents.




USActive 54953942.17
-49-
 








--------------------------------------------------------------------------------





“Servicer Fee” means, for any Collection Period, an amount equal to the product
of (i) 0.50% per annum multiplied by (ii) the Fee Basis Amount (calculated on
the basis of a 360-day year and the actual number of days elapsed in the related
Collection Period).
“Servicer Removal Event” means any one of the following events:
(a)    except as set forth in another clause of this definition, the Servicer
breaches in any material respect any covenant or agreement applicable to it
under this Agreement or any other Facility Document to which it is a party (it
being understood that failure to meet the Minimum OC Coverage Test, any
Concentration Limitation or the Collateral Quality Test is not a breach under
this clause (a)), and, if capable of being cured, is not cured within 30 days of
the earlier of (i) a Responsible Officer of the Servicer acquiring actual
knowledge of such breach or (ii) the Servicer receiving written notice from
either Agent of such breach;
(b)    [reserved];
(c)    an act by the Servicer, or any of its senior investment personnel
actively involved in managing the portfolio of the Borrower, that constitutes
fraud or criminal activity in the performance of its obligations under the
Facility Documents or the Servicer or any of its senior investment personnel
actively involved in managing the portfolio of the Borrower being indicted for a
criminal offense materially related to its asset management business; provided
that the Servicer will be deemed to have cured any event of cause pursuant to
this clause (c) if the Servicer (A)(x) with respect to any such person indicted
for a criminal offense materially related to its asset management business,
removes or causes the removal of such person from having any responsibility for
the performance of the Servicer in managing the portfolio of the Borrower, or
(y) terminates or causes the termination of employment of all individuals who
engaged in the conduct constituting cause pursuant to this clause (c) and (B)
makes the Borrower whole for any actual financial loss that such conduct caused
the Borrower;
(d)    the failure of any representation, warranty, or certification made or
delivered by the Servicer in or pursuant to this Agreement or any other Facility
Document to be correct when made that has a Material Adverse Effect on the
Borrower or any Secured Party and is either incapable of being cured or is not
cured within 30 days of the earlier of (i) a Responsible Officer of the Servicer
acquiring actual knowledge of such breach or (ii) the Servicer receiving written
notice from either Agent of such breach;
(e)    the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $100,000,000, with respect to the Servicer
(in each case, net of amounts covered by insurance), and the Servicer shall not
have either (i) discharged, satisfied or provided for the discharge or
satisfaction of any such judgment, decree or order in accordance with its terms
or (ii) perfected a timely appeal of such judgment, decree or order and caused
the execution of same to be stayed, vacated or bonded during the pendency of the
appeal, in each case, within sixty (60) days from the date of entry thereof;




USActive 54953942.17
-50-
 








--------------------------------------------------------------------------------





(f)    the Servicer shall have made payments to settle any litigation, claim or
dispute (in each case, net of amounts covered by insurance) totaling more than,
in the aggregate, $100,000,000;
(g)    an Insolvency Event relating to the Servicer occurs;
(h)    except as permitted hereunder, the Servicer or an Affiliate thereof
ceases to be the Servicer;
(i)    any failure by the Servicer to deliver any required reporting under the
Facility Documents on or before the date occurring five (5) Business Days after
the date such report is required to be made;
(j)    any failure by the Servicer to deposit or credit, or to deliver for
deposit, in the Covered Accounts any amount required hereunder to be so
deposited, credited or delivered by it, or to make any distributions therefrom
required by it, in each case on or before the date occurring three (3) Business
Days after the date such deposit or distribution is required to be made by the
Servicer; or
(k)    a Change of Control occurs.
“Servicer Removal Notice” shall have the meaning assigned to such term in
Section 11.01(b).
“Servicing Standard” has the meaning assigned to such term in Section 11.02(d).
“Solvent” means, as to any Person, such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the Debtor
and Creditor Law of the State of New York.
“Specified Eligible Investment” means an Eligible Investment meeting the
requirements of Section 8.06(a) and that is available to the Collateral Agent,
specified by the Servicer to the Collateral Agent (with a copy to the
Administrative Agent) on or prior to the initial Borrowing Date; provided that,
so long as no Event of Default shall have occurred and then be continuing, at
any time with not less than five Business Days’ notice to the Collateral Agent
(with a copy to the Administrative Agent) the Servicer may (and, if the then
Specified Eligible Investment is no longer available to the Collateral Agent,
shall) designate another Eligible Investment that meets the requirements of
Section 8.06(a) and that is available to the Collateral Agent to be the
Specified Eligible Investment for purposes hereof. After the occurrence and
continuation of an Event of Default, a Specified Eligible Investment shall mean
an Eligible Investment meeting the requirements of Section 8.06(a) and which has
been selected by the Administrative Agent and specified to the Collateral Agent.
“Structured Finance Obligation” means any debt obligation owing by a special
purpose finance vehicle that is secured directly and primarily by, primarily
referenced to, and/or primarily representing ownership of, a pool of receivables
or a pool of other assets, including




USActive 54953942.17
-51-
 








--------------------------------------------------------------------------------





collateralized debt obligations, residential mortgage-backed securities,
commercial mortgage-backed securities, other asset-backed securities, “future
flow” receivable transactions and other similar obligations; provided that loans
to financial service companies, factoring businesses, health care providers and
other genuine operating businesses do not constitute Structured Finance
Obligations.
“Structuring Agent” means BNP Paribas Securities Corp.
“Substitute Eligible Collateral Loan” means each Eligible Collateral Loan
pledged by the Borrower to the Collateral Agent, on behalf of the Secured
Parties, pursuant to Section 10.01(d).
“Synthetic Security” means a security or swap transaction (excluding, for
purposes of this Agreement, a participation interest) that has payments
associated with either payments of interest and/or principal on a reference
obligation or the credit performance of a reference obligation.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Trade Date” has the meaning assigned to such term in Section 1.04(l).
“TTM Recurring Revenue” means, with respect to any Obligor and any date, the
Recurring Revenue for such Obligor for the trailing twelve months ending on such
date, as calculated by the Servicer in good faith in accordance with the
Servicing Standard using information from and calculations consistent with the
relevant compliance statements and financial reporting packages provided by the
relevant Obligor as per the requirements of the Related Documents.
“UCC” means the New York Uniform Commercial Code; provided that if, by reason of
any mandatory provisions of law, the perfection, the effect of perfection or
non-perfection or priority of the security interests granted to the Collateral
Agent pursuant to this Agreement are governed by the Uniform Commercial Code as
in effect in a jurisdiction of the United States of America other than the State
of New York, then “UCC” means the Uniform Commercial Code as in effect from time
to time in such other jurisdiction for purposes of such perfection, effect of
perfection or non-perfection or priority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.




USActive 54953942.17
-52-
 








--------------------------------------------------------------------------------





“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.
“Unfunded Amount” means, with respect to any Collateral Loan, as of any date of
determination, the unfunded commitment of the Borrower with respect to such
Collateral Loan as of such date.
“Unrestricted Cash” has the meaning assigned to the term “Unrestricted Cash” or
any comparable term defined in the Related Documents for each Collateral Loan,
and in any case that “Unrestricted Cash” or such comparable term is not defined
in such Related Documents, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Related
Documents).
“Unused Fees” has the meaning assigned to such term in the Lender Fee Letter.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.03(g)(iii).
“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.
“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Loans included in the Aggregate Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Eligible Collateral Loan by (ii) such
Eligible Collateral Loan’s contribution to the Aggregate Net Collateral Balance
and dividing (b) such sum by the Aggregate Net Collateral Balance.
“Weighted Average Class 1 Advance Rate” means, as of any date of determination
with respect to all Class 1 Loans included in the Aggregate Class 1 Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Class 1 Loan by (ii) such Class 1
Loan’s contribution to the Aggregate Class 1 Net Collateral Balance and dividing
(b) such sum by the Aggregate Class 1 Net Collateral Balance.
“Weighted Average Class 2 Advance Rate” means, as of any date of determination
with respect to all Class 2 Loans included in the Aggregate Class 2 Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each Class 2 Loan by (ii) such Class 2
Loan’s contribution to the Aggregate Class 2 Net Collateral Balance and dividing
(b) such sum by the Aggregate Class 2 Net Collateral Balance.
“Weighted Average Class 3 Advance Rate” means, as of any date of determination
with respect to all Class 3 Loans included in the Aggregate Class 3 Net
Collateral Balance, the number obtained by (a) summing the products obtained by
multiplying (i) the Advance Rate of each




USActive 54953942.17
-53-
 








--------------------------------------------------------------------------------





Class 3 Loan by (ii) such Class 3 Loan’s contribution to the Aggregate Class 3
Net Collateral Balance and dividing (b) such sum by the Aggregate Class 3 Net
Collateral Balance.
“Weighted Average Life” means, as of any date of determination with respect to
all Eligible Collateral Loans, the number of years following such date obtained
by:
(a)    summing the products of (i) the Average Life at such time of each
Eligible Collateral Loan multiplied by (ii)(A) the Principal Balance plus (B)
the Unfunded Amount of such Collateral Loan; and
(b)    dividing such sum by the sum of the Aggregate Principal Balance plus the
Unfunded Amount of all Eligible Collateral Loans as of such date.
For purposes of the foregoing, the “Average Life” is, on any date of
determination with respect to any Eligible Collateral Loan, the quotient
obtained by dividing (i) the sum of the products of (A) the number of years
(rounded to the nearest one hundredth thereof) from such date of determination
to the respective dates of each successive Scheduled Distribution of principal
of such Collateral Loan and (B) the respective amounts of principal of such
Scheduled Distributions by (ii) the sum of all successive Scheduled
Distributions of principal on such Collateral Loan. Notwithstanding the
foregoing, the Weighted Average Life of a Revolving Collateral Loan shall be
excluded from such calculation unless mutually agreed to by the Borrower and the
Administrative Agent.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital Revolver” means a revolving lending facility secured on a first
lien basis solely by all or a portion of the current assets of the related
obligor, which current assets subject to such security interest do not
constitute a material portion of the obligor’s total assets (it being understood
that such revolving lending facility may be secured on a junior lien basis by
other assets of the related obligor).
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time in relation to any Bail-In Legislation for the applicable EEA
Member Country, which write-down and conversion powers are described as such in
relation to that Bail-in Legislation in the EU Bail-In Legislation Schedule, and
(b) with respect to the United Kingdom, any powers of the applicable Resolution
Authority under the Bail-In Legislation to cancel, reduce, modify or change the
form of a liability of any UK Financial Institution or any contract or
instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.




USActive 54953942.17
-54-
 








--------------------------------------------------------------------------------





“Zero Coupon Obligation” means a loan that does not provide for periodic
payments of interest in Cash or that pays interest only at its stated maturity.
Section 1.02    Rules of Construction. For all purposes of this Agreement and
the other Facility Documents, except as otherwise expressly provided or unless
the context otherwise requires, (a) singular words shall connote the plural as
well as the singular and vice versa (except as indicated), as may be
appropriate, (b) the words “herein,” “hereof” and “hereunder” and other words of
similar import used in any Facility Document refer to such Facility Document as
a whole and not to any particular article, schedule, section, paragraph, clause,
exhibit or other subdivision thereof, (c) the headings, subheadings and table of
contents set forth in any Facility Document are solely for convenience of
reference and shall not constitute a part of such Facility Document nor shall
they affect the meaning, construction or effect of any provision hereof,
(d) references in any Facility Document to “include” or “including” shall mean
include or including, as applicable, without limiting the generality of any
description preceding such term, (e) any definition of or reference to any
Facility Document, agreement, instrument or other document shall be construed as
referring to such Facility Document, instrument or other document as from time
to time amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein or any other Facility Document), (f) any reference in any Facility
Document, including the introduction and recitals to such Facility Document, to
any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions set forth herein or in any other applicable
agreement), (g) any reference to any law or regulation herein shall refer to
such law or regulation as amended, modified, supplemented or replaced from time
to time, (h) any Event of Default shall be continuing until expressly waived in
writing by the requisite Lenders, (i) except as set forth herein, references
herein to the knowledge or actual knowledge of a Person shall mean the actual
knowledge following due inquiry of such Person, (j) except as otherwise
expressly provided for in this Agreement, any use of “material” or “materially”
or words of similar meaning in this Agreement shall mean material, as determined
by the Administrative Agent in its reasonable discretion, (k) unless otherwise
expressly stated in this Agreement, if at any time any change in generally
accepted accounting principles (including the adoption of IFRS) would affect the
computation of any covenant (including the computation of any financial
covenant) set forth in this Agreement or any other Facility Document, the
Borrower and the Administrative Agent shall negotiate in good faith to amend
such covenant to preserve the original intent in light of such change; provided,
that, until so amended, (i) such covenant shall continue to be computed in
accordance with the application of generally accepted accounting principles
prior to such change and (ii) the Borrower shall provide to the Administrative
Agent a written reconciliation in form and substance reasonably satisfactory to
the Administrative Agent, between calculations of such covenant made before and
after giving effect to such change in generally accepted accounting principles,
(l) the words “execution,” “signed,” “signature,” and words of like import in
this Agreement shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act and (m) any reference in any Facility Document to the Interest
Collection




USActive 54953942.17
-55-
 








--------------------------------------------------------------------------------





Subaccount or the Principal Collection Subaccount (or, in each case, amounts on
deposit therein) shall be deemed to include any Interest Proceeds or any
Principal Proceeds, respectively, in the CAD Collection Account, the EUR
Collection Account and the GBP Collection Account.
Section 1.03    Computation of Time Periods. Unless otherwise stated in the
applicable Facility Document, in the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including,” the word “through” means “to and including” and the words “to” and
“until” both mean “to but excluding.” Periods of days referred to in any
Facility Document shall be counted in calendar days unless Business Days are
expressly prescribed. Unless otherwise indicated herein, all references to time
of day refer to Eastern standard time or Eastern daylight saving time, as in
effect in New York City on such day.
Section 1.04    Collateral Value Calculation Procedures. In connection with all
calculations required to be made pursuant to this Agreement with respect to
Scheduled Distributions on any Collateral Loan, or any payments on any other
assets included in the Collateral, with respect to the sale of and reinvestment
in Collateral Loans, and with respect to the income that can be earned on
Scheduled Distributions on such Collateral Loans and on any other amounts that
may be received for deposit in the Collection Account, the provisions set forth
in this Section 1.04 shall be applied. The provisions of this Section 1.04 shall
be applicable to any determination or calculation that is covered by this
Section 1.04, whether or not reference is specifically made to Section 1.04,
unless some other method of calculation or determination is expressly specified
in the particular provision.
(a)    All calculations with respect to Scheduled Distributions on any
Collateral Loan shall be made on the basis of information as to the terms of
each such Collateral Loan and upon reports of payments, if any, received on such
Collateral Loan that are furnished by or on behalf of the Obligor of such
Collateral Loan and, to the extent they are not manifestly in error, such
information or reports may be conclusively relied upon in making such
calculations.
(b)    For purposes of calculating the Minimum OC Coverage Test, except as
otherwise specified in the definition thereof, such calculations will not
include (i) scheduled interest and principal payments on Defaulted Collateral
Loans and Ineligible Collateral Loans unless or until such payments are actually
made or such payments are determined likely to be received by the Servicer
pursuant to the definition of Collateral Interest Amount and (ii) ticking fees
and other similar fees in respect of Collateral Loans, unless or until such fees
are actually paid.
(c)    For each Collection Period and as of any date of determination, the
Scheduled Distribution on any Collateral Loan (other than a Defaulted Collateral
Loan or an Ineligible Collateral Loan, which, unless such payments are
determined likely to be received by the Servicer pursuant to the definition of
Collateral Interest Amount and except as otherwise provided herein, shall be
assumed to have Scheduled Distributions of zero) shall be the total amount of
(i) payments and collections to be received during such Collection Period in
respect of such Collateral Loan, (ii) proceeds of the sale of such Collateral
Loan received and, in the case of sales which have not yet settled, to be
received during such Collection Period that are not reinvested in additional
Collateral Loans or retained in a Collection Account for subsequent reinvestment
pursuant to Article X, which proceeds, if received as scheduled, will be
available in a Collection Account and available for distribution at the end of
such Collection Period and (iii) amounts referred to in




USActive 54953942.17
-56-
 








--------------------------------------------------------------------------------





clause (i) or (ii) above that were received in prior Collection Periods but were
not disbursed on a previous Payment Date or retained in a Collection Account for
subsequent reinvestment pursuant to Article X.
(d)    Each Scheduled Distribution receivable with respect to a Collateral Loan
shall be assumed to be received on the applicable Due Date.
(e)    References in the Priority of Payments to calculations made on a “pro
forma basis” shall mean such calculations after giving effect to all payments,
in accordance with the Priority of Payments, that precede (in priority of
payment) or include the clause in which such calculation is made.
(f)    For purposes of calculating all Concentration Limitations, in both the
numerator and the denominator of any component of the Concentration Limitations,
Ineligible Collateral Loans will be treated as having a Principal Balance equal
to zero. Except as otherwise provided herein, Ineligible Collateral Loans will
not be included in the calculation of the Collateral Quality Test.
(g)    Determinations of the Collateral Loans, or portions thereof, that
constitute Excess Concentration Amounts will be determined in the way that
produces the highest Borrowing Base at the time of determination, it being
understood that a Collateral Loan (or portion thereof) that falls into more than
one category of Collateral Loans will be deemed, solely for purposes of such
determinations, to fall only into the category that produces the highest such
Borrowing Base at such time (without duplication).
(h)    All calculations required to be made hereunder with respect to the
Collateral Loans and the Borrowing Base will be made on a Trade Date basis and
after giving effect to (x) all purchases or sales to be entered into on such
Trade Date and (y) all Advances requested to be made on such Trade Date plus the
balance of all unfunded Advances to be made in connection with the Borrower’s
purchase of previously requested (and approved) Collateral Loans.
(i)    Unless otherwise expressly provided for herein, all monetary calculations
(other than for Dollars) under this Agreement shall be the Dollar Equivalent of
such amount, as applicable.
(j)    References in this Agreement to the Borrower’s “purchase” or
“acquisition” of a Collateral Loan include references to the Borrower’s
acquisition of such Collateral Loan by way of a sale and/or contribution from
the Equityholder and the Borrower’s making or origination of such Collateral
Loan. Portions of the same Collateral Loan acquired by the Borrower on different
dates (whether through purchase, receipt by contribution or the making or
origination thereof, but excluding subsequent draws under Revolving Collateral
Loans or Delayed Drawdown Collateral Loans) will, for purposes of determining
the purchase price of such Collateral Loan, be treated as a weighted average
purchase price for any particular Collateral Loan.
(k)    For the purposes of calculating compliance with each of the Concentration
Limitations all calculations will be rounded to the nearest 0.01%.




USActive 54953942.17
-57-
 








--------------------------------------------------------------------------------





(l)    For purposes of calculating compliance with any test under this Agreement
in connection with the acquisition or disposition of a Collateral Loan or
Eligible Investment, the trade date (the “Trade Date”) (and not the settlement
date) with respect to any such Collateral Loan or Eligible Investment under
consideration for acquisition or disposition shall be used to determine whether
such acquisition or disposition is permitted hereunder.
ARTICLE II    

ADVANCES
Section 2.01    Revolving Credit Facility. On the terms and subject to the
conditions hereinafter set forth, including Article III, each Lender severally
agrees to make available to the Borrower an uncommitted revolving credit
facility providing for Advances under each Class from time to time in Dollars on
any Business Day during the Reinvestment Period (or immediately thereafter
pursuant to Section 8.04), pro rata based on each Lender’s unused Individual
Lender Maximum Funding Amount as of such date, in each case in an aggregate
principal amount at any one time outstanding up to but not exceeding such
Lender’s Individual Lender Maximum Funding Amount and, as to all Lenders, in an
aggregate principal amount at any one time outstanding up to but not exceeding
the Maximum Available Amount as then in effect; provided that, after making any
such Advance, each Class Minimum OC Coverage Test shall be satisfied.
Within such limits and subject to the other terms and conditions of this
Agreement, the Borrower may borrow (and re-borrow) Advances under this
Section 2.01 and prepay Advances under Section 2.06. Notwithstanding anything in
this Agreement to the contrary, the parties hereto acknowledge that this is an
uncommitted facility and there is no express or implied commitment on the part
of the Administrative Agent or any Lender to provide any Advance, except that,
in the case of Collateral Loans approved by means of an Approval Request or
Approved List, the Lenders shall have committed to fund the related Advances (up
to the amount(s) specified in the related Approval Request or Approved List)
provided that the related conditions precedent set forth in Article III are
satisfied.
Section 2.02    Requests for Collateral Loan Approval. (a)  Prior to the date of
purchase of any loan, the Servicer, on behalf of the Borrower, shall provide to
the Administrative Agent (with a copy to the Borrower) a list of loans (the
“Asset List”) that the Borrower is requesting be included in the Approved List
(as defined below) and which, subject to such inclusion, may be purchased with,
if applicable, funds held in the Principal Collection Subaccount, the proceeds
of Advances or Principal Proceeds pursuant to Section 10.02. The Borrower (or
the Servicer on its behalf) and the Administrative Agent shall adhere to the
following procedures in requesting and approving Collateral Loans for purchase:
(i)    For each loan on the Asset List sent to the Administrative Agent or for
any single Approval Request pursuant to clause (vii) below, the Borrower (or the
Servicer on its behalf) may provide a notice by electronic mail that contains
the information listed in Exhibit I with respect to each loan (which information
shall include the amount of the




USActive 54953942.17
-58-
 








--------------------------------------------------------------------------------





Advance to be requested in order to settle the related purchase) (together with
any attachments required in connection therewith, an “Approval Request”).
(ii)    The initial Asset List which the Administrative Agent has approved for
purchase by the Borrower is attached hereto as Schedule 9 (such list, the
“Approved List”), which Approved List may be updated from time to time after the
Closing Date by the Borrower with the consent of the Administrative Agent.
(iii)    From the time the Administrative Agent has provided the Approved List,
the Borrower shall have the ability to commit to purchase and purchase any loan
on the Approved List without further approval by the Administrative Agent only
if the Borrower commits to purchase such loan within ten (10) Business Days of
approval by the Administrative Agent. On the date occurring ten (10) Business
Days after the date of approval by the Administrative Agent, any approved loan,
if not purchased or committed to be purchased by the Borrower, will be deemed to
be removed from the Approved List.
(iv)    The Borrower shall have the ability to request (A) an addition to the
Approved List by undertaking similar procedure to clause (vii) below, or (B) a
removal from the Approved List.
(v)    [Reserved.]
(vi)    As early as commercially practicable, but no later than 2:00 p.m. New
York City time on the Business Day following the day that the Borrower (or the
Servicer on its behalf) purchases a Collateral Loan on the Approved List, the
Borrower (or the Servicer on its behalf) shall provide by electronic mail to the
Administrative Agent (with a copy to the Borrower and the Collateral Agent) a
copy of the Collateral Loan Buy Confirmation.
(vii)    With respect to loans that are not on the Approved List, the Borrower
(or the Servicer on behalf of the Borrower) may send an Approval Request at any
time to the Administrative Agent. If the Administrative Agent receives an
Approval Request by 12:00 p.m. New York City time on any Business Day, the
Administrative Agent shall use commercially reasonable efforts to notify the
Servicer and Borrower in writing (including via electronic mail) whether it has
approved or rejected such Approval Request by 12:00 p.m. New York City time on
or prior to the second Business Day thereafter (it being understood, for the
avoidance of doubt, that (x) any Approval Request received by the Administrative
Agent after 12:00 p.m. New York City time on any Business Day shall be deemed to
have been received on the following Business Day and (y) any Approval Request as
to which the Administrative Agent has not notified the Servicer and Borrower
that it has approved such Approval Request by 12:00 p.m. New York City time on
or prior to the second Business Day thereafter shall be deemed to have been
rejected); provided further that the Borrower shall have the ability to commit
to purchase any loan approved and added to the Approved List pursuant to this
clause (vii) without further approval by the Administrative Agent only if the
Borrower commits to purchase such loan within ten (10) Business Days from the
date of such approval by the Administrative Agent. On the date occurring ten
(10) Business Days after the date of such approval by the Administrative Agent,
any such




USActive 54953942.17
-59-
 








--------------------------------------------------------------------------------





approved loan, if not purchased or committed to be purchased by the Borrower,
will be deemed to be removed from the Approved List.
(viii)    [Reserved.]
(ix)    Notwithstanding anything in this Agreement to the contrary, the
Administrative Agent shall have the right, acting in its sole and absolute
discretion, to (A) approve or reject any Approval Request or any loan in the
Asset List, (B) at any time, rescind the approval of any Approval Request or any
loan in the Approved List, and (C) request additional information reasonably
available to the Borrower regarding any proposed Collateral Loan; provided that
any rescission of approval shall not invalidate any commitment to purchase a
Collateral Loan entered into by the Borrower (or the Servicer on its behalf)
prior to one hour after the delivery (via email) of such rescission; provided,
further that the Servicer shall not initiate negotiations to acquire any
proposed Collateral Loan on the Approved List after receipt of a notice of
rescission in respect thereof.
Section 2.03    Making of the Advances. (a)   If the Borrower desires that the
Lenders make an Advance under this Agreement with respect to any Loan Class in
connection with the Borrower’s purchase of a Collateral Loan for which the
Approval Request has been approved or which has been identified on the Approved
List pursuant to Section 2.02, it shall give the Collateral Agent and the
Administrative Agent (with a copy to each Lender) a written notice (each, a
“Notice of Borrowing”) for such Advance (which notice shall be irrevocable and
effective upon receipt) not later than 2:00 p.m. at least one (1) Business Day
prior to the day of the requested Advance.
Each Notice of Borrowing shall be substantially in the form of Exhibit B, dated
the date the request for the related Advance is being made, signed by a
Responsible Officer of the Borrower or the Servicer, as applicable, shall attach
a Borrowing Base Calculation Statement (which Borrowing Base Calculation
Statement shall give pro forma effect to any Collateral Loans being acquired
with the proceeds of such Advance on such date or the following Business Day),
and shall otherwise be appropriately completed. In addition, the Servicer must
provide (or have previously provided) to the Administrative Agent for each
Collateral Loan copies of the Asset Information related to such Collateral Loan
and such additional materials related to such Collateral Loan as may be
reasonably requested by the Administrative Agent. Each Notice of Borrowing shall
specify the Class under which the related Advance shall be allocated. The
proposed Borrowing Date specified in each Notice of Borrowing shall be a
Business Day falling on or prior to the Facility Termination Date, the currency
of the Advance requested shall be Dollars and the amount of the Advance
requested in such Notice of Borrowing (the “Requested Amount”) shall be equal to
at least $500,000 or an integral multiple of $100,000 in excess thereof (or, if
less, the remaining unfunded Individual Lender Maximum Funding Amounts hereunder
or, in the case of Revolving Collateral Loans and Delayed Drawdown Collateral
Loans, such lesser amount required to be funded by the Borrower in respect
thereof).
(a)    Each Lender shall, not later than 2:00 p.m. on each Borrowing Date in
respect of Advances under any Class, make its Percentage of the applicable
Requested Amount available to the Borrower by disbursing such funds in Dollars
to the applicable Principal Collection




USActive 54953942.17
-60-
 








--------------------------------------------------------------------------------





Subaccount (or in accordance with the wire instructions delivered in connection
with the Notice of Borrowing).
(b)    [Reserved.]
(c)    Notwithstanding anything in this Section 2.03 to the contrary, the
Servicer, on behalf of the Borrower, may deliver a Notice of Borrowing to the
Collateral Agent and the Administrative Agent (with a copy to each Lender) after
2 p.m. on the first Business Day prior to the proposed Advance and prior to 11
a.m. on the date of the proposed Advance (an “Expedited Notice of Borrowing”).
Upon receipt of an Expedited Notice of Borrowing, each Lender shall use
commercially reasonable efforts to make such Advance on the proposed funding
date set forth in the Expedited Notice of Borrowing subject to the terms and
conditions for borrowings otherwise set forth in this Agreement; provided, that
if a Lender is unable to make an Advance pursuant to an Expedited Notice of
Borrowing due to the occurrence of a force majeure, or any other unexpected and
unforeseen event, including, without limitation, market disruptions, such Lender
shall make such Advance subject to the terms and conditions for Advances
otherwise set forth in this Agreement as soon as such Lender is reasonably able
to do so.
Section 2.04    Evidence of Indebtedness. (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to it and resulting from the Advances made by such
Lender to the Borrower, from time to time, including the amounts and currencies
of principal and interest thereon and paid to it, from time to time hereunder;
provided that the failure of any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Advances in accordance with the terms of this Agreement.
(a)    Any Lender may request that its Advances to the Borrower be evidenced by
a Note. In such event, the Borrower shall promptly prepare, execute and deliver
to such Lender a Note payable to such Lender and otherwise appropriately
completed. Thereafter, the Advances of such Lender evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 13.06(a)) be represented by a Note payable to such Lender (or registered
assigns pursuant to Section 13.06(a)), except to the extent that such Lender (or
assignee) subsequently returns any such Note for cancellation and requests that
such Advances once again be evidenced as described in clause (a) of this
Section 2.04.
Section 2.05    Payment of Principal and Interest. The Borrower shall pay
principal and Interest on the Advances as follows:
(a)    100% of the outstanding principal amount of each Advance, together with
all accrued and unpaid Interest thereon, shall be payable on the Final Maturity
Date.
(b)    Interest shall accrue on the unpaid principal amount of each Advance from
the date of such Advance until such principal amount is paid in full. The
Administrative Agent shall, prior to each Payment Date, determine the accrued
and unpaid Interest with respect to each Class for the related Interest Accrual
Period and Unused Fees payable thereto using the Interest Rate applicable to
such Class during such Interest Accrual Period to be paid by the Borrower on




USActive 54953942.17
-61-
 








--------------------------------------------------------------------------------





each Payment Date for the related Interest Accrual Period and shall advise each
Lender, the Collateral Agent and the Servicer thereof and shall send a
consolidated invoice of all such Interest and Unused Fees to the Borrower on the
third (3rd) Business Day prior to the Payment Date Report Determination Date
with respect to such Payment Date.
(c)    Accrued and unpaid Interest with respect to each Class shall be payable
in arrears (i) on each Payment Date, and (ii) in connection with any prepayment
of the Advances pursuant to Section 2.06(a); provided that (x) with respect to
any prepayment in full of the Advances outstanding, accrued and unpaid Interest
on such amount through the date of prepayment shall be payable on such date or
as otherwise agreed to between the Lenders and the Borrower and (y) with respect
to any partial prepayment of the Advances outstanding, accrued and unpaid
Interest on such amount through the date of prepayment shall be payable on the
Payment Date following such prepayment (or on such date of prepayment if
requested by the Administrative Agent).
(d)    The obligation of the Borrower to pay the Obligations, including the
obligation of the Borrower to pay the Lenders the outstanding principal amount
of the Advances and accrued interest thereon, shall be absolute and
unconditional, and shall be paid strictly in accordance with the terms hereof
(including Section 2.15), under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower or any other
Person may have or have had against any Secured Party or any other Person except
as otherwise provided under the Facility Documents.
Section 2.06    Prepayment of Advances.
(a)    Optional Prepayments. The Borrower may, from time to time on any Business
Day, voluntarily prepay Advances under one or more Classes in whole or in part,
without penalty or premium; provided that the Borrower shall have delivered to
the Collateral Agent, the Lenders and the Administrative Agent written notice of
such prepayment (such notice, a “Notice of Prepayment”) in the form of Exhibit C
not later than 2:00 p.m. one (1) Business Day prior to the date of such
prepayment. The Administrative Agent shall promptly notify the Lenders of such
Notice of Prepayment. Each such Notice of Prepayment shall specify the portion
of the outstanding principal balance under each Class that shall be prepaid and
be irrevocable and effective upon receipt and shall be dated the date such
notice is being given, signed by a Responsible Officer of the Borrower and
otherwise appropriately completed. Each Notice of Prepayment shall provide for
prepayment of Advances by the Borrower pursuant to this Section 2.06(a), in each
case, in an aggregate principal amount of at least $500,000 or, if less, the
entire outstanding principal amount of the Advances of the Borrower. If a Notice
of Prepayment is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.
(b)    Mandatory Prepayments. The Borrower shall prepay the Advances on each
Payment Date in the manner and to the extent provided in the Priority of
Payments.
(c)    Additional Prepayment Provisions. Each prepayment pursuant to this
Section 2.06 shall be subject to Sections 2.05(c) and 2.11 and applied to the
Advances in accordance with the Lenders’ respective Percentages.




USActive 54953942.17
-62-
 








--------------------------------------------------------------------------------





(d)    Re-designation of Class Advances. The Borrower (or the Servicer on its
behalf) shall be permitted at any time, upon written notice to the
Administrative Agent, each Lender and the Collateral Agent, to re-allocate the
aggregate outstanding principal balance under each Class to cause each Class
Minimum OC Coverage Test to be satisfied or, if not satisfied, improved. If any
of the Class Minimum OC Coverage Tests is not satisfied and such failure has not
been cured within five Business Days of the occurrence thereof (provided that no
such cure period shall be permitted if an OC Ratio Breach has occurred and is
continuing), the Administrative Agent may, upon written notice to the Borrower,
each Lender and the Collateral Agent, re-allocate the aggregate outstanding
principal balance under each Class so long as after giving effect to such
re-allocation, each Class Minimum OC Coverage Test is satisfied or, if not
satisfied, improved.
Section 2.07    Changes of Individual Lender Maximum Funding Amounts.
(a)    Automatic Reduction and Termination. Subject to the provisions of
Section 8.04, the Individual Lender Maximum Funding Amounts of each Lender shall
be automatically reduced to zero at 5:00 p.m. on the Facility Termination Date.
(b)    Optional Reductions. At any time after the Closing Date, the Borrower
shall have the right to terminate or reduce the unused amount of the Facility
Amount at any time or from time to time concurrently with the payment of any
applicable Facility Reduction Fee payable in connection therewith upon not less
than two (2) Business Days’ prior notice to the Collateral Agent, the Lenders
and the Administrative Agent of each such termination or reduction, which notice
shall specify the effective date of such termination or reduction and the amount
of any such reduction; provided that (i) the amount of any such reduction of the
Facility Amount shall be equal to at least $500,000 or an integral multiple of
$100,000 in excess thereof or, if less, the remaining unused portion thereof,
(ii) no such reduction will reduce the Facility Amount below the sum of (x) the
aggregate principal amount of Advances outstanding at such time and (y) the
positive difference, if any, between the Revolving Exposure at such time and the
amount in the Revolving Reserve Account and (iii) no Facility Reduction Fee
shall be payable if a Non-Approval Event has occurred and is continuing or if
the reduction occurs in connection with a refinancing of all or a portion of the
facility by BNP Paribas or any affiliate thereof. Such notice of termination or
reduction shall be irrevocable and effective only upon receipt and shall be
applied pro rata to reduce the respective Individual Lender Maximum Funding
Amounts of each Lender. Except as otherwise set forth herein, upon the
occurrence of the Collection Date, this Agreement shall terminate automatically.
(c)    Effect of Termination or Reduction. The Individual Lender Maximum Funding
Amounts of the Lenders once terminated or reduced may not be reinstated. Each
reduction of the Facility Amount pursuant to this Section 2.07 shall be applied
ratably among the Lenders in accordance with their respective Individual Lender
Maximum Funding Amounts.
Section 2.08    Maximum Lawful Rate. It is the intention of the parties hereto
that the interest on the Advances shall not exceed the maximum rate permissible
under Applicable Law. Accordingly, anything herein or in any Note to the
contrary notwithstanding, in the event any interest is charged to, collected
from or received from or on behalf of the Borrower by the Lenders pursuant
hereto or thereto in excess of such maximum lawful rate, then the excess of such
payment over that maximum shall be applied first to the payment of amounts then
due and owing by the Borrower to




USActive 54953942.17
-63-
 








--------------------------------------------------------------------------------





the Secured Parties under this Agreement (other than in respect of principal of
and interest on the Advances) and then to the reduction of the outstanding
principal amount of the Advances of the Borrower.
Section 2.09    Several Obligations. The failure of any Lender to make any
Advance to be made by it on the date specified therefor shall not relieve any
other Lender of its obligation to make its Advance on such date. Neither Agent
shall be responsible for the failure of any Lender to make any Advance, and no
Lender shall be responsible for the failure of any other Lender to make an
Advance required to be made by such other Lender.
Section 2.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, compulsory loan, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Affected Person;
(ii)    subject any Affected Person to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Affected Person or the London interbank market any other
condition, cost or expense (other than Taxes), affecting this Agreement or
Advances made by such Affected Person by reference to LIBOR or any participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Affected Person of making, continuing, converting into or maintaining any
Advance made by reference to LIBOR (or of maintaining its obligation to make any
such Advance) or to reduce the amount of any sum received or receivable by such
Affected Person hereunder (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Affected Person for such additional costs incurred or reduction
suffered as specified in a certificate delivered to the Borrower pursuant to
clause (c) of this Section 2.10.
(b)    Capital Requirements. If any Affected Person determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Affected Person’s capital or on the
capital of such Affected Person’s holding company, if any, as a consequence of
this Agreement or the Advances made by such Affected Person to a level below
that which such Affected Person or such Affected Person’s holding company could
have achieved but for such Change in Law (taking into consideration such
Affected Person’s policies and the policies of such Affected Person’s holding
company with respect to capital adequacy and liquidity coverage), by an amount
deemed to be material by such Affected Person, then from time to time the
Borrower will pay to such Affected Person in Dollars, such additional amount or
amounts as will compensate such Affected Person or such Affected Person’s
holding company for any such reduction suffered or charge imposed; provided that
the amounts payable under this Section 2.10(b)




USActive 54953942.17
-64-
 








--------------------------------------------------------------------------------





shall be without duplication of amounts payable under Section 13.03 and shall
not include any Indemnified Taxes or Excluded Taxes.
(c)    Certificates from Lenders. A certificate of an Affected Person setting
forth in reasonable detail the basis for such demand and the amount or amounts,
in Dollars, necessary to compensate such Affected Person or its holding company
as specified in clause (a) or (b) of this Section 2.10 shall be promptly
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such amount shown as due on any such certificate on the next
Payment Date after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section 2.10 shall not constitute a waiver
of such Affected Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section 2.10 for any costs, reductions, penalties or interest incurred more than
nine months prior to the date that such Affected Person notifies the Borrower of
the Change in Law giving rise to any increased costs or reductions and of such
Affected Person’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof.
(e)    Lending Office. Upon the occurrence of any event giving rise to the
Borrower’s obligation to pay additional amounts to a Lender pursuant to
clauses (a) or (b) of this Section 2.10, such Lender will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate a different lending office if such designation would
reduce or obviate the obligations of the Borrower to make future payments of
such additional amounts; provided that such designation is made on such terms
that such Lender and its lending office suffer no unreimbursed cost or material
legal or regulatory disadvantage (as reasonably determined by such Lender), with
the object of avoiding future consequence of the event giving rise to the
operation of any such provision.
Section 2.11    Compensation; Breakage Payments. The Borrower agrees to
compensate each Affected Person from time to time, on the Payment Date (or on
the applicable date of prepayment) immediately following such Affected Person’s
written request (which request shall set forth the basis for requesting such
amounts) in accordance with the Priority of Payments, for all reasonable and
documented actual losses, expenses and liabilities (including any interest paid
by such Affected Person to lenders of funds borrowed to make or carry an Advance
bearing interest that was computed by reference to LIBOR and any loss sustained
by such Affected Person in connection with the re-employment of such funds but
excluding loss of anticipated profits), which such Affected Person may sustain:
(i) if for any reason (including any failure of a condition precedent set forth
in Article III but excluding a default by the applicable Lender) any Advance
bearing interest that was computed by reference to LIBOR by the Borrower does
not occur on the Borrowing Date specified therefor in the applicable Notice of
Borrowing delivered by the Borrower, and (ii) if any payment or prepayment of
any Advance bearing interest that was computed by reference to LIBOR is not made
on a Payment Date or pursuant to a Notice of Prepayment given by the Borrower. A
certificate as to any amounts payable pursuant to this Section 2.11 submitted to
the Borrower by




USActive 54953942.17
-65-
 








--------------------------------------------------------------------------------





any Lender (with a copy to the Agents, and accompanied by a reasonably detailed
calculation of such amounts and a description of the basis for requesting such
amounts) shall be conclusive in the absence of manifest error.
Section 2.12    Inability to Determine Rates. If, prior to a Benchmark
Transition Start Date and prior to the first day of any Interest Accrual Period
or prior to the date of any Advance, as applicable, the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining LIBOR for the applicable Advances, the Administrative Agent will
promptly so notify the Borrower, the Collateral Agent and each Lender; provided
that the Administrative Agent has made a similar determination with respect to
similarly situated borrowers in similar facilities. Thereafter, the obligation
of the Lenders to make Advances shall be suspended until the Administrative
Agent (upon the instruction of the Majority Lenders) revokes such notice;
provided that new Advances may be made at, and existing Advances would be
maintained and converted to bear interest at, the Base Rate.
Section 2.13    Rescission or Return of Payment. The Borrower agrees that, if at
any time (including after the occurrence of the Final Maturity Date) all or any
part of any payment theretofore made by it to any Secured Party or any designee
of a Secured Party is or must be rescinded or returned for any reason whatsoever
(including the insolvency, bankruptcy or reorganization of the Borrower or any
of its Affiliates), the obligation of the Borrower to make such payment to such
Secured Party shall, for the purposes of this Agreement, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence and this Agreement and any other applicable Facility Document shall
continue to be effective or be reinstated, as the case may be, as to such
obligations, all as though such payment had not been made.
Section 2.14    Post-Default Interest. The Borrower shall pay interest on all
Obligations (other than any Administrative Expenses) that are not paid when due
(after taking into account any applicable grace periods) for the period from the
due date thereof until the date the same is paid in full at the Post-Default
Rate. Interest payable at the Post-Default Rate shall be payable on each Payment
Date in accordance with the Priority of Payments.
Section 2.15    Payments Generally. (a)  All amounts owing and payable to any
Secured Party, any Affected Person or any Indemnified Party, in respect of the
Advances and other Obligations, including the principal thereof, interest, fees,
indemnities, expenses or other amounts payable under this Agreement or any other
Facility Document, shall be paid by the Borrower to the applicable recipient in
Dollars, in immediately available funds, in accordance with the Priority of
Payments, and all without counterclaim, setoff, deduction, defense, abatement,
suspension or deferment. Each Lender shall provide wire instructions to the
Borrower and the Collateral Agent. All payments made by the Collateral Agent
pursuant to a Payment Date Report on any Payment Date shall be wired by the
Collateral Agent by 4:00 p.m. on such Payment Date. Prepayments to be made
pursuant to Section 2.06 for which the Collateral Agent has received a Notice of
Prepayment two (2) Business Days prior to the scheduled date of prepayment shall
be wired by the Collateral Agent by 2:00 p.m. on such date. All other payments
by the Borrower must be received by the Collateral Agent on or prior to 3:00
p.m. on a Business Day (the Collateral Agent shall then wire such funds to the
Lenders by 5:00 p.m. on such Business Day); provided that, payments received




USActive 54953942.17
-66-
 








--------------------------------------------------------------------------------





by the Collateral Agent after 3:00 p.m. or payments received by the Lenders
after 5:00 p.m. on a Business Day will be deemed to have been paid on the next
following Business Day. For the avoidance of doubt, for purposes of
Section 6.01, amounts paid by the Borrower shall be deemed received upon payment
by the Borrower to the Collateral Agent. At no time will the Collateral Agent
have any duty (express or implied) to fund (or front or advance) any amount
owing by the Borrower hereunder.
(a)    Except as otherwise expressly provided herein, all computations of
interest, fees and other Obligations shall be made on the basis of a year of 360
days for the actual number of days elapsed in computing interest on any Advance,
the date of the making of the Advance shall be included and the date of payment
shall be excluded; provided that, if an Advance is repaid on the same day on
which it is made, one day’s Interest shall be paid on such Advance. All
computations made by the Collateral Agent or the Administrative Agent under this
Agreement or any other Facility Document shall be conclusive absent manifest
error.
(b)    Any and all payments made by the Borrower under the Facility Documents
shall be made in Dollars. Any Collections on deposit in the Principal Collection
Subaccount denominated in a Permitted Currency may be converted by the
Collateral Agent into Dollars on any Business Day (other than a Payment Date)
pursuant to the definition of “Dollar Equivalent” (x) at the direction of the
Servicer so long as no Event of Default exists either prior to or after giving
effect to such conversion (as shall be deemed certified by the Servicer upon
delivery of any such direction to the Collateral Agent) or (y) if an Event of
Default exists, at the direction of the Administrative Agent. The Servicer or
the Administrative Agent, as applicable, shall provide no less than one (1)
Business Day’s prior written notice to the Administrative Agent or the Servicer,
as applicable, and the Collateral Agent of any such conversion. The Servicer
shall instruct the Collateral Agent, no later than two (2) Business Days
immediately preceding each Payment Date, to convert amounts on deposit in the
applicable Collection Account into Dollars pursuant to the definition of “Dollar
Equivalent” to the extent necessary to make payments required in Dollars
hereunder. All risks and expenses incident to such conversion are the
responsibility of the Borrower and the Collateral Agent shall have (x) no
responsibility for fluctuations in exchange rates affecting any Collections or
conversion thereof and (y) to the extent it complies with the instructions
provided by the Servicer or the Administrative Agent, no liability for any
losses incurred or resulting from the rates obtained in such foreign exchange
transactions.
Section 2.16    Extension of Facility Termination Date. The Borrower shall have
an option to extend the Facility Termination Date one time, by not longer than
one year, subject to the satisfaction of conditions precedent to be agreed
between the parties.
Section 2.17    Defaulting Lenders. (a)  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:
(i)    That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 13.01(d).




USActive 54953942.17
-67-
 








--------------------------------------------------------------------------------





(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Event of Default or Default exists), to the funding of any Advance in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Borrower, to be held as cash
collateral for future funding obligations of that Defaulting Lender to fund
Advances under this Agreement; fourth, to the payment of any amounts owing to
other Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Event of Default or Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances in respect of which that Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.17 shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    For any period during which that Lender is a Defaulting Lender, that
Defaulting Lender shall not be entitled to receive any Unused Fee for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender).
(b)    If the Administrative Agent and the Borrower agree that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Advances of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Advances to be held on a pro rata basis
by the Lenders in accordance with their respective Individual Lender Maximum
Funding Amounts, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no




USActive 54953942.17
-68-
 








--------------------------------------------------------------------------------





change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
Section 2.18    LIBOR Discontinuation. (a)  Without prejudice to any other
provision of this Agreement, each party hereto acknowledges and agrees for the
benefit of each of the other parties hereto: (a) LIBOR (i) may be subject to
methodological or other changes which could affect its value, (ii) may not
comply with applicable laws and regulations (such as the Regulation (EU)
2016/1011 of the European Parliament and of the Council, as amended) and/or
(iii) may be permanently discontinued; and (b) the occurrence of any of the
aforementioned events and/or a Benchmark Transition Event may have adverse
consequences which may materially impact the economics of the financing
transactions contemplated under this Agreement.
(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Facility Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event or,
to the extent BNP Paribas' Individual Lender Maximum Funding Amount is at least
50% of the Maximum Facility Amount, Early Opt-in Election will become effective
at 5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders, the Borrower, the Servicer, the
Equityholder and the Collateral Agent so long as the Administrative Agent has
not received, by such time, written notice of objection to such amendment from
Lenders comprising the Majority Lenders. So long as BNP Paribas' Individual
Lender Maximum Funding Amount is less than 50% of the Maximum Facility Amount,
any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Majority Lenders have
delivered to the Administrative Agent written notice that such Majority Lenders
accept such amendment. No replacement of LIBOR with a Benchmark Replacement
pursuant to this Section 2.18 will occur prior to the applicable Benchmark
Transition Start Date.
(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Facility
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(c)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower, the Lenders, the Servicer, the
Equityholder and the Collateral Agent of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.18, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance




USActive 54953942.17
-69-
 








--------------------------------------------------------------------------------





or date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.18.
(d)    Benchmark Unavailability Period. Upon the Borrower's receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any Notice of Borrowing to be made or any continuation of an Advance during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a Notice of Borrowing of or conversion
of such Advance to bear interest at the Base Rate.
(e)    Certain Defined Terms. As used in this Section 2.18:
"Benchmark Replacement" means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
"Benchmark Replacement Adjustment" means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Accrual Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
"Benchmark Replacement Conforming Changes" means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of "Interest Accrual Period," timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Administrative Agent decides may be appropriate to reflect the
adoption and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Administrative Agent decides is reasonably necessary in
connection




USActive 54953942.17
-70-
 








--------------------------------------------------------------------------------





with the administration of this Agreement; provided that the Administrative
Agent has made a similar determination with respect to similarly situated
borrowers in similar facilities).
"Benchmark Replacement Date" means the earlier to occur of the following events
with respect to LIBOR:
(1)    in the case of clause (1) or (2) of the definition of "Benchmark
Transition Event," the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2)    in the case of clause (3) of the definition of "Benchmark Transition
Event," the date of the public statement or publication of information
referenced therein.
"Benchmark Transition Event" means the occurrence of one or more of the
following events with respect to LIBOR:
(1)    a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
"Benchmark Transition Start Date" means (a) in the case of a Benchmark
Transition Event, the earlier of (x) the applicable Benchmark Replacement Date
and (y) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or




USActive 54953942.17
-71-
 








--------------------------------------------------------------------------------





publication) and (b) in the case of an Early Opt-in Election, the date specified
by the Administrative Agent (or the Borrower, as applicable), by notice to the
Borrower (or the Administrative Agent, as applicable), the Servicer, the
Lenders, the Equityholder and the Collateral Agent.
"Benchmark Unavailability Period" means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.18 and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.18.
"Early Opt-in Election" means the occurrence of:
(1)    (i) a determination by the Administrative Agent, (ii) a determination by
the Borrower, or (iii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
this Section 2.18 are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace LIBOR, and
(2)    (i) the election by the Administrative Agent, (ii) the election by the
Borrower or (iii) the election by the Required Lenders to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrower and the
Lenders, by the Borrower of written notice of such election to the
Administrative Agent and the Lenders, or by the Required Lenders of written
notice of such election to the Administrative Agent.
"Federal Reserve Bank of New York's Website" means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
"Relevant Governmental Body" means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
"SOFR" with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York's Website.
"Term SOFR" means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.




USActive 54953942.17
-72-
 








--------------------------------------------------------------------------------





"Unadjusted Benchmark Replacement" means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
ARTICLE III    

CONDITIONS PRECEDENT
Section 3.01    Conditions Precedent to Initial Advance. The obligation of each
Lender to make its initial Advance hereunder shall be subject to the conditions
precedent that the Administrative Agent shall have received on or before the
Closing Date the following, each in form and substance reasonably satisfactory
to the Administrative Agent:
(a)    each of the Facility Documents (other than the Collateral Agent Fee
Letter, which shall be delivered directly to the Collateral Agent) duly executed
and delivered by the parties thereto, which shall each be in full force and
effect;
(b)    true and complete copies of the Constituent Documents of the Borrower,
the Equityholder and the Servicer as in effect on the Closing Date;
(c)    a certificate of a Responsible Officer of the Borrower certifying (i) as
to its Constituent Documents, (ii) as to its resolutions or other action of its
member approving this Agreement and the other Facility Documents to which it is
a party and the transactions contemplated hereby and thereby, (iii) that its
representations and warranties set forth in the Facility Documents to which it
is a party are true and correct in all material respects as of the Closing Date
(except to the extent such representations and warranties expressly relate to
any earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date), (iv) that no
Default or Event of Default has occurred and is continuing, and (v) as to the
incumbency and specimen signature of each of its Responsible Officers authorized
to execute the Facility Documents to which it is a party;
(d)    [Reserved];
(e)    [Reserved];
(f)    a certificate of a Responsible Officer of the Servicer certifying (i) as
to its Constituent Documents, (ii) as to its resolutions or other action of its
board of directors or members approving this Agreement and the other Facility
Documents to which it is a party and the transactions contemplated hereby and
thereby, (iii) that its representations and warranties set forth in the Facility
Documents to which it is a party are true and correct in all material respects
as of the Closing Date (except to the extent such representations and warranties
expressly relate to any earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date), and (iv) as to the incumbency and specimen signature of each of its
Responsible Officers authorized to execute the Facility Documents to which it is
a party;
(g)    financing statements (or the equivalent thereof in any applicable foreign
jurisdiction, as applicable) in proper form for filing on the Closing Date,
under the UCC with the




USActive 54953942.17
-73-
 








--------------------------------------------------------------------------------





Secretary of State of the State of Delaware and any other applicable filing
office in any applicable jurisdiction that the Administrative Agent deems
necessary or desirable in order to perfect the interests in the Collateral
contemplated by this Agreement;
(h)    copies of proper financing statement amendments (or the equivalent
thereof in any applicable foreign jurisdiction, as applicable), if any,
necessary to release all security interests and other rights of any Person in
the Collateral previously granted by the Borrower, the Equityholder or any
transferor;
(i)    legal opinions (addressed to each of the Secured Parties) of counsel to
the Borrower, the Equityholder, the Servicer, the Collateral Agent and the
Custodian, covering such matters as the Administrative Agent and its counsel
shall reasonably request;
(j)    evidence reasonably satisfactory to it that all of the Covered Accounts
shall have been established, and the Account Control Agreement shall have been
executed and delivered by the Borrower, the Collateral Agent and the Securities
Intermediary and shall be in full force and effect;
(k)    evidence that (i) all invoiced fees and expenses due and payable to each
Lender on or prior to the Closing Date have been received or will be received
contemporaneously with the Closing Date; (ii) the reasonable and documented fees
and expenses of Cadwalader, Wickersham & Taft LLP, counsel to the Administrative
Agent, in connection with the transactions contemplated hereby (to the extent
invoiced on or prior the Closing Date) shall have been paid by the Borrower; and
(iii) all other reasonable and documented up-front expenses and fees (including
legal fees of outside counsel and any fees required under the Collateral Agent
Fee Letter) that are invoiced at least one Business Day prior to the Closing
Date shall have been paid by the Borrower;
(l)    delivery of such Collateral (including any promissory note, executed
assignment agreements and Word or pdf copies of the principal credit agreement
for each initial Collateral Loan, to the extent received by the Borrower) in
accordance with the Custodian Agreement shall have been effected;
(m)    a certificate of a Responsible Officer of the Borrower, dated as of the
Closing Date, certifying to the effect that, in the case of each item of
Collateral pledged to the Collateral Agent, on the Closing Date and, in the case
of clauses (i) through (iii) below, immediately prior to the delivery thereof on
the Closing Date:
(i)    the Borrower is the owner of such Collateral free and clear of any Liens
except for those which are being released on the Closing Date or Permitted
Liens;
(ii)    the Borrower has not assigned, pledged or otherwise encumbered any
interest in such Collateral (or, if any such interest has been assigned, pledged
or otherwise encumbered, it has been released) other than Permitted Liens or
interests granted pursuant to this Agreement; and




USActive 54953942.17
-74-
 








--------------------------------------------------------------------------------





(iii)    upon the grant by the Borrower, the Collateral Agent has a first
priority perfected security interest in the Collateral, except Permitted Liens
or as permitted by this Agreement; and
(n)    such other opinions, instruments, certificates and documents from the
Borrower as the Agents or any Lender shall have reasonably requested.
Section 3.02    Conditions Precedent to Each Advance. The obligation of each
Lender to make each Advance to be made by it (including the initial Advance) on
each Borrowing Date shall be subject to the fulfillment (or written waiver) of
the following conditions; provided that the conditions described in clauses (d)
and (e) (other than a Default or Event of Default described in Section 6.01(i))
below need not be satisfied if the proceeds of the Advance are used to fund
Revolving Collateral Loans or Delayed Drawdown Collateral Loans then owned by
the Borrower to fund the Revolving Reserve Account to the extent required under
Section 8.04:
(a)    subject to Section 2.02, the Administrative Agent must have received and
approved an Approval Request for the loan(s) the Borrower intends to purchase
with the proceeds of the Advance and such approval has not expired or been
rescinded or the loan(s) the Borrower intends to purchase with the proceeds of
the Advance must be on the current Approved List;
(b)    the Administrative Agent shall have received a Notice of Borrowing with
respect to such Advance (including the Borrowing Base Calculation Statement
attached thereto, all duly completed) delivered in accordance with Section 2.03;
(c)    immediately before and after the making of such Advance on the applicable
Borrowing Date, the Minimum OC Coverage Test shall be satisfied and each Class
Minimum OC Coverage Test shall be satisfied (as demonstrated on the Borrowing
Base Calculation Statement attached to such Notice of Borrowing) and the
Collateral Quality Test will be satisfied, maintained or improved;
(d)    each of the representations and warranties of the Borrower, the Servicer
and the Equityholder contained in the Facility Documents shall be true and
correct in all material respects as of such Borrowing Date (except to the extent
such representations and warranties expressly relate to any earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date as if made on such date);
(e)    no Default, Event of Default, Potential Servicer Removal Event or
Servicer Removal Event shall have occurred and be continuing at the time of the
making of such Advance or shall result upon the making of such Advance;
(f)    the Reinvestment Period shall not have terminated; and
(g)    after giving effect to such Advance, the aggregate outstanding principal
balance of the Advances shall not exceed the Maximum Facility Amount.




USActive 54953942.17
-75-
 








--------------------------------------------------------------------------------





ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Section 4.01    Representations and Warranties of the Borrower. The Borrower
represents and warrants to each of the Secured Parties on and as of each
Measurement Date, as follows:
(a)    Due Organization. It is a limited liability company duly formed and
validly existing under the laws of the State of Delaware, with full power and
authority to own and operate its assets and properties, conduct the business in
which it is now engaged and to execute and deliver and perform its obligations
under this Agreement and the other Facility Documents to which it is a party.
(b)    Due Qualification. It is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.
(c)    Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it of, and the performance of its
obligations under, the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
(d)    [Reserved.]
(e)    Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the Advances
or the pledge of the Collateral hereunder, the consummation of the transactions
herein or therein contemplated, or compliance by it with the terms, conditions
and provisions hereof or thereof, will (i) conflict with, or result in a breach
or violation of, or constitute a default under its Constituent Documents or
(ii) conflict with or contravene in any material respect, and with respect to
clause (B), result in the creation of a Lien (other than Permitted Liens) under,
(A) any Applicable Law, (B) any indenture, agreement or other contractual
restriction binding on or affecting it or any of its assets, including any
Related Document, or (C) any order, writ, judgment, award, injunction or decree
binding on or affecting it or any of its assets or properties.
(f)    Governmental Authorizations; Private Authorizations; Governmental
Filings. It has obtained, maintained and kept in full force and effect all
material Governmental




USActive 54953942.17
-76-
 








--------------------------------------------------------------------------------





Authorizations and material Private Authorizations which are necessary for it to
properly carry out its business, and made all material Governmental Filings
necessary for the execution and delivery by it of the Facility Documents to
which it is a party, the Advances under this Agreement, the pledge of the
Collateral under this Agreement and the performance by it of its obligations
under this Agreement and the other Facility Documents to which it is a party.
(g)    Compliance with Agreements, Laws, Etc. It has duly observed and complied
in all material respects with all Applicable Laws relating to the conduct of its
business and its assets. It has preserved and kept in full force and effect its
legal existence. It has preserved and kept in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
(h)    Location. Its office in which it maintains its limited liability company
books and records is located at the addresses set forth on Schedule 5. Its
registered office and jurisdiction of organization is the jurisdiction referred
to in Section 4.01(a).
(i)    Investment Company Act. Neither it nor the pool of Collateral is required
to register as an “investment company” under the Investment Company Act.
(j)    ERISA. Neither it nor any member of the ERISA Group has, or during the
past six years had, any liability or obligation with respect to any Plan or
Multiemployer Plan that would reasonably be expected to result in a Material
Adverse Effect.
(k)    Taxes. It is a disregarded entity for U.S. federal income tax purposes.
It has filed all income tax returns and all other material tax returns which are
required to be filed by it, if any, and has paid all income taxes and all other
material taxes shown to be due and payable on such returns, if any, or pursuant
to any assessment received by any such Person other than any such taxes,
assessments or charges that are being contested in good faith by appropriate
proceedings and for which appropriate reserves in accordance with GAAP have been
established.
(l)    Filings and Stamp Taxes. This Agreement is in proper legal form under the
applicable law of the jurisdiction of incorporation or formation of the Borrower
for the enforcement hereof or thereof against the Borrower, and to ensure
legality, validity, enforceability, priority or admissibility in evidence of
this Agreement it is not necessary that (i) this Agreement, or any other
document be filed, registered or recorded with, or executed or notarized before,
any court or other authority in the jurisdiction of incorporation or formation
of the Borrower or (ii) that any registration charge or stamp or similar tax be
paid in any jurisdiction on or in respect of this Agreement or any other
document.
(m)    Plan Assets. Its assets are not treated and during the term of this
Agreement will not be treated as “plan assets” for purposes of 29 C.F.R.
Section 2510.3-101 and Section 3(42) of ERISA (the “Plan Asset Rule”) and the
Collateral is not and during the term of this Agreement will not be deemed to be
“plan assets” for purposes of the Plan Asset Rule.
(n)    Solvency. After giving effect to each Advance hereunder, and the
disbursement of the proceeds of such Advance, it is and will be Solvent.




USActive 54953942.17
-77-
 








--------------------------------------------------------------------------------





(o)    Representations Relating to the Collateral. (i) It owns and has good and
marketable legal and beneficial title to all Collateral Loans and other
Collateral free and clear of any Lien or claim of any Person, other than
Permitted Liens;
(i)    except for Permitted Liens or as contemplated by the Facility Documents,
it has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Collateral. It has not authorized the filing of and is not
aware of any financing statements or any equivalent filing in any applicable
jurisdiction against it that include a description of collateral covering the
Collateral other than any financing statement or any equivalent filing in any
applicable jurisdiction relating to the security interest granted to the
Collateral Agent hereunder, relating to assets sold or contributed to any Person
not prohibited hereunder, relating to the closing of a Permitted Securitization
contemplated by Section 10.01(e) or that has been terminated; and it is not
aware of any judgment, PBGC liens or tax lien filings against it or any of its
assets;
(ii)    the Collateral constitutes Money, Cash, accounts (as defined in
Section 9-102(a)(2) of the UCC), Instruments, general intangibles (as defined in
Section 9-102(a)(42) of the UCC), Uncertificated Securities, Certificated
Securities or Security Entitlements to Financial Assets resulting from the
crediting of Financial Assets to a “securities account” (as defined in
Section 8-501(a) of the UCC);
(iii)    all Covered Accounts constitute “securities accounts” under
Section 8-501(a) of the UCC;
(iv)    this Agreement creates a valid, continuing and, upon Delivery of
Collateral, filing of the financing statements referred to in clause (viii)
below and execution of the Account Control Agreement, perfected security
interest (as defined in Section 1-201(37) of the UCC) in the Collateral in favor
of the Collateral Agent, for the benefit and security of the Secured Parties,
which security interest is prior to all other Liens (other than Permitted Liens)
and claims and is enforceable as such against creditors of and purchasers from
it, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally or general principles of equity, regardless of
whether considered in a proceeding in equity or at law;
(v)    it has received all consents and approvals required by the terms of the
Related Documents in respect of such Collateral to the pledge hereunder to the
Collateral Agent of its interest and rights in such Collateral;
(vi)    with respect to the Collateral that constitutes Security Entitlements,
all such Collateral has been and will have been credited to the applicable
Covered Account and the Securities Intermediary for each Covered Account has
agreed to treat all assets credited to such Covered Account as Financial Assets;
(vii)    with respect to Collateral that constitutes accounts or general
intangibles (as defined in Section 9-102(a)(42) of the UCC), it has caused or
will have caused, on or prior




USActive 54953942.17
-78-
 








--------------------------------------------------------------------------------





to the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect the security interest in the Collateral granted to the
Collateral Agent, for the benefit and security of the Secured Parties, hereunder
(which it hereby agrees may be an “all assets” filing);
(viii)    it has taken all steps necessary to enable the Collateral Agent to
obtain “control” (within the meaning of the UCC) with respect to each Covered
Account;
(ix)    the Covered Accounts are in its name and not in the name of any other
Person. It has not instructed the Securities Intermediary of any Covered Account
to comply with the entitlement order of any Person other than the Collateral
Agent; provided that, until the Collateral Agent delivers a notice of exclusive
control, it and the Servicer may cause Cash in the Covered Accounts to be
invested in Eligible Investments, and the proceeds thereof to be paid and
distributed in accordance with this Agreement; and
(x)    all Covered Accounts constitute “securities accounts” as defined in
Section 8-501(a) of the UCC.
(p)    Eligibility. (i) The information contained in each Notice of Borrowing
delivered pursuant to Section 2.03, is an accurate and complete listing of all
Collateral Loans included in the Collateral as of the related Borrowing Date and
the information contained therein with respect to the identity of such
Collateral Loan and the amounts owing thereunder is true, correct and complete
as of the related Borrowing Date and (ii) with respect to each Collateral Loan
included in any calculation of the Borrowing Base or OC Ratio, such Collateral
Loan is an Eligible Collateral Loan at such time; provided that, notwithstanding
anything to contrary contained herein, to the extent any such Collateral Loan is
repurchased or otherwise removed from the Borrowing Base pursuant to the Loan
Sale Agreement, then no such breach of the foregoing clause (ii) shall
constitute an Event of Default or other breach of this Agreement.
(q)    Anti-Corruption Laws and Anti-Terrorism Laws. None of the Borrower, its
subsidiaries, their respective directors or officers, or, to the best knowledge
of the Borrower, their respective employees or Persons Controlling or Controlled
by the Borrower has engaged in any activity or conduct which would violate any
applicable anti-bribery, anti-corruption, anti-terrorism or anti-money
laundering laws, regulations or rules in any applicable jurisdiction and the
Borrower has instituted and maintains policies and procedures designed to
prevent violation of such laws, regulations and rules.
(r)    Sanctions. None of the Borrower, its subsidiaries, their respective
directors or officers, or, to the best knowledge of the Borrower, their
respective employees or Persons Controlling or Controlled by the Borrower is a
Person that is, or is owned or controlled by Persons that are: (i) the target of
any Sanctions, including any government or governmental agency that is the
subject of Sanctions broadly prohibiting dealings with such government or
government agency (a “Sanctioned Person”) or (ii) located, organized or resident
in a country or territory that is, or whose government is, the subject of
Sanctions broadly prohibiting dealings with such government, country, or
territory (a “Sanctioned Country”).




USActive 54953942.17
-79-
 








--------------------------------------------------------------------------------





(s)    No Default. Neither it nor any of its subsidiaries is in default under or
with respect to any contractual obligation or restriction that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(t)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to its knowledge, threatened against it before any Governmental
Authority (i) asserting the invalidity of any Facility Document to which it is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by any Facility Document to which it is a party or (iii) that could
reasonably be expected to have a Material Adverse Effect.
(u)    Information. All information heretofore or hereafter furnished by it or
on its behalf to any Secured Party in connection with the Facility Documents or
any transaction contemplated hereby or thereby is and will be (when taken as a
whole) true, complete and correct in all material respects as of the date such
information is stated or certified and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading;
provided that solely with respect to information furnished by the Borrower which
was provided to the Borrower from an Obligor with respect to a Collateral Loan,
such information shall only need to be true, complete and correct to the actual
knowledge of the Borrower; provided further that, with respect to projected
financial information, the Borrower represents only that such information
represents the Borrower’s good faith estimates as of the date of preparation
thereof, based upon methods and data the Borrower believes to be reasonable and
accurate, but actual results during the periods covered by such projections may
differ materially from such projections.
(v)    Procedures. In selecting and disposing of the Collateral, no selection
procedures were employed which are intended to be adverse to the interests of
any Secured Party.
(w)    Volcker Rule. The transactions contemplated by this Agreement and the
other Facility Documents do not result in any Lender or the Administrative Agent
holding an “ownership interest” in a “covered fund” for purposes of the Volcker
Rule.
Section 4.02    Representations and Warranties of the Servicer. The Servicer
represents and warrants to each of the other Secured Parties on and as of each
Measurement Date, as follows:
(a)    Due Organization. It is a corporation duly formed and validly existing
under the laws of Maryland, with full power and authority to own and operate its
assets and properties, conduct the business in which it is now engaged and to
execute and deliver and perform its obligations under this Agreement and the
other Facility Documents to which it is a party.
(b)    Due Qualification. It is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.




USActive 54953942.17
-80-
 








--------------------------------------------------------------------------------





(c)    Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it of, and the performance of its
obligations under the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
(d)    [Reserved.]
(e)    Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will
(i) conflict with, or result in a breach or violation of, or constitute a
default under its Constituent Documents or (ii) conflict with or contravene in
any material respect, and with respect to clause (B), result in the creation of
a Lien (other than Permitted Liens) under, (A) any Applicable Law, (B) any
indenture, agreement or other contractual restriction binding on or affecting it
or any of its assets, including any Related Document, or (C) any order, writ,
judgment, award, injunction or decree binding on or affecting it or any of its
assets or properties, except, in the case of clauses (A), (B) and (C) above,
where such conflict, contravention, breach, violation or default could not
reasonably be expected to have a Material Adverse Effect.
(f)    Governmental Authorizations; Private Authorizations; Governmental
Filings. It has obtained, maintained and kept in full force and effect all
material Governmental Authorizations and material Private Authorizations which
are necessary for it to properly carry out its business, and made all material
Governmental Filings necessary for the execution and delivery by it of the
Facility Documents to which it is a party and the performance by it of its
obligations under this Agreement and the other Facility Documents to which it is
a party.
(g)    Compliance with Agreements, Laws, Etc. It has duly observed and complied
in all material respects with all Applicable Laws relating to the conduct of its
business and its assets. It has preserved and kept in full force and effect its
legal existence. It has preserved and kept in full force and effect its rights,
privileges, qualifications and franchises, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.
(h)    [Reserved.]
(i)    Taxes. It has filed all income tax returns and all other material tax
returns which are required to be filed by it, if any, and has paid all income
taxes and all other material taxes shown to be due and payable on such returns,
if any, or pursuant to any assessment received by any such Person other than any
such taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established.




USActive 54953942.17
-81-
 








--------------------------------------------------------------------------------





(j)    [Reserved.]
(k)    Anti-Corruption Laws and Anti-Terrorism Laws. None of the Servicer, its
subsidiaries, their respective directors or officers, or, to the best knowledge
of the Servicer, their respective employees or Persons Controlling or Controlled
by the Servicer has engaged in any activity or conduct which would violate any
applicable anti-bribery, anti-corruption, anti-terrorism or anti-money
laundering laws, regulations or rules in any applicable jurisdiction and the
Servicer has instituted and maintains policies and procedures designed to
prevent violation of such laws, regulations and rules.
(l)    Sanctions. None of the Servicer, its subsidiaries, their respective
directors or officers, or, to the best knowledge of the Servicer, their
respective employees or Persons Controlling or Controlled by the Servicer is a
Person that is, or is owned or controlled by Persons that are: (i) a Sanctioned
Person or (ii) located, organized or resident in, or whose government is, a
Sanctioned Country.
(m)    [Reserved.]
(n)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to its knowledge, threatened against it before any Governmental
Authority (i) asserting the invalidity of any Facility Document to which it is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by any Facility Document to which it is a party or (iii) that could
reasonably be expected to have a Material Adverse Effect.
(o)    Information. All information heretofore or hereafter furnished by it or
on its behalf to any Secured Party in connection with the Facility Documents or
any transaction contemplated hereby or thereby is and will be (when taken as a
whole) true, complete and correct in all material respects as of the date such
information is stated or certified and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading;
provided that solely with respect to information furnished by the Servicer which
was provided to the Servicer from an Obligor with respect to a Collateral Loan,
such information shall only need to be true, complete and correct to the actual
knowledge of the Servicer; provided further that, with respect to projected
financial information, the Servicer represents only that such information
represents the Servicer’s good faith estimates as of the date of preparation
thereof, based upon methods and data the Servicer believes to be reasonable and
accurate, but actual results during the periods covered by such projections may
differ materially from such projections.
(p)    Procedures. In selecting and disposing of the Collateral, no selection
procedures were employed which are intended to be adverse to the interests of
any Secured Party.
Section 4.03    Representations and Warranties of the Equityholder. The
Equityholder represents and warrants to each of the other Secured Parties on and
as of each Measurement Date, as follows:
(a)    Due Organization. It is a corporation duly formed and validly existing
under the laws of Maryland, with full power and authority to own and operate its
assets and properties,




USActive 54953942.17
-82-
 








--------------------------------------------------------------------------------





conduct the business in which it is now engaged and to execute and deliver and
perform its obligations under this Agreement and the other Facility Documents to
which it is a party.
(b)    Due Qualification. It is duly qualified to do business and, to the extent
applicable, is in good standing in each other jurisdiction in which the nature
of its business, assets and properties, including the performance of its
obligations under this Agreement, the other Facility Documents to which it is a
party and its Constituent Documents, requires such qualification, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.
(c)    Due Authorization; Execution and Delivery; Legal, Valid and Binding;
Enforceability. The execution and delivery by it of, and the performance of its
obligations under the Facility Documents to which it is a party and the other
instruments, certificates and agreements contemplated thereby are within its
powers and have been duly authorized by all requisite action by it and have been
duly executed and delivered by it and constitute its legal, valid and binding
obligations enforceable against it in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally or general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
(d)    Investment Company Act. It (i) is not required to register as an
“investment company” under the Investment Company Act and (ii) has elected to be
regulated as a “business development company” for purposes of the Investment
Company Act.
(e)    Non-Contravention. None of the execution and delivery by it of this
Agreement or the other Facility Documents to which it is a party, the
consummation of the transactions herein or therein contemplated, or compliance
by it with the terms, conditions and provisions hereof or thereof, will
(i) conflict with, or result in a breach or violation of, or constitute a
default under its Constituent Documents or (ii) conflict with or contravene in
any material respect, and with respect to clause (B), result in the creation of
a Lien (other than Permitted Liens) under, (A) any Applicable Law, (B) any
indenture, agreement or other contractual restriction binding on or affecting it
or any of its assets, including any Related Document, or (C) any order, writ,
judgment, award, injunction or decree binding on or affecting it or any of its
assets or properties, except, in the case of clauses (A), (B) and (C) above,
where such conflict, contravention, breach, violation or default could not
reasonably be expected to have a Material Adverse Effect.
(f)    Governmental Authorizations; Private Authorizations; Governmental
Filings. It has obtained, maintained and kept in full force and effect all
material Governmental Authorizations and material Private Authorizations which
are necessary for it to properly carry out its business, and made all material
Governmental Filings necessary for the execution and delivery by it of the
Facility Documents to which it is a party and the performance by it of its
obligations under this Agreement and the other Facility Documents to which it is
a party.
(g)    Compliance with Agreements, Laws, Etc. It has duly observed and complied
in all material respects with all Applicable Laws relating to the conduct of its
business and its assets. It has preserved and kept in full force and effect its
legal existence. It has preserved and kept in




USActive 54953942.17
-83-
 








--------------------------------------------------------------------------------





full force and effect its rights, privileges, qualifications and franchises,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect.
(h)    [Reserved.]
(i)    Taxes. It has filed all income tax returns and all other material tax
returns which are required to be filed by it, if any, and has paid all income
taxes and all other material taxes shown to be due and payable on such returns,
if any, or pursuant to any assessment received by any such Person other than any
such taxes, assessments or charges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
GAAP have been established.
(j)    Anti-Corruption Laws and Anti-Terrorism Laws. None of the Equityholder,
its subsidiaries, their respective directors or officers, or, to the best
knowledge of the Equityholder, their respective employees or Persons Controlling
or Controlled by the Equityholder has engaged in any activity or conduct which
would violate any applicable anti-bribery, anti-corruption, anti-terrorism or
anti-money laundering laws, regulations or rules in any applicable jurisdiction
and the Equityholder has instituted and maintains policies and procedures
designed to prevent violation of such laws, regulations and rules.
(k)    Sanctions. None of the Equityholder, its subsidiaries, their respective
directors or officers, or, to the best knowledge of the Equityholder, their
respective employees or Persons Controlling or Controlled by the Equityholder is
a Person that is, or is owned or controlled by Persons that are: (i) a
Sanctioned Person or (ii) located, organized or resident in, or whose government
is, a Sanctioned Country.
(l)    No Default. Neither it nor any of its subsidiaries is in default under or
with respect to any contractual obligation or restriction that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(m)    No Proceedings. There is no litigation, proceeding or investigation
pending or, to its knowledge, threatened against it before any Governmental
Authority (i) asserting the invalidity of any Facility Document to which it is a
party, (ii) seeking to prevent the consummation of any of the transactions
contemplated by any Facility Document to which it is a party or (iii) that could
reasonably be expected to have a Material Adverse Effect.
(n)    Information. All information heretofore or hereafter furnished by it or
on its behalf in its capacity as Equityholder to any Secured Party in connection
with the Facility Documents or any transaction contemplated hereby or thereby is
and will be (when taken as a whole) true, complete and correct in all material
respects as of the date such information is stated or certified and does not and
will not omit to state a material fact necessary to make the statements
contained therein not misleading.
(o)    Originator. It is an “originator” for the purposes of the Securitisation
Regulation in respect of the Retention Holder Originated Collateral Loans.




USActive 54953942.17
-84-
 








--------------------------------------------------------------------------------





(p)    Establishment. It has established, and, in its capacity as Servicer,
manages the securitisation contemplated by the Facility Documents.
(q)    Sole purpose. It (i) is not an entity that has been established or
operates for the sole purpose of securitising exposures and (ii) has the
capacity to meet its payment obligations from resources not related to the
exposures it securitises.
(r)    Collateral Loans. As of the date hereof, more than 50% of the Collateral
Loans held by the Borrower are Retention Holder Originated Collateral Loans.
ARTICLE V    

COVENANTS
Section 5.01    Affirmative Covenants of the Borrower. The Borrower covenants
and agrees that, until the Collection Date:
(a)    Compliance with Agreements, Laws, Etc. It shall (i) duly observe and
comply in all material respects with all Applicable Laws relative to the conduct
of its business or to its assets, (ii) preserve and keep in full force and
effect its legal existence, (iii) preserve and keep in full force and effect its
rights, privileges, qualifications and franchises, except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party, its Constituent Documents and each Related Document to which it is a
party and (v) obtain, maintain and keep in full force and effect all
Governmental Authorizations, Private Authorizations and Governmental Filings
which are necessary to properly carry out its business and the transactions
contemplated to be performed by it under the Facility Documents to which it is a
party, its Constituent Documents and the Related Documents to which it is a
party, except, in the case of this clause (v), where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.
(b)    Enforcement.
(i)    It shall not take any action that would release any Obligor from any of
such Obligor’s material covenants or obligations under any instrument or
agreement included in the Collateral, except in the case of (A) repayment of
Collateral Loans, (B) subject to the terms of this Agreement, (1) amendments to
Collateral Loans in accordance with the Servicing Standard and (2) actions taken
in connection with the work out or restructuring of any Collateral Loan in
accordance with the provisions hereof, and (C) other actions by the Servicer
required hereby or otherwise to the extent not prohibited by, or in conflict
with, this Agreement.
(ii)    It will perform all of its obligations and agreements contained in this
Agreement or any other Facility Document to which such Person is a party.
(c)    Further Assurances. It shall promptly upon the reasonable request of
either Agent or the Required Lenders (through the Administrative Agent), at its
expense, execute and




USActive 54953942.17
-85-
 








--------------------------------------------------------------------------------





deliver such further instruments and take such further action in order to
maintain and protect the Collateral Agent’s first-priority perfected security
interest in the Collateral pledged by the Borrower for the benefit of the
Secured Parties free and clear of any Liens (other than Permitted Liens). At the
request of either Agent or the Required Lenders (through the Administrative
Agent), it shall promptly take, at the Borrower’s expense, such further action
in order to establish and protect the rights, interests and remedies created or
intended to be created under this Agreement in favor of the Secured Parties in
the Collateral, including all actions which are necessary to (x) enable the
Secured Parties to enforce their rights and remedies under this Agreement and
the other Facility Documents, and (y) effectuate the intent and purpose of, and
to carry out the terms of, the Facility Documents.
(d)    Financial Statements; Other Information. It shall provide to the
Administrative Agent or cause to be provided to the Administrative Agent (with
enough additional copies for each Lender):
(i)    within 120 days after the end of each fiscal year of the Equityholder, an
annual report of the Equityholder containing an audited consolidated statement
(together with a consolidating schedule showing the balance sheet and income
statement of the Borrower) of assets, liabilities, and capital as of the end of
such fiscal year, and audited consolidated statements (together with a
consolidating schedule showing the balance sheet and income statement of the
Borrower) of operations and cash flows, for the year then ended, prepared in
accordance with GAAP, each reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Equityholder and its consolidated subsidiaries on a consolidated basis;
provided, that the financial statements required to be delivered pursuant to
this clause (i) which are made available via EDGAR, or any successor system of
the Securities Exchange Commission, in the Equityholder’s annual report on Form
10-K, shall be deemed delivered to the Administrative Agent on the date such
documents are made available;
(ii)    within 60 days after the end of each of the first three quarters of each
fiscal year of the Equityholder, an unaudited financial report of the
Equityholder containing a consolidated statement (together with a consolidating
schedule showing the balance sheet and income statement of the Borrower) of
assets, liabilities, and capital, consolidated statements (together with a
consolidating schedule showing the balance sheet and income statement of the
Borrower) of operations, and a market value report regarding the Equityholder’s
investments, in each case for the period then ended, all certified by one of its
senior financial officers as presenting fairly in all material respects the
financial condition and results of operations of the Equityholder and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided, that the financial statements required to be
delivered pursuant to this clause (ii) which are made available via EDGAR, or
any successor system of the Securities Exchange Commission, in the
Equityholder’s




USActive 54953942.17
-86-
 








--------------------------------------------------------------------------------





quarterly report on Form 10-Q, shall be deemed delivered to the Administrative
Agent on the date such documents are made available;
(iii)    within three Business Days after a Responsible Officer of the Borrower
obtains actual knowledge of the occurrence and continuance of any (A) Default,
(B) Event of Default, (C) event or occurrence that has resulted or could
reasonably be expected to result in a Material Adverse Effect or (D) receipt of
notice from the agent on a Collateral Loan that the related Obligor has
defaulted (beyond applicable grace periods) in the payment of principal or
interest, a certificate of a Responsible Officer setting forth the details
thereof and the action which the Borrower is taking or proposes to take with
respect thereto;
(iv)    from time to time such additional information regarding the Borrower’s
financial position or business and the Collateral (including reasonably detailed
calculations of the Minimum OC Coverage Test and the Collateral Quality Test) as
the Administrative Agent or the Required Lenders (through the Administrative
Agent) may reasonably request if reasonably available without undue burden or
expense;
(v)    promptly after the occurrence of any ERISA Event, notice of such ERISA
Event and copies of any material communications with all Governmental
Authorities or any Multiemployer Plan received by the Borrower with respect to
such ERISA Event;
(vi)    promptly following any reasonable request by the Administrative Agent or
any Lender, all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer,” anti-money laundering and sanctions rules
and regulations, including the PATRIOT Act;
(vii)    within two Business Days after a Responsible Officer of the Borrower
obtains actual knowledge thereof, provide notice to the Administrative Agent of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, directly and
adversely affecting in any material respect the Collateral (taken as a whole),
the Facility Documents, or any Secured Party’s interest in the Collateral; and
(viii)    with respect to each Obligor of a Collateral Loan: (1) within ten (10)
Business Days of the completion of the Servicer’s portfolio review of such
Obligor (which, for each Obligor shall occur no less frequently than four (4)
times per calendar year) (I) the most recent financial reporting packages that
correspond to such portfolio review with respect to such Obligor and with
respect to each related Collateral Loan (including any attached or included
information, statements and calculations) received as of the date of the
Servicer’s most recent portfolio review and (II) the internal monitoring report
prepared by the Servicer with respect to each Obligor and (2) upon demand by the
Administrative Agent, such other information as the Administrative Agent may
reasonably request with respect to any Collateral Loan or Obligor (to the extent
reasonably available to the Servicer).




USActive 54953942.17
-87-
 








--------------------------------------------------------------------------------





(e)    Access to Records and Documents. It shall permit the Administrative Agent
(or any Person designated by the Administrative Agent as its agent or
representative, subject to delivery of standard confidentiality agreements) to,
upon reasonable advance notice and during normal business hours, visit and
inspect and make copies thereof at reasonable intervals: (i) its books, records
and accounts relating to its business, financial condition, operations, assets
and its performance under the Facility Documents and the Related Documents and
to discuss the foregoing with its and such Person’s officers, partners,
employees and accountants, and (ii) the Related Documents with respect to the
Collateral; provided that, so long as no Event of Default has occurred, the
Borrower shall be responsible for all costs and expenses for only one such visit
per fiscal year by the Lenders and the Administrative Agent. The Administrative
Agent shall be permitted to schedule such visits on behalf of the Lenders and
shall (1) coordinate in good faith with the Lenders to determine dates which are
acceptable to a majority of the Lenders and whenever possible occur on one such
date as a single group and (2) provide 10 days’ prior notice to the Lenders of
any such visit and any Lender shall be permitted to accompany the Administrative
Agent in such visit.
(f)    Use of Proceeds. It shall use the proceeds of each Advance made hereunder
solely:
(i)    to fund or pay the purchase price of Collateral Loans or Eligible
Investments acquired by the Borrower in accordance with the terms and conditions
set forth herein (it being understood that the Borrower may request an Advance
to fund the applicable Advance Rate of one or more Collateral Loans either on
the date of acquisition or at a later time during the Reinvestment Period
pursuant to Article II);
(ii)    to fund additional extensions of credit under Revolving Collateral Loans
and Delayed Drawdown Collateral Loans purchased in accordance with the terms of
this Agreement;
(iii)    to fund the Revolving Reserve Account on or prior to the Facility
Termination Date to the extent the Revolving Reserve Account is required to be
funded pursuant to Section 8.04 (and the Borrower shall submit a Notice of
Borrowing requesting Advances for a Borrowing Date falling no more than five and
no less than one Business Day prior to the Facility Termination Date with a
Requested Amount sufficient to fully fund the Revolving Reserve Account under
Section 8.04); and
(iv)    to make Permitted Distributions or Permitted Tax Distributions.
Without limiting the foregoing, it shall use the proceeds of each Advance in a
manner that does not, directly or indirectly, violate any provision of its
Constituent Documents or any Applicable Law, including Regulation T, Regulation
U and Regulation X.
(g)    Information and Reports. Each Notice of Borrowing, each Payment Date
Report and all other written information, reports, certificates and statements
furnished by or on behalf of it to any Secured Party for purposes of or in
connection with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby shall be true, complete and correct in all
material respects as of the date such information is stated or certified;
provided that




USActive 54953942.17
-88-
 








--------------------------------------------------------------------------------





solely with respect to information furnished by the Borrower which was provided
to the Borrower from an Obligor with respect to a Collateral Loan, such
information shall only need to be true, complete and correct to the actual
knowledge of the Borrower; provided further that, with respect to projected
financial information, the Borrower represents only that such information
represents the Borrower’s good faith estimates as of the date of preparation
thereof, based upon methods and data the Borrower believes to be reasonable and
accurate, but actual results during the periods covered by such projections may
differ materially from such projections.
(h)    Opinions as to Collateral. On or before each five year anniversary of the
Closing Date, at the request of the Administrative Agent, it shall furnish to
the Agents an opinion of counsel addressed to the Agents and the Borrower
stating that, in the opinion of such counsel, as of the date of such opinion,
under the Delaware UCC, the UCC financing statement(s) filed in connection with
the lien and security interest created by this Agreement shall remain effective
and no additional financing statements, continuation statements or amendments
with respect to such financing statement(s) shall be required to be filed in the
State of Delaware from the date thereof through the next five years to maintain
the perfection of the security interest of this Agreement as such security
interest otherwise exists on the date thereof.
(i)    No Other Business. It shall not engage in any business or activity other
than borrowing Advances pursuant to this Agreement, funding, acquiring, owning,
holding, administering, selling, enforcing, lending, exchanging, redeeming,
pledging, contracting for the management of and otherwise dealing with
Collateral Loans, Eligible Investments and the Collateral in connection
therewith and entering into and performing its obligations under the Facility
Documents, any applicable Related Documents and any other agreement contemplated
by this Agreement.
(j)    Tax Matters. It shall remain a disregarded entity for U.S. federal income
tax purposes. It shall (and each Lender hereby agrees to) treat the Advances and
the Notes as debt for U.S. federal income tax purposes and will take no contrary
position, unless otherwise required pursuant to a closing agreement with the
U.S. Internal Revenue Service or a non-appealable judgment of a court of
competent jurisdiction. It will file (or cause to be filed) on a timely basis
all income and other material Tax returns required to be filed by it, if any,
and will pay all income and other material Taxes due and payable by it and any
assessments made against it or any of its property (other than any amount the
validity of which is contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP are provided on the books of
the Borrower).
(k)    Compliance with Legal Opinions. The Borrower shall take all other actions
necessary to maintain the accuracy of the factual assumptions set forth in the
legal opinions of Latham & Watkins LLP, as special counsel to the Borrower,
issued on the Closing Date and relating to the issues of substantive
consolidation.




USActive 54953942.17
-89-
 








--------------------------------------------------------------------------------





Section 5.02    Covenants of the Servicer. The Servicer covenants and agrees
that, until the Collection Date:
(a)    Compliance with Agreements, Laws, Etc. It shall (i) duly observe and
comply in all material respects with all Applicable Laws relative to the conduct
of its business or to its assets, (ii) preserve and keep in full force and
effect its legal existence, (iii) preserve and keep in full force and effect its
rights, privileges, qualifications and franchises, except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party and its Constituent Documents and (v) obtain, maintain and keep in
full force and effect all Governmental Authorizations, Private Authorizations
and Governmental Filings which are necessary to properly carry out its business
and the transactions contemplated to be performed by it under the Facility
Documents to which it is a party and its Constituent Documents, except, in the
case of this clause (v), where the failure to do so would not reasonably be
expected to have a Material Adverse Effect.
(b)    Enforcement. It shall not take any action that would release any Obligor
from any of such Obligor’s material covenants or obligations under any
instrument or agreement included in the Collateral, except in the case of
(A) repayment of Collateral Loans, (B) subject to the terms of this Agreement,
(1) amendments to Collateral Loans in accordance with the Servicing Standard and
(2) actions taken in connection with the work out or restructuring of any
Collateral Loan in accordance with the provisions hereof, and (C) other actions
by the Servicer required hereby or otherwise to the extent not prohibited by, or
in conflict with, this Agreement.
(c)    Further Assurances. It shall promptly upon the reasonable request of
either Agent or the Required Lenders (through the Administrative Agent), at its
expense, execute and deliver such further instruments and take such further
action in order to maintain and protect the Collateral Agent’s first-priority
perfected security interest in the Collateral pledged by the Borrower for the
benefit of the Secured Parties free and clear of any Liens (other than Permitted
Liens). At the request of either Agent or the Required Lenders (through the
Administrative Agent), it shall promptly take, at the Borrower’s expense, such
further action in order to establish and protect the rights, interests and
remedies created or intended to be created under this Agreement in favor of the
Secured Parties in the Collateral, including all actions which are necessary to
(x) enable the Secured Parties to enforce their rights and remedies under this
Agreement and the other Facility Documents, and (y) effectuate the intent and
purpose of, and to carry out the terms of, the Facility Documents.
(d)    Other Information. It shall provide to the Administrative Agent or cause
to be provided to the Administrative Agent:
(i)    within three (3) Business Days after a Responsible Officer of the
Servicer obtains actual knowledge of the occurrence and continuance of any
(A) Default, (B) Event of Default, (C) Potential Servicer Removal Event,
(D) Servicer Removal Event, (E) event or occurrence that has resulted or could
reasonably be expected to result in a Material Adverse Effect or (F) receipt of
notice from the agent on a Collateral Loan that the related Obligor has
defaulted (beyond applicable grace periods) in the payment of principal or
interest, a certificate of a Responsible Officer setting forth the details
thereof and the action which the Servicer is taking or proposes to take with
respect thereto;




USActive 54953942.17
-90-
 








--------------------------------------------------------------------------------





(ii)    from time to time such additional information regarding the Collateral
(including reasonably detailed calculations of the Minimum OC Coverage Test and
the Collateral Quality Test) as the Administrative Agent or the Required Lenders
(through the Administrative Agent) may reasonably request if reasonably
available without undue burden or expense;
(iii)    a Borrowing Base Calculation Statement on (A) each date on which the
Servicer sells or substitutes (or commits to sell or substitute, as the case may
be) any Collateral Loan and (B) each other date reasonably requested by the
Administrative Agent upon at least two (2) Business Days’ notice to the
Servicer;
(iv)    promptly following any reasonable request by the Administrative Agent or
any Lender, all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer,” anti-money laundering and sanctions rules
and regulations, including the PATRIOT Act; and
(v)    within two (2) Business Days after a Responsible Officer of the Servicer
obtains actual knowledge thereof, provide notice to the Administrative Agent of
any settlement of, material judgment (including a material judgment with respect
to the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, directly and
adversely affecting in any material respect the Collateral (taken as a whole),
the Facility Documents, or any Secured Party’s interest in the Collateral.
(e)    Access to Records and Documents. It shall permit the Administrative Agent
(or any Person designated by the Administrative Agent as its agent or
representative, subject to delivery of standard confidentiality agreements) to,
upon reasonable advance notice and during normal business hours, visit and
inspect and make copies thereof at reasonable intervals its books, records and
accounts relating to the Collateral, the Borrower, the Facility Documents and
the performance of the Servicer under the Facility Documents and to discuss the
foregoing with its and such Person’s applicable officers, partners, employees
and accountants; provided that so long as no Event of Default has occurred the
Borrower shall be responsible for all costs and expenses for only one such visit
per fiscal year by the Lenders and the Administrative Agent. The Administrative
Agent shall be permitted to schedule such visits on behalf of the Lenders and
shall (1) coordinate in good faith with the Lenders to determine dates which are
acceptable to a majority of the Lenders and whenever possible occur on one such
date as a single group and (2) provide 10 days’ prior notice to the Lenders of
any such visit and any Lender shall be permitted to accompany the Administrative
Agent in such visit.
(f)    Information and Reports. Each Notice of Borrowing, each Payment Date
Report and all other written information, reports, certificates and statements
furnished by or on behalf of it to any other Secured Party for purposes of or in
connection with this Agreement, the other Facility Documents or the transactions
contemplated hereby or thereby shall be true, complete and correct in all
material respects as of the date such information is stated or certified;
provided




USActive 54953942.17
-91-
 








--------------------------------------------------------------------------------





that solely with respect to information furnished by the Servicer which was
provided to the Servicer from an Obligor with respect to a Collateral Loan, such
information shall only need to be true, complete and correct to the actual
knowledge of the Servicer; provided further that, with respect to projected
financial information, the Servicer represents only that such information
represents the Servicer’s good faith estimates as of the date of preparation
thereof, based upon methods and data the Servicer believes to be reasonable and
accurate, but actual results during the periods covered by such projections may
differ materially from such projections.
(g)    Collections. It shall direct any agent or administrative agent for any
Collateral Loan to remit all payments and collections with respect to such
Collateral Loan and, if applicable, to direct the Obligor with respect to such
Collateral Loan to remit all such payments and collections with respect to such
Collateral Loan directly to the Collection Account.
(h)    Priority of Payments. It shall instruct the Collateral Agent to apply all
Interest Proceeds and Principal Proceeds solely in accordance with the Priority
of Payments and the other provisions of this Agreement.
(i)    Anti-Corruption Laws and Sanctions. The Servicer shall maintain policies
and procedures designed to prevent violation of any applicable anti-bribery,
anti-corruption, anti-terrorism or anti-money laundering laws, regulations or
rules in any applicable jurisdiction. The Servicer shall not use the proceeds of
the loan hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, sister company, joint venture partner or any other
Person (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, a Sanctioned Person
or Sanctioned Country, or (ii) in any other manner that would result in a
violation of Sanctions, any applicable anti-bribery, anti-corruption,
anti-terrorism or anti-money laundering laws, regulations or rules in any
applicable jurisdiction by any Person (including any Person participating in the
loan hereunder, whether as underwriter, advisor, investor, lender, hedge
provider, facility or security agent or otherwise).
Section 5.03    Negative Covenants of the Borrower. The Borrower covenants and
agrees that, until the Collection Date:
(a)    Restrictive Agreements. It shall not enter into or suffer to exist or
permit to become effective any agreement that prohibits, limits or imposes any
condition upon its ability to create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) upon any of its property or revenues constituting
Collateral, whether now owned or hereafter acquired, to secure its obligations
under the Facility Documents other than this Agreement and the other Facility
Documents.
(b)    Liquidation; Merger; Sale of Collateral. It shall not consummate any plan
of liquidation, dissolution, partial liquidation, merger, consolidation or
division (or suffer any liquidation, dissolution or partial liquidation) nor
sell, transfer, exchange or otherwise dispose of any of its assets, or enter
into an agreement or commitment to do so or enter into or engage in any business
with respect to any part of its assets, except as expressly permitted by this
Agreement and the other Facility Documents (including in connection with the
repayment in full of the Obligations).




USActive 54953942.17
-92-
 








--------------------------------------------------------------------------------





(c)    Amendments to Constituent Documents, Etc. Without the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
(i) it shall not amend, modify or take any action inconsistent with its
Constituent Documents and (ii) it will not amend, modify or waive in any
material respect any term or provision in any Facility Document (other than in
accordance with the respective terms thereof).
(d)    ERISA. It shall not establish or incur any liability or obligation with
respect to any Plan or Multiemployer Plan and no member of the ERISA Group shall
establish or incur any liability or obligation with respect to any Plan or
Multiemployer Plan that in each case would reasonably be expected to result in a
Material Adverse Effect.
(e)    Liens. It shall not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on any of its assets
now owned or hereafter acquired by it at any time, except for Permitted Liens or
as otherwise expressly permitted by this Agreement and the other Facility
Documents.
(f)    Margin Requirements; Covered Transactions. It shall not (i) extend credit
to others for the purpose of buying or carrying any Margin Stock in such a
manner as to violate Regulation T or Regulation U or (ii) use all or any part of
the proceeds of any Advance, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that violates the
provisions of the Regulations of the Board of Governors, including, to the
extent applicable, Regulation U and Regulation X.
(g)    Changes to Filing Information; Change of Location of Underlying
Instruments. It shall not change its name or its jurisdiction of organization
from that referred to in Section 4.01(a), unless it gives thirty (30) days’ (or
such shorter period as agreed to by the Administrative Agent) prior written
notice to the Agents and takes all actions that the Administrative Agent or the
Required Lenders (through the Administrative Agent) reasonably request and
determine to be necessary to protect and perfect the Collateral Agent’s
perfected security interest in the Collateral. It shall not, without the prior
consent of the Administrative Agent, consent to the Collateral Agent moving any
Certificated Securities or Instruments, unless the Borrower has given at least
ten (10) days’ (or such shorter period as agreed to by the Administrative Agent)
written notice to the Administrative Agent and has taken all actions required
under the UCC of each relevant jurisdiction in order to ensure that the
Collateral Agent’s first priority perfected security interest (subject to
Permitted Liens) continues in full effect.
(h)    Transactions with Affiliates. It shall not sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, the
Servicer, the Equityholder and/or any of their Affiliates (including sales of
Defaulted Collateral Loans and other Collateral Loans), unless (x) such
transaction is upon terms no less favorable to the Borrower than it would obtain
in a comparable arm’s length transaction with a Person that is not an Affiliate
(it being agreed that any purchase or sale at par shall be deemed to comply with
this provision) or (y) the Borrower has received the prior written consent of
the Administrative Agent with respect to such transaction. Notwithstanding the
foregoing or anything to the contrary contained herein, nothing shall prohibit
Borrower from (i) transferring or distributing the Collateral Loans to the
Equityholder or an Affiliate of the




USActive 54953942.17
-93-
 








--------------------------------------------------------------------------------





Equityholder, as applicable, in accordance with Article X, (ii) making Permitted
Distributions (in accordance with the definition thereof), (iii) making
Permitted Tax Distributions (in accordance with the definition thereof) or (iv)
effecting any transactions in accordance with the terms of the Loan Sale
Agreement.
(i)    Investment Company Restriction. It shall not and shall not permit the
pool of Collateral to become required to register as an “investment company”
under the Investment Company Act.
(j)    Anti-Corruption and Sanctions. The Borrower shall ensure that policies
and procedures applicable to it are maintained that are designed to prevent
violation of any applicable anti-bribery, anti-corruption, anti-terrorism or
anti-money laundering laws, regulations or rules in any applicable jurisdiction.
The Borrower shall not use the proceeds of the loan hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, sister
company, joint venture partner or any other Person (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, a Sanctioned Person or Sanctioned Country, or (ii) in
any other manner that would result in a violation of Sanctions, any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction by any Person (including any
Person participating in the loan hereunder, whether as underwriter, advisor,
investor, lender, hedge provider, facility or security agent or otherwise).
(k)    [Reserved.]
(l)    Indebtedness; Guarantees; Securities; Other Assets. It shall not incur or
assume or guarantee any indebtedness, obligations (including contingent
obligations) or other liabilities, or issue any additional securities, whether
debt or equity, in each case other than (i) pursuant to or as expressly
permitted by this Agreement and the other Facility Documents, including expenses
payable in the ordinary course of business, (ii) obligations under its
Constituent Documents or (iii) pursuant to customary indemnification, expense
reimbursement and similar provisions under the Related Documents. It shall not
acquire any Collateral Loan or other property other than as expressly permitted
under the Facility Documents, it being understood and agreed that the Borrower
shall be permitted to acquire Collateral Loans from the Servicer, the
Equityholder and/or their Affiliates and from unaffiliated third parties.
(m)    Validity of this Agreement. It shall not (i) take any action or omit to
take any action, the result of which would permit the validity or effectiveness
of any Facility Document or any grant of Collateral under this Agreement to be
impaired, or permit the Lien of this Agreement to be amended, hypothecated,
subordinated, terminated or discharged, or take any action or omit to take any
action, the result of which would permit any Person to be released from any
covenant or obligation with respect to this Agreement and (ii) except as
permitted by any Facility Document, take any action that would permit the Lien
of this Agreement not to constitute a valid first priority perfected security
interest in the Collateral (subject to Permitted Liens).
(n)    Subsidiaries. It shall not have or permit the formation of any
subsidiaries, except in connection with the receipt of equity securities
pursuant to an exercise of remedies with respect to a Collateral Loan or any
work-out or restructuring of a Collateral Loan.




USActive 54953942.17
-94-
 








--------------------------------------------------------------------------------





(o)    Name. It shall not conduct business under any name other than its own.
(p)    Employees. It shall not have any employees.
(q)    Non-Petition. It shall not be party to any agreements under which it has
any material obligation or liability (direct or contingent) without using
commercially reasonable efforts to include customary “non-petition” and “limited
recourse” provisions therein (and shall not amend or eliminate such provisions
in any agreement to which it is party), except for loan agreements, related loan
documents, any agreements related to the purchase and sale of any Collateral
Loan which contain customary (as determined by the Servicer) purchase or sale
terms or which are documented using customary (as determined by the Servicer)
loan trading documentation in connection with the Collateral Loans and any
agreement that does not impose a material obligation on the Borrower and that is
of a type that customarily does not include “non-petition” or “limited recourse”
provisions (including customary service contracts and engagement letters entered
into with third party service providers (including independent accountants and
providers of independent directors)).
(r)    Certificated Securities. It shall not acquire or hold any Certificated
Securities in bearer form in a manner that does not satisfy the requirements of
United States Treasury Regulations section 1.165-12(c) (as determined by the
Servicer).
Section 5.04    Covenants of the Equityholder. The Equityholder covenants and
agrees that, until the Collection Date:
(a)    Compliance with Agreements, Laws, Etc. It shall (i) duly observe and
comply in all material respects with all Applicable Laws relative to the conduct
of its business or to its assets, (ii) preserve and keep in full force and
effect its legal existence, (iii) preserve and keep in full force and effect its
rights, privileges, qualifications and franchises, except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect,
(iv) comply with the terms and conditions of each Facility Document to which it
is a party and its Constituent Documents and (v) obtain, maintain and keep in
full force and effect all Governmental Authorizations, Private Authorizations
and Governmental Filings which are necessary to properly carry out its business
and the transactions contemplated to be performed by it under the Facility
Documents to which it is a party and its Constituent Documents, except, in the
case of clause (v), where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.
(b)    Other Information. It shall provide to the Administrative Agent or cause
to be provided to the Administrative Agent (with enough additional copies for
each Lender) promptly following any reasonable request by the Administrative
Agent or any Lender, all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer,” anti-money laundering and
sanctions rules and regulations, including the PATRIOT Act.
(c)    Anti-Corruption Laws and Sanctions. The Equityholder shall maintain
policies and procedures designed to prevent violation of any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction.




USActive 54953942.17
-95-
 








--------------------------------------------------------------------------------





The Equityholder shall not use the proceeds of the loan hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, sister
company, joint venture partner or any other Person (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, a Sanctioned Person or Sanctioned Country, or (ii) in
any other manner that would result in a violation of Sanctions, any applicable
anti-bribery, anti-corruption, anti-terrorism or anti-money laundering laws,
regulations or rules in any applicable jurisdiction by any Person (including any
Person participating in the loan hereunder, whether as underwriter, advisor,
investor, lender, hedge provider, facility or security agent or otherwise).
(d)    Separateness. The Equityholder shall not take any action that causes, or
omit to take any action that results in, the Borrower’s failure to comply with
any of its covenants in Section 5.05 and the Equityholder shall take all other
actions necessary to maintain the accuracy of the factual assumptions set forth
in the legal opinions of Latham & Watkins LLP, as special counsel to the
Borrower, issued on the Closing Date and relating to the issues of substantive
consolidation.
(e)    Liens. The Equityholder shall neither pledge (nor permit to be pledged)
the equity interests in the Borrower nor otherwise permit any equity interests
of the Borrower to be subject to a Lien other than Permitted Liens.
Section 5.05    Certain Undertakings Relating to Separateness. Without limiting
any, and subject to all, other covenants of the Borrower, the Equityholder and
the Servicer contained in this Agreement, the Borrower (the Servicer in acting
on behalf or for the benefit of the Borrower and the Equityholder in acting on
behalf of the Borrower as the member of the Borrower) shall conduct its business
and operations in accordance with Section 9(j) of the LLC Agreement.
ARTICLE VI    

EVENTS OF DEFAULT
Section 6.01    Events of Default. “Event of Default,” wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
(a)    a default in the payment, when due and payable, of (x) any principal in
respect of the Advances or (y) any interest or other payment required to be made
pursuant to this Agreement or any other Facility Document and if such date is
not the Final Maturity Date, such default, solely in the case of this
clause (y), has not been cured within three (3) Business Days after written
notice thereof by the Administrative Agent; provided, that, in the case of
clauses (x) and (y) on a date other than on the Final Maturity Date resulting
solely from an administrative error or omission by the Administrative Agent, the
Collateral Agent, the Securities Intermediary or any paying agent, such default
continues for a period of two (2) Business Days and five (5) Business Days,
respectively, after the Administrative Agent, the Collateral Agent or the
Securities Intermediary receives written notice or a Responsible Officer of such
party has actual knowledge of such administrative error or omission;




USActive 54953942.17
-96-
 








--------------------------------------------------------------------------------





(b)    any failure by the Borrower to deposit or credit, or to deliver for
deposit, in the Covered Accounts any amount required hereunder to be so
deposited credited or delivered by it, on or before the date occurring three (3)
Business Days after the date such deposit or distribution is required to be made
by the Servicer;
(c)    the Borrower or the pool of Collateral becomes an investment company
required to be registered under the Investment Company Act;
(d)    except as otherwise provided in this Section 6.01, a default in the
performance, or breach, of any covenant or agreement of the Borrower or
Equityholder under this Agreement or the other Facility Documents to which it is
a party (it being understood, without limiting the generality of the foregoing,
that any failure to meet any Concentration Limitation, the Collateral Quality
Test, any Class Minimum OC Coverage Test or the Minimum OC Coverage Test is not
an Event of Default under this clause (d)), or the failure of any representation
or warranty of the Borrower or the Equityholder made in this Agreement or in any
other Facility Document to be correct, in each case, in all material respects
when the same shall have been made, and the continuation of such default, breach
or failure for a period of thirty (30) days after the earlier of (i) written
notice to the Borrower and the Servicer (which may be by e-mail) by either
Agent, and (ii) a Responsible Officer of the Borrower or the Servicer has
acquired actual knowledge thereof; provided that if such default, breach or
failure cannot be cured, such Event of Default shall occur immediately after
receipt by the Borrower of such written notice from the Administrative Agent;
(e)    the Borrower ceases to have a valid ownership interest in all of the
Collateral (subject to Permitted Liens);
(f)    the Borrower assigns any of its rights, obligations, or duties under the
Facility Documents without the prior written consent of each Lender;
(g)    the Borrower’s assets (or the Collateral) constitute “plan assets” for
purposes of the Plan Asset Rule;
(h)    (i) any Facility Document or any material provision thereof shall (except
in accordance with its terms) terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the Borrower, the
Equityholder or the Servicer, (ii) the Borrower, the Equityholder, the Servicer
or any Governmental Authority shall, directly or indirectly, contest in any
manner the effectiveness, validity, binding nature or enforceability of any
Facility Document or any Lien purported to be created thereunder, or (iii) any
Lien securing any obligation under any Facility Document shall, in whole or in
part, cease to be a first priority perfected security interest of the Collateral
Agent, except as otherwise permitted in accordance with the Facility Documents
(subject to Permitted Liens);
(i)    an Insolvency Event relating to the Borrower or the Equityholder;
(j)    failure to reduce the Advances to $0 by the Final Maturity Date;
(k)    [reserved];




USActive 54953942.17
-97-
 








--------------------------------------------------------------------------------





(l)    the occurrence of an OC Ratio Breach and such OC Ratio Breach remains
unremedied for a period of 10 consecutive Business Days without being cured;
(m)    the rendering of one or more final judgments, decrees or orders by a
court or arbitrator of competent jurisdiction for the payment of money in excess
individually or in the aggregate of $250,000, with respect to the Borrower (net
of amounts covered by insurance), and the Borrower shall not have either
(i) discharged or provided for the discharge of any such judgment, decree or
order in accordance with its terms or (ii) perfected a timely appeal of such
judgment, decree or order and caused the execution of same to be stayed during
the pendency of the appeal, in each case, within sixty (60) days from the date
of entry thereof;
(n)    the Borrower fails to have at least one Independent Director; provided
that the resignation of an Independent Director or the removal of an Independent
Director for “cause” shall not affect this clause (n) unless the Borrower fails
to appoint a new Independent Director within ten (10) Business Days of the
effective date of such removal or resignation;
(o)    any Payment Date Report shall fail to be delivered when due and such
failure shall continue for three (3) Business Days after receipt of written
notice thereof to the Borrower and the Servicer by the Administrative Agent;
(p)    (i) a Servicer Removal Event or (ii) a Change of Control occurs;
(q)    (i) the Internal Revenue Service shall file notice of a Lien pursuant to
Section 6321 of the Code with regard to any asset of the Borrower and such Lien
shall not have been released within five (5) Business Days or (ii) the PBGC
shall file notice of a Lien pursuant to Section 4068 of ERISA with regard to any
asset of the Borrower and such Lien shall not have been released within five (5)
Business Days;
(r)    the failure of the Borrower or any of its subsidiaries to make any
payment when due (after giving effect to any related grace period set forth in
the related agreements) under one or more agreements for borrowed money to which
it is a party in an amount in excess of $250,000, with respect to the Borrower
and its subsidiaries, whether or not such failure is waived pursuant to the
related agreement;
(s)    the Borrower shall have made payments to settle any litigation, claim or
dispute totaling more than, in the aggregate, $250,000, with respect to the
Borrower and its subsidiaries (net of amounts covered by insurance); or
(t)    the Borrower shall fail to qualify as a bankruptcy-remote entity based on
customary criteria such that Borrower’s special counsel or any other reputable
counsel could no longer render a substantive non-consolidation opinion with
respect to the Borrower.
Upon a Responsible Officer of the Borrower or the Servicer obtaining actual
knowledge of the occurrence of an Event of Default, each of the Borrower and the
Servicer shall promptly (and in any event within two (2) Business Days) notify
each other and the Agents, specifying each specific Event of Default that has
then occurred as well as all other Events of Default




USActive 54953942.17
-98-
 








--------------------------------------------------------------------------------





that are then known to be continuing. Upon the occurrence of an Event of Default
actually known to a Responsible Officer of the Collateral Agent, the Collateral
Agent shall promptly notify the Administrative Agent (which will notify the
Lenders promptly) of such Event of Default in writing.
Upon the occurrence and during the continuance of any Event of Default, in
addition to all rights and remedies specified in this Agreement and the other
Facility Documents, including Article VII, and the rights and remedies of a
secured party under Applicable Law, including the UCC, the Administrative Agent
shall, at the request of, or may with the consent of, the Majority Lenders, by
notice to the Borrower (with a copy to the Collateral Agent), do any one or more
of the following: (1) declare the Individual Lender Maximum Funding Amounts to
be terminated, whereupon the Individual Lender Maximum Funding Amounts shall be
terminated, and (2) declare the principal of and the accrued Interest on the
Advances and all other Obligations whatsoever payable by the Borrower hereunder
to be forthwith due and payable, whereupon such amounts shall be immediately due
and payable without presentment, demand, protest or other formalities of any
kind, all of which are hereby waived by the Borrower; provided that, upon the
occurrence of any Event of Default described in clause (i) of this Section 6.01,
the Individual Lender Maximum Funding Amounts shall automatically terminate and
the Advances and all such other amounts shall automatically become due and
payable, without any further action by any party.
In addition, upon the occurrence and during the continuation of an Event of
Default (and with respect to the remedy provided in clause (w) below, upon the
occurrence and during the continuation of an Event of Default described in
clause (p)(i) above), following written notice by the Administrative Agent
(provided in its sole discretion or at the direction of the Required Lenders) to
the Servicer of the exercise of control rights with respect to the Collateral,
the Administrative Agent may exercise such rights, including: (v) the exercise
of the Servicer’s rights and obligations under the Facility Documents, including
its unilateral power to (A) consent to modifications to Collateral Loans,
(B) take any discretionary action with respect to Collateral Loans and
(C) direct the acquisition, sales and other dispositions of Collateral Loans to
be immediately terminated; (w) subject to delivery of a Servicer Removal Notice,
remove the Servicer and transfer of the Servicer’s rights and obligations under
the Facility Documents to a Replacement Servicer; (x) if the Servicer is not
terminated or otherwise replaced, to require the Servicer to obtain the consent
of the Administrative Agent before agreeing to any modification of any
Collateral Loan, taking any discretionary action with respect to any Collateral
Loan or causing the Borrower to sell or otherwise dispose of any Collateral
Loan; (y) if the Servicer is not terminated or otherwise replaced, to require
the Servicer to cause the Borrower to sell or otherwise dispose of any
Collateral Loan as directed by the Administrative Agent pursuant to
Section 7.03, and (z) with respect to any specific Collateral Loan, to require
the Servicer to take such discretionary action with respect to such Collateral
Loan as directed by the Administrative Agent.
Section 6.02    OC Ratio Breach Cures. (a)  Notwithstanding anything to the
contrary in this Agreement, if an OC Ratio Breach has occurred, within ten (10)
Business Days of the occurrence of such OC Ratio Breach, the Equityholder may,
but shall not be required to, cure such condition by effecting one or more (or
any combination thereof) of the following actions in order to cure such OC Ratio
Breach as of such date of determination: (i) making a cash payment into the
Principal Collection Subaccount in an amount (which shall be in increments of
$500,000)




USActive 54953942.17
-99-
 








--------------------------------------------------------------------------------





that would cause such OC Ratio Breach to be cured after giving effect to such
payment into the Principal Collection Subaccount (any such payment, an “OC Ratio
Posting Payment”), (ii) repaying or causing the Borrower to repay outstanding
Advances, and/or (iii) subject to the approval of the Administrative Agent, in
its sole discretion, by assignment and contribution of additional Eligible
Collateral Loans to the Borrower.
(a)    No later than 3:00 p.m. on the Business Day prior to the proposed
repayment of outstanding Advances or assignment of additional Eligible
Collateral Loans pursuant to Section 6.02(a), the Borrower (or the Equityholder
on its behalf) shall deliver (i) to the Administrative Agent (with a copy to the
Collateral Agent) notice of such repayment or assignment and a duly completed
Borrowing Base Calculation Statement, updated to the date such repayment or
assignment is being made and giving pro forma effect to such repayment or
assignment, and (ii) to the Administrative Agent, if applicable, a description
of any Eligible Collateral Loan and each Obligor of such Eligible Collateral
Loan to be assigned and added to the Data File. Any notice pertaining to any
repayment or any assignment pursuant to this Section 6.02 shall be irrevocable.
ARTICLE VII    

PLEDGE OF COLLATERAL; RIGHTS OF THE COLLATERAL AGENT
Section 7.01    Grant of Security. (a)  The Borrower hereby grants, pledges,
transfers and collaterally assigns to the Collateral Agent, for the benefit of
the Secured Parties, as collateral security for all Obligations, a continuing
security interest in, and a Lien upon, all of the Borrower’s right, title and
interest in, to and under, the following property, in each case whether tangible
or intangible, wheresoever located, and whether now owned by the Borrower or
hereafter acquired and whether now existing or hereafter coming into existence
(in each case excluding the Excluded Amounts) (all of the property described in
this Section 7.01(a) being collectively referred to herein as the “Collateral”):
(i)    all Collateral Loans and Related Documents (including those listed, as of
the Closing Date, in Schedule 3), both now and hereafter owned, including all
Collections and other Proceeds thereon or with respect thereto;
(ii)    each Covered Account and all Money and all investment property
(including all securities, all security entitlements with respect to such
Covered Account and all financial assets carried in such Covered Account) from
time to time on deposit in or credited to each Covered Account;
(iii)    all interest, dividends, distributions and other Money or property of
any kind distributed in respect of the Collateral Loans of the Borrower, which
the Borrower is entitled to receive, including all Collections in respect of its
Collateral Loans;
(iv)    each Facility Document and all rights, remedies, powers, privileges and
claims under or in respect thereto (whether arising pursuant to the terms
thereof or otherwise available to the Borrower at law or equity), including the
right to enforce each such Facility Document and to give or withhold any and all
consents, requests, notices, directions,




USActive 54953942.17
-100-
 








--------------------------------------------------------------------------------





approvals, extensions or waivers under or with respect thereto, to the same
extent as the Borrower could but for the assignment and security interest
granted to the Collateral Agent under this Agreement;
(v)    all Cash or Money;
(vi)    all loans and investments and, in each case as defined in the UCC,
securities, accounts, chattel paper, deposit accounts, instruments, financial
assets, investment property, general intangibles, letter-of-credit rights, and
supporting obligations of the Borrower, and all other property of any type or
nature in which the Borrower has an interest (including the equity interests of
each subsidiary of the Borrower), and all property of the Borrower which is
delivered to the Collateral Agent by or on behalf of the Borrower (whether or
not constituting Collateral Loans or Eligible Investments);
(vii)    all Liens, property, guaranties, supporting obligations, insurance and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of the assets, investments and properties
described above; and
(viii)    all Proceeds of any and all of the foregoing.
(b)    All terms used in this Section 7.01 but not defined in Section 1.01 shall
have the respective meanings assigned to such terms in the UCC as applicable.
Section 7.02    Release of Security Interest. Upon the Collection Date or
pursuant to Section 8.08, the Collateral Agent, on behalf of the Secured
Parties, shall, at the expense of the Borrower, promptly execute, deliver and
file or authorize for filing such instruments as the Borrower shall reasonably
request in order to reassign, release or terminate the Secured Parties’ security
interest in the Collateral. The Secured Parties acknowledge and agree that upon
the sale or disposition of any Collateral by the Borrower in compliance with the
terms and conditions of this Agreement, the security interest of the Secured
Parties in such Collateral shall automatically and immediately terminate and the
Collateral Agent, on behalf of the Secured Parties, shall, at the expense of the
Borrower, execute, deliver and file or authorize for filing such instrument as
the Borrower shall reasonably request to reflect or evidence such termination.
Any and all actions under this Article VII in respect of the Collateral shall be
without any recourse to, or representation or warranty by any Secured Party and
shall be at the sole cost and expense of the Borrower.
Section 7.03    Rights and Remedies. The Collateral Agent (for itself and on
behalf of the other Secured Parties) shall have all of the rights and remedies
of a secured party under the UCC and other Applicable Law. Upon the occurrence
and during the continuance of an Event of Default, the Collateral Agent or its
designees shall, at the written direction of the Administrative Agent or the
Required Lenders acting through the Administrative Agent, (a) instruct the
Borrower to deliver any or all of the Collateral, the Related Documents and any
other document relating to the Collateral to the Collateral Agent or its
designees and otherwise give all instructions for the Borrower regarding the
Collateral; (b) sell or otherwise dispose of the Collateral in a commercially
reasonable manner, all without judicial process or proceedings; (c) take control
of the Proceeds of any such Collateral; (d) subject to the provisions of the
applicable Related Documents, exercise




USActive 54953942.17
-101-
 








--------------------------------------------------------------------------------





any consensual or voting rights in respect of the Collateral; (e) release, make
extensions, discharges, exchanges or substitutions for, or surrender all or any
part of the Collateral; (f) enforce the Borrower’s rights and remedies with
respect to the Collateral; (g) institute and prosecute legal and equitable
proceedings to enforce collection of, or realize upon, any of the Collateral;
(h) require that the Borrower immediately take all actions necessary to cause
the liquidation of the Collateral in order to pay all amounts due and payable in
respect of the Obligations, in accordance with the terms of the Related
Documents; (i) redeem any asset of the Borrower to pay amounts due and payable
in respect of the Obligations; (j) make copies of all books, records and
documents relating to the Collateral; and (k) endorse the name of the Borrower
upon any items of payment relating to the Collateral or upon any proof of claim
in bankruptcy against an account debtor. To the extent permitted by applicable
law, each of the Borrower, the Servicer and the Equityholder waive all claims,
damages and demands it may acquire against the Administrative Agent, the
Collateral Agent and the Secured Parties arising out of the exercise by the
Administrative Agent or the Collateral Agent of any of their rights hereunder,
except for any claims, damages and demands it may have against the
Administrative Agent or the Collateral Agent arising from the willful misconduct
or gross negligence of the Administrative Agent or the Collateral Agent or their
affiliates, or any agents or employees of the foregoing.
The Borrower hereby agrees that, upon the occurrence and during the continuance
of an Event of Default, at the request of either Agent or the Required Lenders
(acting through the Administrative Agent), it shall execute all documents and
agreements which are necessary or appropriate to have the Collateral to be
assigned to the Collateral Agent or its designee. For purposes of taking the
actions described in clauses (a) through (k) of this Section 7.03 the Borrower
hereby irrevocably appoints the Collateral Agent as its attorney-in-fact (which
appointment being coupled with an interest and is irrevocable while any of the
Obligations remain unpaid), with power of substitution, in the name of the
Collateral Agent or in the name of the Borrower or otherwise, for the use and
benefit of the Collateral Agent, but at the cost and expense of the Borrower
and, except as expressly required by Applicable Law, without notice to the
Borrower.
Each of the Borrower, the Servicer and the Equityholder recognizes that the
Administrative Agent may be unable to effect a public sale of any or all of the
Collateral, by reason of certain prohibitions contained in the Securities Act,
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such item of
Collateral for their own account for investment and not with a view to the
distribution or resale thereof. Each of the Borrower, the Servicer and the
Equityholder acknowledges and agrees that any such private sale may result in
prices and other terms less favorable to the Administrative Agent on behalf of
the Secured Parties than if such sale were a public sale and, notwithstanding
such circumstances, agree that any such private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by virtue of being a
private sale.
Each of the Borrower, the Servicer and the Equityholder further agrees that a
breach of any of their covenants contained in this Section 7.03 will cause
irreparable injury to the Administrative Agent and the Secured Parties, that the
Administrative Agent and the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and




USActive 54953942.17
-102-
 








--------------------------------------------------------------------------------





every covenant contained in this Section 7.03 shall be specifically enforceable
against the Borrower, the Servicer and the Equityholder, and each of the
Borrower, the Servicer and the Equityholder hereby waives and agrees not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred under this Agreement
or any defense relating to the Administrative Agent’s willful misconduct or
gross negligence.
Pursuant to the UCC, each of the Borrower, the Servicer and the Equityholder
hereby specifically agrees (x) that it shall not raise any objection to any
Secured Party’s purchase of the Collateral (through bidding on the obligations
or otherwise) and (y) that a foreclosure sale conducted in conformity with the
principles set forth in the No Action Letters promulgated by the SEC staff (1)
shall be considered to be a “public” sale for purposes of the UCC, (2) shall be
considered commercially reasonable notwithstanding that the Secured Party has
not registered or sought to register the Collateral under the Securities Act,
even if the Borrower agrees to pay all costs of the registration process, and
(3) shall be considered to be commercially reasonable notwithstanding that the
Secured Party purchases the Collateral at such a sale.
Each of the Borrower, the Servicer and the Equityholder agrees that neither the
Administrative Agent nor the Collateral Agent shall have any general duty or
obligation to make any effort to obtain or pay any particular price for any
Collateral sold by the Administrative Agent or the Collateral Agent pursuant to
this Agreement. Each of the Borrower, the Servicer and the Equityholder hereby
agrees that the Administrative Agent or the Collateral Agent shall have the
right to conduct, and shall not incur any liability as a result of, the sale of
any Collateral, or any part thereof, at any sale conducted in a commercially
reasonable manner, it being agreed by the parties hereto that some or all of the
Collateral is or may be of one or more types that threaten to decline speedily
in value. The Borrower, the Servicer and the Equityholder hereby waive any
claims against the Administrative Agent and the Collateral Agent arising by
reason of the fact that the price at which any of the Collateral may have been
sold at a private sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Borrower’s
obligations under this Agreement, even if the Administrative Agent or the
Collateral Agent accepts the first bid received and does not offer any
Collateral to more than one bidder, provided that Administrative Agent or the
Collateral Agent has acted in a commercially reasonable manner in conducting
such private sale. Without in any way limiting the Administrative Agent’s or the
Collateral Agent’s right to conduct a foreclosure sale in any manner which is
considered commercially reasonable, each of the Borrower, the Servicer and the
Equityholder hereby agrees that any foreclosure sale conducted in accordance
with the following provisions shall be considered a commercially reasonable
sale, and each of the Borrower, the Servicer and the Equityholder hereby
irrevocably waives any right to contest any such sale conducted in accordance
with the following provisions:
(1)    the Administrative Agent or the Collateral Agent conducts such
foreclosure sale in the State of New York;
(2)    such foreclosure sale is conducted in accordance with the laws of the
State of New York; and




USActive 54953942.17
-103-
 








--------------------------------------------------------------------------------





(3)    not more than thirty days before, and not less than three Business Days
in advance of such foreclosure sale, the Administrative Agent or the Collateral
Agent notifies the Borrower, the Servicer and the Equityholder at the address
set forth herein of the time and place of such foreclosure sale.
In connection with the sale of the Collateral following the acceleration of the
Obligations (and notification thereof to the Borrower, the Equityholder and the
Servicer), the Equityholder, the Servicer and their respective Affiliates shall
have the right to purchase any or all of the Collateral, in each case by paying
to the Collateral Agent in immediately available funds, an amount equal to all
outstanding Obligations. If the Equityholder, the Servicer and their respective
Affiliates fail to exercise this purchase right within ten (10) days following
such acceleration of the Obligations (and notification thereof), then such
contractual rights shall be irrevocably forfeited by the Equityholder, the
Servicer and all Affiliates thereof, but nothing herein shall prevent the
Equityholder, the Servicer or their respective Affiliates from bidding at any
sale of such Collateral.
Notwithstanding anything in this Section 7.03 to the contrary, the Collateral
Agent shall be under no duty or obligation to take any affirmative action to
exercise or enforce any power, right or remedy available to it under this
Agreement unless and to the extent expressly so directed by the Administrative
Agent, the Required Lenders or the Majority Lenders, as applicable; provided
that the Collateral Agent shall not be required to take any action hereunder at
the direction of the Administrative Agent or any Secured Party if such action
would, in the reasonable determination of the Collateral Agent (x) be in
violation of or contrary to applicable law or any provisions of this Agreement
or other Facility Document or (y) expose the Collateral Agent to liability
unless it has received reasonably satisfactory indemnity with respect thereto.
All sums paid or advanced by the Collateral Agent in connection with the
foregoing and all reasonable and documented out-of-pocket costs and expenses
(including reasonable and documented attorneys’ fees and expenses) incurred in
connection therewith, together with interest thereon at the Post-Default Rate
from the date of payment until repaid in full, shall be paid by the Borrower to
the Collateral Agent from time to time on demand in accordance with the Priority
of Payments and shall constitute and become a part of the Obligations secured
hereby.
Section 7.04    Remedies Cumulative. Each right, power, and remedy of the Agents
and the other Secured Parties, or any of them, as provided for in this Agreement
or in the other Facility Documents or now or hereafter existing at law or in
equity or by statute or otherwise shall be cumulative and concurrent and shall
be in addition to every other right, power, or remedy provided for in this
Agreement or in the other Facility Documents or now or hereafter existing at law
or in equity or by statute or otherwise, and the exercise or beginning of the
exercise by either of the Agents or any other Secured Party of any one or more
of such rights, powers, or remedies shall not preclude the simultaneous or later
exercise by such Persons of any or all such other rights, powers, or remedies.
Section 7.05    Related Documents. (a)  Each of the Borrower and the Servicer
hereby agrees that, to the extent not expressly prohibited by the terms of the
Related Documents, after the occurrence and during the continuance of an Event
of Default, it shall (i) upon the written request of either Agent, promptly
forward to such Person all material information and notices which




USActive 54953942.17
-104-
 








--------------------------------------------------------------------------------





it receives under or in connection with the Related Documents relating to the
Collateral, (ii) upon the written request of the Administrative Agent, promptly
forward to the Administrative Agent any reasonably requested information
relating to any specified Collateral Loans and (iii) upon the written request of
either Agent, act and refrain from acting in respect of any request, act,
decision or vote under or in connection with the Related Documents relating to
the Collateral only in accordance with the direction of the Administrative Agent
(in its reasonable discretion).
(a)    The Borrower agrees that, to the extent the same shall be in the
Borrower’s possession, it will hold all Related Documents relating to the
Collateral in trust for the Collateral Agent on behalf of the Secured Parties,
and upon request of either Agent following the occurrence and during the
continuance of an Event of Default or as otherwise provided herein, promptly
deliver the same to the Collateral Agent or its designee. In addition, in
accordance with the Custodian Agreement, promptly (and in any event, within five
(5) Business Days) following its acquisition of any Collateral Loan, the
Borrower shall deliver to the Custodian, to the extent applicable, copies of the
Related Documents.
Section 7.06    Borrower Remains Liable. (a)  Notwithstanding anything herein to
the contrary, (i) the Borrower shall remain liable under the contracts and
agreements included in and relating to the Collateral (including the Related
Documents) to the extent set forth therein, and shall perform all of its duties
and obligations under such contracts and agreements to the same extent as if
this Agreement had not been executed, and (ii) the exercise by any Secured Party
of any of its rights hereunder shall not release the Borrower from any of its
duties or obligations under any such contracts or agreements included in the
Collateral.
(a)    No obligation or liability of the Borrower is intended to be assumed by
the Administrative Agent or any other Secured Party under or as a result of this
Agreement or the other Facility Documents, or the transactions contemplated
hereby or thereby, including under any Related Document or any other agreement
or document that relates to Collateral and, to the maximum extent permitted
under provisions of Law, the Administrative Agent and the other Secured Parties
expressly disclaim any such assumption.
Section 7.07    Protection of Collateral. The Borrower shall from time to time
execute, deliver, file and/or authorize the filing of all UCC-1 financing
statements and continuation statements and the equivalent thereof in any
applicable foreign jurisdiction, if applicable, instruments of further assurance
and other instruments, and shall take such other action as may be necessary or
advisable to secure the rights and remedies of the Secured Parties hereunder and
to:
(a)    grant security more effectively on all or any portion of the Collateral;
(b)    maintain, preserve and perfect any grant of security made or to be made
by this Agreement including the first priority nature of the Lien granted
hereunder or to carry out more effectively the purposes hereof;
(c)    perfect, publish notice of or protect the validity of any grant made or
to be made by this Agreement (including any and all actions necessary as a
result of changes in Law);




USActive 54953942.17
-105-
 








--------------------------------------------------------------------------------





(d)    enforce any of the Collateral or other instruments or property included
in the Collateral;
(e)    preserve and defend title to the Collateral and the rights therein of the
Collateral Agent and the Secured Parties in the Collateral against the claims of
all third parties; and
(f)    pay or cause to be paid any and all taxes levied or assessed upon all or
any part of the Collateral.
The Borrower hereby designates the Collateral Agent as its agent and attorney in
fact to prepare and file any UCC-1 financing statement and continuation
statement and the equivalent thereof in any applicable foreign jurisdiction, if
applicable, and all other instruments, and take all other actions, required
pursuant to this Section 7.07 if the Borrower fails to take any such action
within ten (10) Business Days after either Agent’s request therefor. Such
designation shall not impose upon the Collateral Agent or the Administrative
Agent or any other Secured Party, or release or diminish, the Borrower’s
obligations under this Section 7.07. The Borrower further authorizes the
Collateral Agent to file UCC-1 financing statements or the equivalent thereof in
any foreign jurisdiction, if applicable, that name the Borrower as debtor and
the Collateral Agent as secured party and that describes “all assets in which
the debtor now or hereafter has rights” as the Collateral in which the
Collateral Agent has a grant of security hereunder.
ARTICLE VIII    

ACCOUNTS, ACCOUNTINGS AND RELEASES
Section 8.01    Collection of Money. Except as otherwise expressly provided
herein, the Administrative Agent may and the Collateral Agent shall at the
direction of the Administrative Agent demand payment or delivery of, and shall
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all Money and other property payable to or receivable by the
Collateral Agent pursuant to this Agreement, including all payments due on the
Collateral, in accordance with the terms and conditions of such Collateral. The
Collateral Agent shall segregate and hold all such Money and property received
by it for the benefit of the Secured Parties and shall apply it as provided in
this Agreement. Each Covered Account shall be established and maintained under
the Account Control Agreement with a Qualified Institution. Any Covered Account
may contain any number of subaccounts for the convenience of the Collateral
Agent or as required by the Servicer for convenience in administering the
Covered Account or the Collateral.
Section 8.02    Collateral Account and Collection Account. (a)  In accordance
with this Agreement and the Account Control Agreement, the Borrower shall, on or
prior to the Closing Date, establish at the Securities Intermediary (i) the
“Collateral Account,” which shall be maintained with the Securities Intermediary
in accordance with the Account Control Agreement and which shall be subject to
the Lien of the Collateral Agent, and (ii) the “Collection Account” which shall
be maintained with the Securities Intermediary in accordance with the Account
Control Agreement, which shall be subject to the Lien of the Collateral Agent
and which shall consist of five segregated subaccounts, one of which will be
designated the “Interest Collection Subaccount,” one of which will be designated
the “Principal Collection Subaccount,” one of which will be designated the “CAD




USActive 54953942.17
-106-
 








--------------------------------------------------------------------------------





Collection Account,” one of which will be designated the “EUR Collection
Account” and one of which will be designated the “GBP Collection Account”. The
Collateral Agent shall from time to time deposit into the Interest Collection
Subaccount, in addition to the deposits required pursuant to Section 8.06(a),
promptly upon receipt thereof, all Interest Proceeds received by the Collateral
Agent. The Collateral Agent shall deposit promptly upon receipt thereof all
other amounts remitted to the Collection Account into the Principal Collection
Subaccount including, in addition to the deposits required pursuant to
Section 8.06(a), all Principal Proceeds (unless simultaneously reinvested in
additional Collateral Loans in accordance with Article X or in Eligible
Investments or required to be deposited in the Revolving Reserve Account
pursuant to Section 8.04) received by the Collateral Agent. All Monies deposited
from time to time in the Collection Account pursuant to this Agreement shall be
held by the Collateral Agent as part of the Collateral and shall be applied to
the purposes herein provided. Subject to Section 8.02(c), amounts in the
Collection Account shall be reinvested pursuant to Section 8.06(a). Other than
as expressly set forth herein, the Collateral Agent shall from time to time
deposit into the Collateral Account any Collateral that is capable of being
delivered to and held by the Securities Intermediary and credited to an account
in accordance with the terms of this Agreement and the Account Control
Agreement.
(a)    At any time when reinvestment is permitted pursuant to Article X, the
Servicer on behalf of the Borrower (subject to compliance with Article X) may,
by delivery of a certificate or an email instruction of a Responsible Officer of
the Servicer or a trade ticket or SWIFT transmission, direct the Collateral
Agent to, and upon receipt of such certificate, email, trade ticket or SWIFT
transmission, as applicable, the Collateral Agent shall, withdraw funds on
deposit in the Principal Collection Subaccount representing Principal Proceeds
(together with accrued interest received with regard to any Collateral Loan and
Interest Proceeds but only to the extent used to pay for accrued interest on an
additional Collateral Loan) and reinvest such funds in additional Collateral
Loans or make a Permitted Distribution or Permitted Tax Distribution in
accordance with such certificate, email, trade ticket or SWIFT transmission. At
any time as of which sufficient funds are not on deposit in the Revolving
Reserve Account, the Servicer on behalf of the Borrower may, by delivery of a
certificate of a Responsible Officer of the Servicer, direct the Collateral
Agent to, and upon receipt of such certificate the Collateral Agent shall,
withdraw funds on deposit in the Principal Collection Subaccount representing
Principal Proceeds and remit such funds as so directed by the Servicer to meet
the Borrower’s funding obligations in respect of Delayed Drawdown Collateral
Loans or Revolving Collateral Loans.
(b)    The Collateral Agent shall transfer to the Payment Account, from the
Collection Account for application pursuant to Section 9.01(a), on the Business
Day prior to each Payment Date, the amount set forth to be so transferred in the
Payment Date Report for such Payment Date.
Section 8.03    Payment Account. In accordance with this Agreement and the
Account Control Agreement, the Borrower shall, on or prior to the Closing Date,
establish at the Securities Intermediary a single, segregated account in the
corporate trust department of the Securities Intermediary in the name “ARCC FB
Funding LLC Payment Account, subject to the Lien of the Collateral Agent,” which
shall be designated as the “Payment Account,” which shall be maintained by the
Borrower with the Securities Intermediary in accordance with the Account Control




USActive 54953942.17
-107-
 








--------------------------------------------------------------------------------





Agreement and which shall be subject to the Lien of the Collateral Agent. Except
as provided in Section 9.01, the only permitted withdrawal from or application
of funds on deposit in, or otherwise to the credit of, the Payment Account shall
be to pay amounts due and payable under the Priority of Payments on the Payment
Dates in accordance with their terms and the provisions of this Agreement. The
Borrower shall not have any legal, equitable or beneficial interest in the
Payment Account other than in accordance with this Agreement and the Priority of
Payments. Amounts on deposit in the Payment Account will not be invested.
Section 8.04    The Revolving Reserve Account; Fundings. In accordance with this
Agreement and the Account Control Agreement, the Borrower shall, on or prior to
the Closing Date, establish at the Securities Intermediary a single, segregated
account in the corporate trust department of the Securities Intermediary in the
name “ARCC FB Funding LLC Revolving Reserve Account, subject to the Lien of the
Collateral Agent,” which shall be designated as the “Revolving Reserve Account,”
which shall be maintained by the Borrower with the Securities Intermediary in
accordance with the Account Control Agreement and which shall be subject to the
Lien of the Collateral Agent. The only permitted deposits to or withdrawals from
the Revolving Reserve Account shall be in accordance with the provisions of this
Agreement. The Borrower shall not have any legal, equitable or beneficial
interest in the Revolving Reserve Account other than in accordance with this
Agreement and the Priority of Payments.
During the Reinvestment Period, fundings of Delayed Drawdown Collateral Loans
and Revolving Collateral Loans shall be made using, first, amounts on deposit in
the Revolving Reserve Account, then available Principal Proceeds on deposit in
the Collection Account and finally, available Advances. On the last day of the
Reinvestment Period, to the extent the amount of funds on deposit in the
Revolving Reserve Account are less than the Revolving Exposure, (x) the Borrower
shall request a final Advance in an amount sufficient to fund the Revolving
Reserve Account in an amount equal to the Revolving Exposure; provided that
after giving effect to such Advance, the aggregate principal amount of the
Advances then outstanding shall not exceed the Maximum Available Amount, and/or
(y) the Borrower shall deposit other available funds into the Revolving Reserve
Account in an amount sufficient to fund the Revolving Reserve Account in an
amount equal to the Revolving Exposure. After the Facility Termination Date,
fundings of Delayed Drawdown Collateral Loans and Revolving Collateral Loans
shall be made using, first, amounts on deposit in the Revolving Reserve Account,
then available Principal Proceeds on deposit in the Collection Account. In
addition, after the Facility Termination Date, all Principal Proceeds received
with respect to Revolving Collateral Loans shall be deposited into the Revolving
Reserve Account to the extent such proceeds may be re-borrowed by the related
Obligors.
Amounts on deposit in the Revolving Reserve Account will be invested in
overnight funds that are Eligible Investments selected by the Servicer pursuant
to Section 8.06 and earnings from all such investments will be deposited in the
Interest Collection Subaccount as Interest Proceeds. Funds in the Revolving
Reserve Account (other than earnings from Eligible Investments therein) will be
available solely to cover drawdowns on the Delayed Drawdown Collateral Loans and
Revolving Collateral Loans and settle purchases of Collateral Loans committed to
be acquired by the Borrower prior to the end of the Reinvestment Period;
provided that, to the extent that the aggregate amount of funds on deposit
therein at any time exceeds an amount equal to the Revolving




USActive 54953942.17
-108-
 








--------------------------------------------------------------------------------





Exposure, the Collateral Agent, at the direction of the Borrower (or the
Servicer on the Borrower’s behalf) shall remit such excess to the Principal
Collection Subaccount. In addition, following the occurrence of an Event of
Default, funds in the Revolving Reserve Account may be withdrawn by the
Collateral Agent and deposited into the Principal Collection Subaccount pursuant
to and at the direction of the Administrative Agent.
Section 8.05    [Reserved].
Section 8.06    Reinvestment of Funds in Covered Accounts; Reports by Collateral
Agent. (a)  By delivery of a certificate of a Responsible Officer (which may be
in the form of standing instructions), the Borrower (or the Servicer on behalf
of the Borrower) shall at all times direct the Collateral Agent to, and, upon
receipt of such certificate, the Collateral Agent shall, invest all funds on
deposit in the Collection Account and the Revolving Reserve Account in Eligible
Investments having stated maturities no later than the Business Day preceding
the next Payment Date (or such shorter maturities expressly provided herein,
including Section 8.04 above). If, prior to the occurrence of an Event of
Default, the Servicer shall not have given any such investment directions, such
funds shall remain uninvested. After the occurrence and during the continuance
of an Event of Default, the Collateral Agent shall invest and reinvest such
Monies as fully as practicable in Specified Eligible Investments selected by the
Administrative Agent in accordance with the definition of Specified Eligible
Investment (and if no Specified Eligible Investment has been specified, such
funds shall be invested in the Specified Eligible Investment selected by the
Servicer or held uninvested if none has been selected). Except to the extent
expressly provided otherwise herein, all interest, gain, loss and other income
from such investments shall be deposited, credited or charged (as applicable) in
and to the Interest Collection Subaccount. Absent its timely receipt of such
instruction from the Servicer in accordance with the foregoing, the Collateral
Agent shall not be under an obligation to invest (or pay interest on) funds held
hereunder. The Collateral Agent shall in no way be liable for any insufficiency
in a Covered Account resulting from any loss relating to any such investment.
(a)    The Collateral Agent agrees to give the Borrower prompt notice if any
Covered Account or any funds on deposit in any Covered Account, or otherwise to
the credit of a Covered Account, shall become subject to any writ, order,
judgment, warrant of attachment, execution or similar process. All Covered
Accounts shall remain at all times with the Securities Intermediary.
(b)    The Collateral Agent shall supply, in a timely fashion, to the Borrower
and the Servicer any information regularly maintained by the Collateral Agent
that the Borrower or the Servicer may from time to time reasonably request with
respect to the Collateral, the Covered Accounts and the other Collateral and
provide any other requested information reasonably available to the Collateral
Agent and required to be provided by Section 8.07 or to permit the Servicer to
perform its obligations hereunder or the Borrower’s obligations hereunder that
have been delegated to the Servicer. The Collateral Agent shall promptly forward
to the Servicer copies of notices and other writings received by it from the
Obligor of any Collateral Loan or from any Clearing Agency with respect to any
Collateral Loan which notices or writings advise the holders of such Collateral
Loan of any rights that the holders might have with respect thereto (including
requests to vote with




USActive 54953942.17
-109-
 








--------------------------------------------------------------------------------





respect to amendments or waivers and notices of prepayments and redemptions) as
well as all periodic financial reports received from such Obligor and Clearing
Agency with respect to such Obligor.
Section 8.07    Accountings.
(a)    [Reserved.]
(b)    Payment Date Accounting. The Borrower shall render (or cause to be
rendered) an accounting (each, a “Payment Date Report”), determined as of the
close of business on each Determination Date preceding a Payment Date (such
Determination Date, a “Payment Date Report Determination Date”), and shall
deliver such Payment Date Report to the Agents, the Servicer and each Lender not
later than the second Business Day preceding the related Payment Date. The
Servicer shall compile and provide to the Collateral Agent and the
Administrative Agent a loan data file (the “Data File”) in the form of Exhibit H
for the previous monthly period ending on the Payment Date Report Determination
Date (containing such information agreed upon by the Servicer, the Collateral
Agent and the Administrative Agent). The Servicer shall provide (or cause to be
provided) the Data File to the Collateral Agent at least three (3) Business Days
prior to the Payment Date. The Collateral Agent shall use commercially
reasonable efforts to review and, based solely on the Data File provided by the
Borrower (or Servicer on its behalf), re-calculate the calculations in
clauses (i) through (xvi) below made by the Servicer in any such Payment Date
Report for such calendar month, within two (2) Business Days of the receipt
thereof and notify the Servicer and the Administrative Agent in the event of any
discrepancy between the Collateral Agent’s calculations and the Payment Date
Report. The Collateral Agent shall re-calculate pursuant to the preceding
sentence: (i) Aggregate Net Collateral Balance, (ii) Borrowing Base,
(iii) Excess Concentration Amount, (iv) Maximum Available Amount, (v) Class 1
Borrowing Base, (vi) Class 2 Borrowing Base, (vii) Class 3 Borrowing Base,
(viii) Class 1 OC Ratio, (ix) Class 2 OC Ratio, (x) Class 3 OC Ratio, (xi) each
Class Minimum OC Coverage Test, (xii) the Minimum OC Coverage Test, (xiii) the
Collateral Quality Test, (xiv) completion of Priority of Payments pursuant to
Section 9.01(a), (xv) balances for each of the Covered Accounts and (xvi) such
other calculations as may be mutually agreed upon by the Collateral Agent, the
Servicer and the Administrative Agent. Upon receipt of such notice reporting and
showing discrepancies, if any, from the Collateral Agent and in any event by no
later than the Payment Date, the Servicer shall compile and provide (or cause to
be compiled and provided) to the Agents and the Lenders the Payment Date Report.
The Payment Date Report shall contain the information that is agreed to by the
Servicer, the Administrative Agent and the Collateral Agent from time to time.
In addition, the Borrower shall provide (or cause to be provided) in each
Payment Date Report a statement setting forth in reasonable detail each
amendment, modification or waiver under any Related Document for each Collateral
Loan that constitutes a Material Modification that became effective since the
immediately preceding Payment Date Report (or, in respect of the first Payment
Date Report, from the Closing Date); provided, that the requirement set forth in
this paragraph shall be deemed satisfied to the extent the loan tape included
with such Payment Date Report marks such Collateral Loan as having been subject
to a Material Modification.




USActive 54953942.17
-110-
 








--------------------------------------------------------------------------------





(c)    Daily Accounting. For each Business Day, the Collateral Agent shall
render to the Borrower (with a copy to the Administrative Agent and the
Servicer) a daily report of (i) all deposits to and withdrawals from the Covered
Accounts for such Business Day and the outstanding balance of the Covered
Accounts as of the end of such Business Day, (ii) all settled trades of
securities for such Business Day, (iii) the Adjusted Principal Balance of each
Collateral Loan as of the end of such Business Day, (iv) the OC Ratio as of the
end of such Business Day, (v) the Borrower’s compliance with the Concentration
Limitations, (vi) the Loan Value of each Collateral Loan, (vii) the S&P rating
and Moody’s rating of each Collateral Loan and/or the Obligor thereunder (if
applicable), (viii) all principal and interest payments made or to be made on
each Collateral Loan on such Business Day, (ix) the applicable interest rates,
interest rate resets, interest accrual periods and interest rate and benchmark
floors, if any, of each Collateral Loan, (x) the portion of the Principal
Balance of any Delayed Drawdown Collateral Loan that is unfunded, (xi) the
amount of Interest Proceeds received from Collateral Loans and Eligible
Investments, (xii) the Collateral Loans that are Defaulted Collateral Loans and
(xiii) such other items as may be agreed upon from time to time by the
Collateral Agent and the Borrower. “Loan Value” shall be determined in
accordance with the definition herein and provided to the Collateral Agent. For
purposes of calculating the Adjusted Principal Balance of each Collateral Loan,
the Collateral Agent shall begin including each Collateral Loan in the report as
of its trade date.
(d)    Failure to Provide Accounting. If the Collateral Agent shall not have
received any accounting provided for in this Section 8.07 on the first Business
Day after the date on which such accounting is due to the Collateral Agent, the
Collateral Agent shall notify the Servicer who shall use reasonable efforts to
obtain such accounting by the applicable Payment Date. The Collateral Agent
shall in no event have any liability for the actions or omissions of the
Servicer, the Borrower or any other Person, and shall have no liability for any
inaccuracy or error in any duty performed by it that results from or is caused
by inaccurate, untimely or incomplete information or data received by it from
the Servicer, the Borrower or another Person (other than claims relating to the
Collateral Agent’s gross negligence or willful misconduct).
Section 8.08    Release of Collateral. (a)  The Borrower may, by delivery of a
certificate of a Responsible Officer of the Servicer (with the written consent
of the Administrative Agent if the Administrative Agent has notified the
Collateral Agent in writing, following the occurrence of or during the
continuation of an Event of Default, to only permit releases with the written
consent of the Administrative Agent) delivered to the Collateral Agent and
Custodian, as applicable, certifying that the sale, substitution or Lien Release
Dividend, as applicable, of such loan is being made in accordance with
Section 10.01 and such sale complies with all applicable requirements of
Section 10.01 (provided that the delivery of a trade ticket or other instruction
by the Borrower shall be deemed to constitute such certification), direct the
Collateral Agent to release or cause to be released such item from the Lien of
this Agreement and, upon receipt of such certificate, the Collateral Agent (or
Custodian, as applicable) shall deliver any such item, if in physical form, duly
endorsed to the broker or purchaser designated in such certificate or, if such
item is a Clearing Corporation Security, cause an appropriate transfer thereof
to be made, in each case against receipt of the sales price therefor as
specified by the Servicer in such certificate; provided that the Collateral
Agent may deliver any such item in physical form for examination in accordance
with street delivery custom.




USActive 54953942.17
-111-
 








--------------------------------------------------------------------------------





(a)    Subject to the terms of this Agreement, the Collateral Agent (or
Custodian, as applicable) shall, upon the receipt of a certificate or other
trade ticket or direction of a Responsible Officer of the Servicer, deliver any
Collateral in accordance with such certificate, trade ticket or other direction,
and execute such documents or instruments as are delivered by or on behalf of
the Borrower and reasonably necessary to release or cause to be released such
security from the Lien of this Agreement, which is set for any mandatory call or
redemption or payment in full to the appropriate paying agent on or before the
date set for such call, redemption or payment, in each case against receipt of
the call or redemption price or payment in full thereof.
(b)    As provided in Section 8.02(a), the Collateral Agent shall deposit any
proceeds received by it from the disposition of any Collateral in the applicable
subaccount of the Collection Account, unless simultaneously applied to the
purchase of additional Collateral Loans or Eligible Investments as permitted
under and in accordance with the requirements of this Article VIII and
Article X.
(c)    The Collateral Agent shall, upon receipt of a certificate of a
Responsible Officer of the Borrower certifying that there are no Individual
Lender Maximum Funding Amounts outstanding and all Obligations of the Borrower
hereunder and under the other Facility Documents have been satisfied, execute
such documents or instruments as are delivered by or on behalf of the Borrower
and reasonably necessary to release any remaining Collateral from the Lien of
this Agreement.
(d)    Any Collateral Loan or amounts that are released pursuant to
Section 8.08(a) or (b) shall be automatically released from the Lien of this
Agreement.
Section 8.09    Reports by Independent Accountants. (a)  The Servicer will cause
KPMG or any other firm of nationally recognized independent public accountants
(who may also render other services to the Servicer) consented to by the
Administrative Agent (the “Independent Accountants”) to furnish to the
Administrative Agent, each Lender and the Collateral Agent (i) on or prior to
March 31, 2021 (the “Initial AUP Report Date”), a report relating to one Payment
Date Report (as selected by the Administrative Agent), delivered prior to the
Initial AUP Report Date, and (ii) on or prior to each one-year anniversary of
the Initial AUP Report Date (each such anniversary, an “AUP Report Date”), a
report relating to one Payment Date Report (as selected by the Administrative
Agent), delivered during the twelve (12) months immediately preceding such AUP
Report Date, in each case, to the effect that such accountants have applied
certain agreed-upon procedures (a copy of which procedures are attached hereto
as Exhibit F, it being understood that the Servicer and the Administrative Agent
will provide an updated Exhibit F reflecting any further amendments to such
Exhibit F prior to the issuance of the first such agreed-upon procedures report,
a copy of which shall replace the then existing Exhibit F) to certain documents
and records relating to the Collateral under any Facility Document, compare the
information contained in selected Payment Date Reports (and all calculations
therein) delivered during the period covered by such report with such documents
and records and that no matters came to the attention of such accountants that
caused them to believe that such servicing was not conducted in compliance with
this Agreement, except for such exceptions as such accountants shall believe to
be immaterial and such other exceptions as shall be set forth in such statement.




USActive 54953942.17
-112-
 








--------------------------------------------------------------------------------





(a)    In the event the Independent Accountants appointed pursuant to clause (a)
above require the Collateral Agent to agree to the procedures performed by such
Independent Accountants with respect to any of the reports, statements or
certificates of such Independent Accountants, or sign any agreement in
connection therewith, the Borrower hereby directs the Collateral Agent to agree
to the terms and conditions requested by such Independent Accountants as a
condition to receiving documentation required by this Agreement; it being
understood and agreed that the Collateral Agent shall deliver such agreement in
conclusive reliance on the foregoing direction and shall make no inquiry or
investigation as to, and shall have no obligation or responsibility in respect
of, the terms of the engagement of such Independent Accountants by the Borrower
or the sufficiency, validity or correctness of the agreed upon procedures in
respect of such engagement. The Borrower hereby authorizes and directs the
Collateral Agent, without liability on its part, to execute and deliver any such
agreement with such Independent Accountants in the form presented to it by the
Borrower (or the Servicer on behalf of the Borrower), which agreement, to the
extent so directed by the Borrower (or the Servicer on behalf of the Borrower),
may include, amongst other things, (i) an acknowledgement that the Borrower (or
the Servicer on behalf of the Borrower) has agreed that the procedures by such
Independent Accountants are sufficient for the relevant purposes, (ii) releases
by the Collateral Agent of any claims, liabilities and expenses arising out of
or relating to such Independent Accountant’s engagement, agreed-upon procedures
or any report, statement or certificate issued by such Independent Accountants
under any such engagement and acknowledgement of other limitations of liability
in favor of such Independent Accountants and (iii) restrictions or prohibitions
on the disclosure of any such reports, statements, certificates or other
information or documents provided to it by such Independent Accountants.
ARTICLE IX    

APPLICATION OF MONIES
Section 9.01    Disbursements of Monies from Payment Account.
(a)  Notwithstanding any other provision in this Agreement, but subject to the
other subsections of this Section 9.01, on each Payment Date, the Collateral
Agent shall disburse amounts transferred from the Collection Account to the
Payment Account pursuant to Section 8.02 in accordance with the Payment Date
Report and the following priorities (the “Priority of Payments”):
(i)    On each Payment Date prior to the occurrence and continuance of an Event
of Default, Interest Proceeds on deposit in the Interest Collection Subaccount,
to the extent received on or before the related Determination Date (or, if such
Determination Date is not a Business Day, the next succeeding Business Day) (or
if received after the related Determination Date but expected to be received on
or before the related Determination Date, to the extent received before the
related Payment Date) will be transferred into the Payment Account, to be
applied in the following order of priority:
(A)    to pay registration, registered office and filing fees, if any, of the
Borrower, subject to a cap of $15,000 per annum;




USActive 54953942.17
-113-
 








--------------------------------------------------------------------------------





(B)    (1) first, to pay Administrative Expenses; provided that the amounts in
this clause (B)(1) shall not exceed the Administrative Expense Cap; and (2)
second, to the Administrative Agent to pay all fees and expenses of the
Administrative Agent under the Facility Documents;
(C)    to each Lender, pro rata, based on amounts owed, to pay accrued and
unpaid Interest on the Advances and Unused Fees due to each such Lender and
amounts payable to each such Lender under Section 2.11;
(D)    (1) first, to the Servicer to pay the Servicer Fee, plus any Servicer Fee
that remains due and unpaid in respect of any prior Payment Dates as a result of
insufficient funds; and (2) second, to pay Servicer Expenses; provided that the
amounts in this clause (D)(2) shall not exceed the Servicer Expense Cap for such
Payment Date;
(E)    to make Permitted Tax Distributions;
(F)    (1) on the Payment Date occurring after the 12-month anniversary of the
Facility Termination Date, pro rata to the Lenders to reduce the outstanding
principal amount to not more than 90% of the outstanding principal amount as of
the Facility Termination Date (calculated after giving effect to any paydown on
such Payment Date pursuant to Section 9.01(a)(ii)), (2) on the Payment Date
occurring after the 15-month anniversary of the Facility Termination Date, pro
rata to the Lenders to reduce the outstanding principal amount to not more than
75% of the outstanding principal amount as of the Facility Termination Date
(calculated after giving effect to any paydown on such Payment Date pursuant to
Section 9.01(a)(ii)) and (3) on the Payment Date occurring after the 18-month
anniversary of the Facility Termination Date, pro rata to the Lenders to reduce
the outstanding principal amount to not more than 50% of the outstanding
principal amount as of the Facility Termination Date (calculated after giving
effect to any paydown on such Payment Date pursuant to Section 9.01(a)(ii));
(G)    if the Minimum OC Coverage Test is not satisfied as of the relevant
Determination Date, to pay principal of the Advances of each Lender (pro rata,
based on each Lender’s Percentage) until the Minimum OC Coverage Test is
satisfied (on a pro forma basis as at such Determination Date); provided that
the Borrower shall be permitted to allocate such principal payments among the
Classes on each Payment Date so long as, after giving effect to such allocation
of payments on such Payment Date, each Class Minimum OC Coverage Test is
satisfied; provided, further, that, if the Borrower would be unable to cause
each Class Minimum OC Coverage Test to be satisfied on any Payment Date after
allocating such payments, the Administrative Agent shall allocate such payments
in its sole discretion;
(H)    (i) during the Reinvestment Period, at the discretion of the Servicer,
for deposit into the Revolving Reserve Account until the amount on deposit
therein equals the Revolving Exposure and (ii) after the Reinvestment Period,
for deposit




USActive 54953942.17
-114-
 








--------------------------------------------------------------------------------





into the Revolving Reserve Account until the amount on deposit therein equals
the Revolving Exposure;
(I)    to pay, on a pro rata basis, accrued and unpaid amounts owing to Affected
Persons (if any) under Sections 2.10 and 13.04, all unpaid Facility Reduction
Fees and all other fees, expenses or indemnities owed to the Secured Parties or
Indemnified Parties;
(J)    (1) first, to the payment or application of amounts referred to in
clause (B)(1) above (in the same order of priority specified therein), to the
extent not paid in full pursuant to applications under such clause, and
(2) second, to the payment or application of amounts referred to in clause (D)
above to the extent not paid in full pursuant to such clause; and
(K)    (1) if a Default has occurred and is continuing, to remain in the
Interest Collection Subaccount (other than a Permitted Tax Distribution) or (2)
otherwise, any remaining amount shall be released to the Equityholder or its
designee (or, at the direction of the Borrower, deposited into the Principal
Collection Subaccount for investment in Collateral Loans); provided that if any
such Default under clause (K)(1) is subsequently cured prior to the next Payment
Date, such amounts held under clause (K)(1) may be distributed pursuant to
clause (K)(2) prior to the next Payment Date.
(ii)    On each Payment Date prior to the occurrence and continuance of an Event
of Default, except for any Principal Proceeds that will be used to settle
binding commitments entered into prior to the related Determination Date for the
purchase of Collateral Loans, Principal Proceeds on deposit in the Principal
Collection Subaccount to the extent received on or before the related
Determination Date (or, if such Determination Date is not a Business Day, the
next succeeding Business Day) will be transferred to the Payment Account to be
applied in the following order of priority:
(A)    to the payment of unpaid amounts under clauses (A) through (D) in
clause (i) above (in the same order of priority specified therein), to the
extent not paid in full thereunder, but subject to any caps specified therein;
(B)    during the Reinvestment Period, (i) if the Minimum OC Coverage Test is
not satisfied as of the relevant Determination Date, to pay principal of the
Advances of each Lender (pro rata, based on each Lender’s Percentage) until the
Minimum OC Coverage Test is satisfied (on a pro forma basis as at such
Determination Date) and (ii) to the Principal Collection Subaccount for the
purchase of additional Collateral Loans (including funding Revolving Collateral
Loans and Delayed Drawdown Collateral Loans) and/or for the making of any
Permitted Distribution or Permitted Tax Distribution;
(C)    after the Reinvestment Period, to pay the Advances of each Lender (pro
rata, based on each Lender’s Percentage) until the Advances are paid in full;




USActive 54953942.17
-115-
 








--------------------------------------------------------------------------------





provided that the Borrower shall be permitted to allocate such principal
payments among the Classes on each Payment Date so long as, after giving effect
to such allocation of payments on such Payment Date, each Class Minimum OC
Coverage Test is satisfied; provided, further, that, if the Borrower would be
unable to cause each Class Minimum OC Coverage Test to be satisfied on any
Payment Date after allocating such payments, the Administrative Agent shall
allocate such payments in its sole discretion;
(D)    to the payment of amounts referred to in clauses (I) and (J) of
clause (i) above (in the same order of priority specified therein), to the
extent not paid in full thereunder; and
(E)    (1) if a Default has occurred and is continuing (unless all Obligations
owing to the Lenders have been paid in full (other than contingent
indemnification and expense reimbursement obligations as to which no claim has
been asserted)), to remain in the Principal Collection Subaccount (other than a
Permitted Tax Distribution) or (2) otherwise, any remaining amount shall be
released to the Equityholder or its designee (or, at the direction of the
Borrower, deposited into the Principal Collection Subaccount for investment in
Collateral Loans); provided that if any such Default under clause (E)(1) is
subsequently cured prior to the next Payment Date, such amounts held under
clause (E)(1) may be distributed pursuant to clause (E)(2) prior to the next
Payment Date.
(iii)    On each Payment Date following the occurrence and continuance of an
Event of Default, all Interest Proceeds in the Interest Collection Subaccount
and all Principal Proceeds in the Principal Collection Subaccount, except for
any Principal Proceeds that will be used to settle binding commitments entered
into prior to the related Determination Date for the purchase of Collateral
Loans, in each case, to the extent received on or before the related
Determination Date (or, if such Determination Date is not a Business Day, the
next succeeding Business Day) will be transferred to the Payment Account to be
applied in the following order of priority:
(A)    to pay registration, registered office and filing fees, if any, of the
Borrower, subject to a cap of $15,000 per annum;
(B)    (1) first, to pay Administrative Expenses as provided in
Section 9.01(a)(i)(B)(1) subject to the Administrative Expense Cap and
(2) second, to the Administrative Agent to pay all fees and expenses of the
Administrative Agent under the Facility Documents;
(C)    to each Lender, pro rata, based on amounts owed, to pay accrued and
unpaid Interest on the Advances and Unused Fees due to each such Lender and
amounts payable to each such Lender under Section 2.11;
(D)    (1) first, to the Servicer to pay the Servicer Fee, plus any Servicer Fee
that remains due and unpaid in respect of any prior Payment Dates as a result




USActive 54953942.17
-116-
 








--------------------------------------------------------------------------------





of insufficient funds; and (2) second, to pay Servicer Expenses in accordance
with the priorities specified in the definition thereof; provided that the
amounts in this clause (D)(2) shall not exceed the Servicer Expense Cap;
(E)    to pay the principal of the Advances of each Lender (pro rata, based on
each Lender’s Percentage) until paid in full; provided that the Administrative
Agent shall allocate such principal payments among the Classes in its sole
discretion;
(F)    to pay, on a pro rata basis, accrued and unpaid amounts owing to Affected
Persons (if any) under Sections 2.10 and 13.04, all unpaid Facility Reduction
Fees and all other fees, expenses or indemnities owed to the Secured Parties or
Indemnified Parties;
(G)    (1) first, to the payment of amounts referred to in clause (B) and
(2) second, to the payment of amounts referred to in clause (D) above, in each
case to the extent not paid in full pursuant to such clause; and
(H)    any remaining amount shall be released to the Borrower or its designee.
(b)    If on any Payment Date the amount available in the Payment Account is
insufficient to make the full amount of the disbursements required by the
Payment Date Report, the Collateral Agent shall make the disbursements called
for in the order and according to the priority set forth under Section 9.01(a)
to the extent funds are available therefor.
ARTICLE X    

SALE OF COLLATERAL LOANS;
PURCHASE OF ADDITIONAL COLLATERAL LOANS
Section 10.01    Sales of Collateral Loans.
(a)    Discretionary Sales of Collateral Loans. Subject to the satisfaction of
the conditions specified in Section 10.03, the Borrower (or the Servicer on
behalf of the Borrower) may, but will not be required to, direct the Collateral
Agent to sell, and the Collateral Agent shall sell in the manner directed by the
Servicer, any Collateral Loan if such sale meets the requirements set forth
below (as shown in the Borrowing Base Calculation Statement delivered with
respect thereto in accordance with Section 5.02(d)(iii)):
(i)    no Default or Event of Default exists or would result upon giving effect
thereto; provided that the Borrower (or the Servicer on behalf of the Borrower)
may sell one or more Collateral Loans if after giving effect thereto and the
application of the proceeds thereof any existing Default or Event of Default
would be cured;




USActive 54953942.17
-117-
 








--------------------------------------------------------------------------------





(ii)    upon giving effect thereto and the application of the proceeds thereof,
the Collateral Quality Test is satisfied (or, if not satisfied immediately prior
to such sale, compliance with such Collateral Quality Test is maintained or
improved); and
(iii)    the Administrative Agent has provided prior written consent to such
sale, if:
(A)    the Minimum OC Coverage Test would not be satisfied following such
proposed sale (or, if not satisfied immediately prior to such sale, compliance
with the Minimum OC Coverage Test would not be maintained or improved);
(B)    (x) the proceeds from such proposed sale would be less than the Adjusted
Principal Balance of such Collateral Loan and (y) such sale is to the
Equityholder, the Servicer or a Person that is an Affiliate of the Borrower, the
Equityholder or the Servicer (provided that any such sale must comply with
Sections 5.03(h) and 10.03 hereof, unless such sale is made pursuant to Section
6.1 of the Loan Sale Agreement);
(C)    the proceeds from such proposed sale would be less than the lesser of (x)
the Adjusted Principal Balance of such Collateral Loan and (y) the purchase
price of such Collateral Loan paid by the Borrower; or
(D)    if the sale is during the Reinvestment Period, after giving effect to
such proposed sale, the Aggregate Principal Balance of all Collateral Loans sold
or disposed of by the Borrower during the immediately preceding twelve calendar
months (or since the Closing Date, if the Trade Date of such proposed sale would
occur earlier than twelve calendar months following the Closing Date) would be
greater than 30% of the Maximum Facility Amount, unless such sale is made
pursuant to Section 6.1 of the Loan Sale Agreement; provided, that the
Administrative Agent in its sole discretion may consent (which may be by email)
to exclude such sale from the calculation of the Aggregate Principal Balance of
all Collateral Loans sold or disposed of by the Borrower for purposes of this
clause (D);
provided, further, that the restriction in clause (iii)(B) above in this
Section 10.01(a) shall not apply to sales of Defaulted Collateral Loans or
Ineligible Collateral Loans.
Notwithstanding anything above that would otherwise prohibit the sale of a
Collateral Loan after the occurrence or during the continuance of a Default or
an Event of Default, if the Borrower entered into an agreement to sell any such
Collateral prior to the occurrence of such Default or an Event of Default, but
such sale did not settle prior to the occurrence of such Default or an Event of
Default, then the Borrower shall be permitted to consummate such sale
notwithstanding the occurrence of such Default or an Event of Default; provided
that the settlement for such sale occurs within the customary settlement period
for similar trades.
(b)    Ineligible Collateral Loans. Notwithstanding Section 10.01(a), if on any
day a Collateral Loan is no longer an Eligible Collateral Loan, the Borrower
shall either make a deposit of the funds and/or deliver one or more replacement
Collateral Loans for such ineligible Collateral




USActive 54953942.17
-118-
 








--------------------------------------------------------------------------------





Loan, in each case pursuant to the Loan Sale Agreement and in accordance with
Section 10.03. Upon confirmation of the deposit of the amount described above
into the Collection Account or the delivery to the Borrower of the replacement
Collateral Loans, such ineligible Collateral Loan shall be removed from the
Collateral and the Collateral Agent, for the benefit of the Secured Parties,
shall automatically and without further action be deemed to release to the
Borrower, without recourse, representation or warranty, all the right, title and
interest and any Lien of the Collateral Agent, for the benefit of the Secured
Parties in, to and under such ineligible Collateral Loan.
(c)    Sales of Equity Securities. The Borrower (or the Servicer on behalf of
the Borrower) may sell any Equity Security at any time without restriction, and
shall use its commercially reasonable efforts to effect the sale of any Equity
Security, regardless of price, within forty-five (45) days of receipt if such
Equity Security constitutes Margin Stock, unless such sale is prohibited by
Applicable Law or contract, in which case such Equity Security should be sold as
soon as such sale is permitted by Applicable Law or contract.
(d)    Substitutions. The Borrower may, with the consent of the Administrative
Agent in its sole discretion, replace any Collateral Loan as a Collateral Loan
so long as (i) no event has occurred, or would result from such substitution,
which constitutes an Event of Default and no event has occurred and is
continuing, or would result from such substitution, which constitutes a Default,
(ii) simultaneously therewith, the Borrower pledges (in accordance with all of
the terms and provisions contained herein) a Substitute Eligible Collateral Loan
and (iii) the Minimum OC Coverage Test is satisfied (or, if not satisfied
immediately prior to such substitution, compliance with the Minimum OC Coverage
Test is maintained or improved).
(e)    Optional Sales. On any Optional Sale Date, the Borrower shall have the
right to prepay all or a portion of the outstanding Advances in connection with
the sale and assignment by the Borrower of all or a portion of the Collateral
Loans, as the case may be, in connection with a Permitted Securitization or a
Permitted Refinancing (each, an “Optional Sale”), subject to the following terms
and conditions:
(i)    the Borrower shall have given the Administrative Agent (with a copy to
the Collateral Agent) at least 45 days’ prior written notice of its intent to
effect an Optional Sale in connection with a Permitted Securitization or a
Permitted Refinancing, and the Administrative Agent shall have delivered to the
Borrower its prior written consent (in its sole discretion) to such Optional
Sale, unless such 45 days’ notice requirement is waived or reduced by the
Administrative Agent; provided that no such consent will be required for any
Optional Sale of any Collateral Loan at a price equal to or greater than the
Adjusted Principal Balance of such Collateral Loan as of the date of the
Optional Sale to the extent that, after giving effect to such proposed sale, the
Aggregate Principal Balance of all Collateral Loans sold or disposed of by the
Borrower pursuant to this proviso during the immediately preceding twelve
calendar months would not be greater than 30% of the highest Aggregate Principal
Balance of any month during such 12-month period (or such higher percentage as
agreed to by the Administrative Agent); provided, further that the
Administrative Agent in its sole discretion may consent (which may be by email)
to exclude




USActive 54953942.17
-119-
 








--------------------------------------------------------------------------------





such sale from the calculation of the Aggregate Principal Balance of all
Collateral Loans sold or disposed of by the Borrower for purposes of this clause
(i);
(ii)    unless an Optional Sale is to be effected on a Payment Date (in which
case the relevant calculations with respect to such Optional Sale shall be
reflected on the applicable Payment Date Report), the Servicer shall deliver to
the Administrative Agent (with a copy to the Collateral Agent) a certificate and
evidence to the reasonable satisfaction of the Administrative Agent (which
evidence may consist solely of a certificate from the Servicer) that the
Borrower shall have sufficient funds on the related Optional Sale Date to effect
the contemplated Optional Sale in accordance with this Agreement. In effecting
an Optional Sale, the Borrower may use the proceeds of sales of the Collateral
Loans to repay all or a portion of the Obligations;
(iii)    no Default or Event of Default exists or would result upon giving
effect to such Optional Sale;
(iv)    upon giving effect thereto and the application of the proceeds thereof,
the Collateral Quality Test is satisfied (or, if not satisfied immediately prior
to such sale, compliance with such Collateral Quality Test is maintained or
improved);
(v)    the Minimum OC Coverage Test will be satisfied following such proposed
sale (or, if not satisfied immediately prior to such Optional Sale, compliance
with the Minimum OC Coverage Test will be maintained or improved); and
(vi)    on the related Optional Sale Date, the Borrower shall have deposited
into the Collection Account, in immediately available funds, the proceeds of
such Optional Sale, which shall at least equal the aggregate Adjusted Principal
Balance of the Collateral Loans being sold.
(f)    Lien Release Dividend. Notwithstanding any provision contained in this
Agreement to the contrary, provided no Event of Default has occurred and is
continuing and no Default exists, on a Lien Release Dividend Date, the Borrower
may distribute to the Equityholder any Collateral Loan that was sold by the
Equityholder to the Borrower, or any portion thereof (each, a “Lien Release
Dividend”), subject to the following terms and conditions, the satisfaction of
which shall have been certified by the Borrower and the Equityholder to the
Administrative Agent (with a copy to the Collateral Agent):
(i)    the Borrower and the Equityholder shall have given the Administrative
Agent, with a copy to the Collateral Agent, at least five Business Days prior
written notice of its intent to effect a Lien Release Dividend, in the form of
Exhibit J hereto (a “Notice and Request for Consent”), and the Administrative
Agent shall have delivered to the Borrower prior written consent, which consent
shall be given in the sole and absolute discretion of the Administrative Agent;
provided that, if the Administrative Agent shall not have responded to the
Notice and Request for Consent by 11:00 a.m. on the day that is one Business Day
prior to the proposed Lien Release Dividend Date, the Administrative Agent shall
be deemed not to have given its consent;




USActive 54953942.17
-120-
 








--------------------------------------------------------------------------------





(ii)    the proposed Lien Release Dividend Date shall take place during the
Reinvestment Period and on any such Lien Release Dividend Date, no more than
four Lien Release Dividends shall have been made during the 12-month period
immediately preceding the proposed Lien Release Dividend Date;
(iii)    after giving effect to the Lien Release Dividend on the Lien Release
Dividend Date, (A) no Default or Event of Default shall exist, (B) the
representations and warranties contained in Sections 4.01 hereof shall continue
to be correct in all material respects, except to the extent relating to an
earlier date, (C) the eligibility of any Collateral Loan remaining as part of
the Collateral after the Lien Release Dividend will be redetermined as of the
Lien Release Dividend Date, (D) no claim shall have been asserted or proceeding
commenced challenging the enforceability or validity of any of the Related
Documents, (E) there shall have been no material adverse change as to the
Servicer or the Borrower, and (F) the Minimum OC Coverage Test will be satisfied
(or, if not satisfied immediately prior to such Lien Release Dividend,
compliance with such Minimum OC Coverage Test will be maintained or improved);
(iv)    such Lien Release Dividend must be in compliance with Applicable Law and
may not (A) be made with the intent to hinder, delay or defraud any creditor of
the Borrower or (B) leave the Borrower, immediately after giving effect to the
Lien Release Dividend, (x) insolvent, (y) with insufficient funds to pay its
obligations as and when they become due or (z) with inadequate capital for its
present and anticipated business and transactions;
(v)    on or prior to the Lien Release Dividend Date, the Borrower shall have
(A) delivered to the Administrative Agent, with a copy to the Collateral Agent,
a list specifying all Collateral Loans or portions thereof to be transferred
pursuant to such Lien Release Dividend and the Administrative Agent shall have
approved the same in its sole discretion and (B) obtained all authorizations,
consents and approvals required to effectuate the Lien Release Dividend;
(vi)    a portion of a Collateral Loan may be transferred pursuant to a Lien
Release Dividend provided that (A) such transfer does not have an adverse effect
on the portion of such Collateral Loan remaining as a part of the Collateral,
any other aspect of the Collateral, the Lenders, the Administrative Agent or any
other Secured Party and (B) a new promissory note (other than with respect to a
noteless Collateral Loan) for the portion of the Collateral Loan remaining as a
part of the Collateral has been executed, and the original thereof has been
endorsed and delivered to the Custodian;
(vii)    each Collateral Loan, or portion thereof, as applicable, shall be
transferred at a value equal to the Principal Balance thereof, exclusive of any
accrued and unpaid interest;
(viii)    the Borrower shall deliver a Borrowing Base Calculation Statement
(including a calculation of the Borrowing Base after giving effect to such Lien
Release Dividend) to the Administrative Agent;




USActive 54953942.17
-121-
 








--------------------------------------------------------------------------------





(ix)    the Borrower shall have paid in full an aggregate amount equal to the
sum of all amounts due and owing to the Administrative Agent, the Lenders, the
Collateral Agent or the Custodian, as applicable, under this Agreement and the
other Facility Documents, to the extent accrued to such date with respect to the
Collateral Loans to be transferred pursuant to such Lien Release Dividend and
incurred in connection with the transfer of such Collateral Loans pursuant to
such Lien Release Dividend; and
(x)    the Borrower and the Servicer (on behalf of the Borrower) shall pay the
reasonable legal fees and expenses of the Administrative Agent, the Lenders, the
Collateral Agent and the Custodian in connection with any Lien Release Dividend
(including, but not limited to, expenses incurred in connection with the release
of the Lien of the Collateral, on behalf of the Secured Parties, and any other
party having an interest in the Collateral Loans in connection with such Lien
Release Dividend).
Section 10.02    Purchase of Additional Collateral Loans. (a)  On any date
during the Reinvestment Period, if no Event of Default has occurred and is
continuing, the Borrower (or the Servicer on behalf of the Borrower) may, if
each of the conditions specified in this Section 10.02 and Section 10.04 are
met, invest Principal Proceeds (and accrued interest received with respect to
any Collateral Loan to the extent used to pay for accrued interest on additional
Collateral Loans and other amounts on deposit in the Principal Collection
Subaccount) in additional Collateral Loans on the current Approved List or
subject to an Approval Request; provided that no Collateral Loan may be
purchased unless each of the following conditions are satisfied as of the date
the Servicer commits on behalf of the Borrower to make such purchase and after
giving effect to such purchase and all other sales or purchases previously or
simultaneously committed to:
(i)    the Borrower shall have delivered and the Administrative Agent shall have
approved an Approval Request with respect to the Collateral Loan pursuant to the
terms of Section 2.02;
(ii)    such obligation is an Eligible Collateral Loan; and
(iii)    the Minimum OC Coverage Test and the Collateral Quality Test are
satisfied (or, if not satisfied immediately prior to such investment, compliance
with such Minimum OC Coverage Test and/or Collateral Quality Test is maintained
or improved).
Section 10.03    Conditions Applicable to All Sale and Purchase Transactions.
(a)  Any transaction effected under this Article X (other than sales required by
Section 10.01(c)) or in connection with the acquisition of additional Collateral
Loans shall be for fair market value and, if effected with a Person that is the
Equityholder or an Affiliate thereof, shall be (i) in compliance with Section
5.03(h) hereof or Section 6.1 of the Loan Sale Agreement, (ii) effected in
accordance with all Applicable Laws, (iii) unless such transaction is effected
pursuant to Section 6.1 of the Loan Sale Agreement, during the 12-month period
most recently ended prior to the relevant date of determination (or such lesser
number of months as shall have elapsed since the Closing Date), and after giving
pro forma effect to such transaction, the value of Collateral Loans (other than
Ineligible Collateral Loans and Defaulted Collateral Loans) substituted or sold
by the Borrower to Affiliates of the Servicer without the consent of the
Administrative Agent may not exceed 20% of




USActive 54953942.17
-122-
 








--------------------------------------------------------------------------------





the highest Aggregate Principal Balance of Collateral Loans of the Borrower
during such 12-month period (or such higher percentage as agreed to by the
Administrative Agent) (provided, that the Administrative Agent in its sole
discretion may consent (which may be by email) to exclude such sale from the
calculation of the Collateral Loans substituted or sold by the Borrower for
purposes of this clause (iii)), and (iv) unless such transaction is effected
pursuant to Section 6.1 of the Loan Sale Agreement, during the 12-month period
most recently ended prior to the relevant date of determination (or such lesser
number of months as shall have elapsed since the Closing Date), and after giving
pro forma effect to such transaction, the value of Defaulted Collateral Loans
substituted or sold by the Borrower without the consent of the Administrative
Agent to Affiliates of the Servicer may not exceed 10% (or such higher
percentage as agreed to by the Administrative Agent) of the highest Aggregate
Principal Balance of Collateral Loans of the Borrower during such 12-month
period (provided, that the Administrative Agent in its sole discretion may
consent (which may be by email) to exclude such sale from the calculation of the
Collateral Loans substituted or sold by the Borrower for purposes of this clause
(iv)).
(a)    Upon each acquisition by the Borrower of a Collateral Loan, (i) all of
the Borrower’s right, title and interest to such Collateral Loan shall be
subject to the Lien granted to the Collateral Agent pursuant to this Agreement
and (ii) such Collateral Loan shall be Delivered to the Collateral Agent.
Section 10.04    Additional Equity Contributions. (a)  The Equityholder may, but
shall have no obligation to, at any time or from time to time make a capital
contribution to the Borrower for any purpose, including for the purpose of
curing any Default, satisfying the Minimum OC Coverage Test, enabling the
acquisition or sale of any Collateral Loan or satisfying any conditions under
Section 3.02. Each contribution shall either be made (a) in Cash (in which event
such contributions shall be made by deposit into the Collection Account), (b) by
assignment and contribution of an Eligible Investment and/or (c) by assignment
of a Collateral Loan that is an Eligible Collateral Loan. In connection with any
contribution described in this Section 10.04, the Servicer shall provide written
instruction to the Collateral Agent identifying (a) the subclause under which
such contribution is being made (the “Contribution Notice”) and (b)(i) in the
case of contributions made in Cash, (A) the timing of such contribution and
(B) the amount of such contribution and (ii) in the case of contributions made
by assignment and contribution of an Eligible Investment and/or by assignment of
a Collateral Loan that is an Eligible Collateral Loan, (A) the name of such
Eligible Investment and/or Collateral Loan and (B) attaching the accompanying
assignment forms. All Cash contributed to the Borrower shall be treated as
Principal Proceeds, except to the extent that the Servicer specifies in the
Contribution Notice that such Cash shall constitute Interest Proceeds and shall
be deposited into a Collection Account in accordance with Section 8.02 as
designated by the Servicer.
ARTICLE XI    

ADMINISTRATION AND SERVICING OF CONTRACTS




USActive 54953942.17
-123-
 








--------------------------------------------------------------------------------





Section 11.01    Appointment and Designation of the Servicer.
(a)    Initial Servicer. The Borrower hereby appoints Ares Capital Corporation,
pursuant to the terms and conditions of this Agreement, as Servicer, with the
authority to service, administer and exercise rights and remedies, on behalf of
the Borrower, in respect of the Collateral. Ares Capital Corporation hereby
accepts such appointment and agrees to perform the duties and responsibilities
of the Servicer pursuant to the terms hereof. The Servicer and the Borrower
hereby acknowledge that the Administrative Agent and the Secured Parties are
third party beneficiaries of the obligations undertaken by the Servicer
hereunder.
(b)    Servicer Removal Notice. The Borrower, the Servicer, each Lender and the
Administrative Agent hereby agree that, upon the occurrence of a Servicer
Removal Event that triggers an Event of Default, the Administrative Agent may
provide a removal notice to the Servicer (with a copy to the Collateral Agent)
(a “Servicer Removal Notice”) and terminate all of the rights, obligations,
power and authority of the Servicer under this Agreement. On and after the
receipt by the Servicer of a Servicer Removal Notice pursuant to this
Section 11.01(b), the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Servicer Removal Notice or
otherwise specified by the Administrative Agent in writing or, if no such date
is specified in such Servicer Removal Notice or otherwise specified by the
Administrative Agent, until a date mutually agreed upon by the Servicer and the
Administrative Agent and shall be entitled to receive the Servicer Fee therefor
accrued until such date. After such date, the Servicer agrees that it will
terminate its activities as Servicer hereunder in a manner that the
Administrative Agent believes will facilitate the transition of the performance
of such activities to the Replacement Servicer, and except as provided herein
the Replacement Servicer shall assume each and all of the Servicer’s obligations
to service and administer the Collateral, on the terms and subject to the
conditions herein set forth, and the Servicer shall use its commercially
reasonable efforts to assist the Replacement Servicer in assuming such
obligations.
(c)    Appointment of Replacement Servicer. At any time following the delivery
of a Servicer Removal Notice, the Administrative Agent may appoint a successor
servicer (the “Replacement Servicer”), which appointment shall take effect upon
the Replacement Servicer accepting such appointment by a written assumption in a
form satisfactory to the Administrative Agent in its sole discretion. Upon the
appointment of a Replacement Servicer, the initial Servicer shall have no
liability with respect to any action performed by the Replacement Servicer on or
after the date that the Replacement Servicer assumes the servicing duties of the
Servicer.
(d)    Liabilities and Obligations of Replacement Servicer. Upon its
appointment, the Replacement Servicer shall be the successor in all respects to
the Servicer with respect to servicing functions under this Agreement and shall
be subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and all references in
this Agreement to the Servicer shall be deemed to refer to the Replacement
Servicer; provided that the Replacement Servicer shall have (i) no liability
with respect to any action performed by the terminated Servicer prior to the
date that the Replacement Servicer becomes the successor to the Servicer or any
claim of a third party based on any alleged action or inaction of the terminated
Servicer, (ii) no obligation to perform any advancing or any repurchase
obligations, if any, of the




USActive 54953942.17
-124-
 








--------------------------------------------------------------------------------





Servicer unless it elects to in its sole discretion, (iii) no obligation to pay
any Taxes required to be paid by the Servicer (provided that the Replacement
Servicer shall pay any income Taxes for which it is liable), (iv) no obligation
to pay any of the fees and expenses of any other party to the transactions
contemplated hereby, and (v) no liability or obligation with respect to any
Servicer indemnification obligations of any prior Servicer, including the
original Servicer. The indemnification obligations of the Replacement Servicer,
upon becoming a Replacement Servicer, are expressly limited to those arising on
account of its failure to act in good faith and with reasonable care under the
circumstances. In addition, the Replacement Servicer shall have no liability
relating to the representations and warranties of the Servicer contained in
Section 4.02. Any other provision in this Agreement notwithstanding, if a
Replacement Servicer is appointed, it shall perform its obligations hereunder in
good faith and with reasonable care, exercising a degree of skill and attention
no less than what it exercises to service similar assets for itself and for
others, such standard of care to be the “Servicing Standard” applicable to it.
(e)    Subcontracts. The Servicer may, with the prior written consent (such
consent not to be unreasonably withheld and shall not be required for any
subcontracting to Affiliates of the Servicer) of the Administrative Agent,
subcontract with any other Person for servicing, administering or collecting the
Collateral; provided that (i) the Servicer shall select any such Person with
reasonable care and shall be solely responsible for the fees and expenses
payable to any such Person, (ii) the Servicer shall not be relieved of, and
shall remain liable for, the performance of the duties and obligations of the
Servicer pursuant to the terms hereof without regard to any subcontracting
arrangement and (iii) any such subcontract shall be terminable upon the
occurrence of a Servicer Removal Event.
(f)    Waiver. The Borrower acknowledges that, after delivery of a Servicer
Removal Notice and appointment as a Replacement Servicer pursuant to this
Section 11.01, the Administrative Agent or any of its Affiliates may act as the
Replacement Servicer, and the Borrower waives any and all claims against the
Administrative Agent, each Lender or any of their respective Affiliates, the
Collateral Agent and any of its Affiliates and the Servicer (other than claims
relating to such party’s failure to act in accordance with the standard of care
set forth herein, gross negligence or willful misconduct) relating in any way to
the custodial or collateral administration functions having been performed by
the Administrative Agent or any of its Affiliates in any capacity hereunder in
accordance with the terms and provisions set forth in the Facility Documents.
Section 11.02    Duties of the Servicer.
(a)    Duties. The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to service, administer and collect on the
Collateral from time to time, all in accordance with Applicable Law and the
Servicing Standard. Prior to the delivery of a Servicer Removal Notice, but
subject to the terms of this Agreement (including Section 11.04 and Article VI),
the Servicer has the sole and exclusive authority to make any and all decisions
with respect to the Collateral and take or refrain from taking any and all
actions with respect to the Collateral. Without limiting the foregoing, the
duties of the Servicer shall include the following (to the extent required under
the terms of this Agreement):




USActive 54953942.17
-125-
 








--------------------------------------------------------------------------------





(i)    supervising the Collateral, including communicating with Obligors,
executing amendments, providing consents and waivers, exercising voting rights,
enforcing and collecting on the Collateral and otherwise managing the Collateral
on behalf of the Borrower;
(ii)    maintaining all necessary servicing records with respect to the
Collateral and providing such reports to the Administrative Agent and each
Lender (with a copy to the Collateral Agent and the Custodian) in respect of the
servicing of the Collateral (including information relating to its performance
under this Agreement) as may be required hereunder or as the Administrative
Agent or any Lender may reasonably request in accordance with the requirements
of this Agreement and which can be obtained without any undue burden or expense;
(iii)    maintaining and implementing administrative and operating procedures
(including an ability to recreate servicing records evidencing the Collateral in
the event of the destruction of the originals thereof) and keeping and
maintaining all documents, books, records and other information reasonably
necessary or advisable for the collection of the Collateral;
(iv)    promptly delivering to the Administrative Agent, each Lender, the
Collateral Agent or the Custodian, from time to time, such information and
servicing records (including information relating to its performance under this
Agreement) as the Administrative Agent, each Lender, the Custodian or the
Collateral Agent may from time to time reasonably request in accordance with the
requirements of this Agreement and which can be obtained without any undue
burden or expense;
(v)    identifying each Collateral Loan in its internal servicing records to
reflect the ownership of such Collateral Loan by the Borrower;
(vi)    in accordance with the requirements of this Agreement, notifying the
Administrative Agent and each Lender of any material action, suit, proceeding,
dispute, offset, deduction, defense or counterclaim (A) that is or is threatened
to be asserted by an Obligor with respect to any Collateral Loan (or portion
thereof) of which it has actual knowledge or has received notice; or (B) that
could reasonably be expected to have a Material Adverse Effect;
(vii)    maintaining the perfected security interest of the Collateral Agent,
for the benefit of the Secured Parties, in the Collateral;
(viii)    directing the Collateral Agent to make payments pursuant to the terms
of the Payment Date Report;
(ix)    assisting the Borrower with respect to the purchase and sale of and
payment for the Collateral Loans and Eligible Investments;




USActive 54953942.17
-126-
 








--------------------------------------------------------------------------------





(x)    instructing the Obligors and the administrative agents on the Collateral
Loans to make payments directly into the Collection Account established and
maintained with the Collateral Agent;
(xi)    delivering assignments and promissory notes to the Custodian;
(xii)    complying with such other duties and responsibilities as may be
required of the Servicer by this Agreement; and
(xiii)    assisting in the acquisition and sale of Collateral Loans and other
Collateral in accordance with Article X and the Servicing Standard.
It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower or the Servicer acts as lead agent with respect to any Collateral
Loan, the Servicer shall perform its servicing duties hereunder only to the
extent a lender under the applicable Related Documents has the right to do so.
(b)    Notwithstanding anything to the contrary contained herein, the exercise
by the Administrative Agent, the Collateral Agent and the Secured Parties of
their rights hereunder shall not release the Servicer (unless replaced by a
Replacement Servicer) or the Borrower from any of their duties or
responsibilities with respect to the Collateral. The Secured Parties, the
Administrative Agent, each Lender and the Collateral Agent shall not have any
obligation or liability with respect to any Collateral, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder, unless
one of them becomes a Replacement Servicer hereunder.
(c)    Any payment by an Obligor in respect of any indebtedness owed by it to
the Borrower shall, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a collection of a payment by such Obligor
(starting with the oldest such outstanding payment due, provided such obligation
is not on non-accrual) to the extent of any amounts then due and payable
thereunder before being applied to any other receivable or other obligation of
such Obligor.
(d)    The Servicer agrees to supervise and assist in the investment and
reinvestment of the Collateral, and shall perform on behalf of the Borrower the
duties that have been expressly delegated to the Servicer in this Agreement and
any other Facility Document (and the Servicer shall have no obligation to
perform any other duties hereunder or otherwise) and, to the extent necessary or
appropriate to perform such duties, the Servicer shall have the power to execute
and deliver all necessary and appropriate documents and instruments on behalf of
the Borrower with respect thereto. The Servicer shall comply with the terms and
conditions hereof and any other Facility Document expressly applicable to it, in
its capacity as the Servicer, or otherwise affecting the duties and functions
that have been delegated to it thereunder and hereunder as the Servicer and
shall perform its obligations hereunder and thereunder in good faith and with
reasonable care, using a degree of skill and attention no less than the Servicer
exercises with respect to comparable assets that it services for itself and for
others having similar investment objectives and restrictions substantially in
accordance with its existing practices and procedures relating to assets of the
nature and character of the Collateral Loans (such standard of care, the
“Servicing Standard”).




USActive 54953942.17
-127-
 








--------------------------------------------------------------------------------





Section 11.03    Authorization of the Servicer. (a)  Each of the Borrower, the
Administrative Agent and each Lender hereby authorizes the Servicer (including
any successor thereto) to take any and all reasonable steps in its name and on
its behalf necessary or desirable in the determination of the Servicer and not
inconsistent with the grant by the Borrower to the Collateral Agent on behalf of
the Secured Parties hereunder, to collect all amounts due under any and all
Collateral, including, endorsing any of their names on checks and other
instruments representing Collections, executing and delivering any and all
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and all other comparable instruments, with respect to the Collateral
and, after the delinquency of any Collateral and to the extent permitted under
and in compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof. The Borrower and the Collateral Agent on behalf of
the Secured Parties shall furnish the Servicer (and any successors thereto) with
any powers of attorney and other documents reasonably necessary or appropriate
to enable the Servicer to carry out its servicing and administrative duties
hereunder. In case any reasonable question arises as to its duties hereunder,
the Collateral Agent may request instructions from the Borrower or the Servicer,
prior to the occurrence and continuation of an Event of Default, or the
Administrative Agent after the occurrence and during the continuation of an
Event of Default and shall be entitled at all times to refrain from taking any
actions unless it has received instruction from the Borrower, the Servicer or
the Administrative Agent, as applicable. In no event shall the Servicer be
entitled to make any Secured Party a party to any litigation without such
party’s express prior written consent, or to make the Borrower a party to any
litigation (other than any routine foreclosure or similar collection procedure)
without the Administrative Agent’s consent.
(a)    The Administrative Agent may, at any time that an Event of Default has
occurred and is continuing and the Administrative Agent has accelerated the
Obligations under this Agreement in accordance with Section 6.01, notify any
Obligor with respect to any Collateral of the assignment of such Collateral to
the Collateral Agent on behalf of the Secured Parties and direct that payments
of all amounts due or to become due be made directly to the Administrative Agent
or any servicer, collection agent or account designated by the Administrative
Agent and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral, and adjust,
settle or compromise the amount or payment thereof.
Section 11.04    Collection Efforts, Modification of Collateral. (a)  The
Servicer will use commercially reasonable efforts to collect, or cause to be
collected, all payments called for under the terms and provisions of the
Collateral Loans included in the Collateral as and when the same become due, all
in accordance with the Servicing Standard.
(a)    In the performance of its obligations hereunder, the Borrower (or the
Servicer on its behalf) may enter into any amendment or waiver of or supplement
to any Related Document; provided that the prior written consent of the Majority
Lenders shall be required if an Event of Default has occurred and is continuing
or an Event of Default or Default would result from such amendment, waiver or
supplement. For the avoidance of doubt, any Collateral Loan that, as a result of
any amendment or supplement thereto, ceases to qualify as an Eligible Collateral
Loan shall not be included in the Borrowing Base.




USActive 54953942.17
-128-
 








--------------------------------------------------------------------------------





Section 11.05    Servicer Compensation and Expenses. The Servicer shall be
entitled to be paid the Servicer Fee and have its expenses reimbursed as
provided in the Priority of Payments.
Section 11.06    The Servicer Not to Resign. The Servicer shall not resign from
the obligations and duties hereby imposed on it except upon the Servicer’s
determination that (a) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (b) there is no reasonable action that
the Servicer could take to make the performance of its duties hereunder
permissible under Applicable Law. Any such determination permitting the
resignation of the Servicer shall be evidenced as to clause (a) above by an
opinion or memorandum of counsel to such effect delivered to the Administrative
Agent and each Lender. No such resignation shall become effective until a
Replacement Servicer shall have assumed the responsibilities and obligations of
the Servicer in accordance with Section 11.01(c).
ARTICLE XII    

THE AGENTS
Section 12.01    Authorization and Action. (a)  Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and, to the extent applicable, the other Facility Documents as are
delegated to such Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto, subject to the terms hereof. No
Agent shall have any duties or responsibilities, except those expressly set
forth herein or in the other Facility Documents to which it is a party or any
fiduciary relationship with any Secured Party and no implied covenants,
functions, responsibilities, duties or obligations or liabilities on the part of
such Agent shall be read into this Agreement or any other Facility Document to
which such Agent is a party (if any) as duties on its part to be performed or
observed. No Agent shall have or be construed to have any other duties or
responsibilities in respect of this Agreement or any other Facility Document and
the transactions contemplated hereby or thereby. As to any matters not expressly
provided for by this Agreement or the other Facility Documents, no Agent shall
be required to exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written instructions of the Majority Lenders
(or, with respect to the Collateral Agent, the Administrative Agent); provided
that such Agent shall not be required to take any action which exposes such
Agent, in its judgment, to personal liability, cost or expense or which is
contrary to this Agreement, the other Facility Documents or Applicable Law, or
would be, in its judgment, contrary to its duties hereunder, under any other
Facility Document or under Applicable Law. Each Lender agrees that in any
instance in which the Facility Documents provide that an Agent’s consent may not
be unreasonably withheld, provide for the exercise of such Agent’s reasonable
discretion, or provide to a similar effect, it shall not in its instructions (or
by refusing to provide instruction) to such Agent withhold its consent or
exercise its discretion in an unreasonable manner.
(a)    If the Collateral Agent has been requested or directed by the Majority
Lenders or the Required Lenders, as applicable (or by the Administrative Agent
acting at the direction of the Majority Lenders or the Required Lenders), to
take any action pursuant to any provision of this




USActive 54953942.17
-129-
 








--------------------------------------------------------------------------------





Agreement or any other Facility Document, the Collateral Agent shall not be
under any obligation to exercise any of the rights or powers vested in it by
this Agreement or such Facility Document in the manner so requested unless it
shall have been provided indemnity reasonably satisfactory to it against the
costs, expenses and liabilities which may be incurred by it in compliance with
or in performing such request or direction. No provision of this Agreement or
any other Facility Document shall otherwise be construed to require the
Collateral Agent to expend or risk its own funds or to take any action that
could in its judgment cause it to incur any cost, expenses or liability, unless
it is provided indemnity acceptable to it against any such expenditure, risk,
costs, expense or liability. For the avoidance of doubt, the Collateral Agent
shall not have any duty or obligation to take any action to exercise or enforce
any power, right or remedy available to it under this Agreement or any other
Facility Document or any Related Document unless and until directed by the
Majority Lenders or the Required Lenders, as applicable (or the Administrative
Agent on their behalf).
(b)    Neither the Collateral Agent nor any officer, agent or representative
thereof shall be personally liable for any action taken by any such Person in
accordance with any direction, instruction or notice given by the Majority
Lenders or the Required Lenders, as applicable (or by the Administrative Agent
acting at the direction of the Majority Lenders or the Required Lenders),
pursuant to the terms of this Agreement or any other Facility Document even if,
at the time such action is taken by any such Person, the Majority Lenders or the
Required Lenders, as applicable, or Persons purporting to be the Majority
Lenders or the Required Lenders, as applicable, are not entitled to give such
direction, instruction or notice, except where the Responsible Officer of the
Collateral Agent has actual knowledge (without any duty of inquiry or
investigation on its part) that the Majority Lenders or the Required Lenders, as
applicable, or Persons purporting to be the Majority Lenders or the Required
Lenders, as applicable, are not entitled to give such direction, instruction or
notice. If any dispute or disagreement shall arise as to the allocation of any
sum of money received by the Collateral Agent hereunder or under any Facility
Document, the Collateral Agent shall have the right to deliver such sum to a
court of competent jurisdiction and therein commence an action for interpleader.
(c)    If in performing its duties under this Agreement, the Collateral Agent is
required to decide between alternative courses of action, it may request written
instructions from the Borrower or the Servicer, prior to the occurrence and
continuation of an Event of Default, or the Administrative Agent, after the
occurrence and during the continuation of an Event of Default, as to the course
of action desired by it. If the Collateral Agent does not receive such
instructions within five (5) Business Days after it has requested them, the
Collateral Agent may, but shall be under no duty to, take or refrain from taking
any such courses of action. The Collateral Agent shall act in accordance with
instructions received after such five (5) Business Day period except to the
extent it has already, in good faith, taken or committed itself to take, action
inconsistent with such instructions.
Section 12.02    Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and each other Facility Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties; provided that, so long as no Event of Default
has occurred, the Agent may not execute any of its duties under this Agreement
or any other Facility Document by or through any Ares Competitor without the
prior




USActive 54953942.17
-130-
 








--------------------------------------------------------------------------------





consent of the Borrower. No Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care other than any Affiliates of such Agent.
Section 12.03    Agents’ Reliance, Etc. (a)  Neither Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or any of the other Facility Documents, except for its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, each Agent: (i) may consult with legal counsel (including counsel
for the Borrower or the Servicer or any of their Affiliates) and independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Secured Party or any other Person and shall not be
responsible to any Secured Party or any Person for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or the other Facility Documents; (iii) shall not have any duty to
monitor, ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement, the other Facility
Documents or any Related Document on the part of the Borrower, the Servicer or
any other Person or to inspect the property (including the books and records) of
the Borrower or the Servicer; (iv) shall not be responsible to any Secured Party
or any other Person for the due execution, legality, validity, enforceability,
perfection, genuineness, sufficiency or value of any Collateral (or the
validity, perfection, priority or enforceability of the Liens on the
Collateral), this Agreement, the other Facility Documents, any Related Document
or any other instrument or document furnished pursuant hereto or thereto; and
(v) shall incur no liability under or in respect of this Agreement or any other
Facility Document by relying on, acting upon (or by refraining from action in
reliance on) any notice, consent, certificate (including, for the avoidance of
doubt, the Borrowing Base Calculation Statement), instruction or waiver, report,
statement, opinion, direction or other instrument or writing (which may be
delivered by telecopier, email, cable or telex, if acceptable to it) reasonably
believed by it to be genuine and believed by it to be signed or sent by the
proper party or parties. No Agent shall have any liability to the Borrower or
any Lender or any other Person for the Borrower’s, the Servicer’s, any Lender’s
or any other Person’s, as the case may be, performance of, or failure to
perform, any of their respective obligations and duties under this Agreement or
any other Facility Document.
(a)    No Agent shall be liable for the actions or omissions of any other Agent
(including concerning the application of funds), or under any duty to monitor or
investigate compliance on the part of any other Agent with the terms or
requirements of this Agreement, any Facility Document or any Related Document,
or their duties hereunder or thereunder. Each Agent shall be entitled to assume
the due authority of any signatory and genuineness of any signature appearing on
any instrument or document it may receive (including each Notice of Borrowing
received hereunder) in the absence of its own gross negligence or willful
misconduct. No Agent shall be liable for any action taken in good faith and
reasonably believed by it to be within the powers conferred upon it, or taken by
it pursuant to any direction or instruction by which it is governed, or omitted
to be taken by it by reason of the lack of direction or instruction required
hereby for such action (including for refusing to exercise discretion or for
withholding its consent in the absence of its receipt of, or resulting from a
failure, delay or refusal on the part of the Required Lenders to provide,
written instruction to exercise such discretion or grant such consent from the




USActive 54953942.17
-131-
 








--------------------------------------------------------------------------------





Required Lenders, as applicable). No Agent shall be liable for any error of
judgment made in good faith unless it shall be proven by a court of competent
jurisdiction that such Agent was grossly negligent in ascertaining the relevant
facts. Nothing herein or in any Facility Document or Related Document shall
obligate any Agent to advance, expend or risk its own funds, or to take any
action which in its reasonable judgment may cause it to incur any expense or
financial or other liability for which it is not adequately indemnified. No
Agent shall be liable for any indirect, special, punitive or consequential
damages (including diminution in value or lost profits) whatsoever, even if it
has been informed of the likelihood thereof and regardless of the form of
action. No Agent shall be charged with knowledge or notice of any matter unless
actually known to a Responsible Officer of such Agent, or unless and to the
extent written notice of such matter is received by such Agent at its address in
accordance with Section 13.02. Any permissive grant of power to an Agent
hereunder shall not be construed to be a duty to act. Each Agent shall have only
the duties and responsibilities as are specifically set forth in this Agreement
and no covenants or obligations shall be implied in this Agreement against any
Agent. Before acting hereunder, an Agent shall be entitled to request, receive
and rely upon such certificates and opinions as it may reasonably determine
appropriate with respect to the satisfaction of any specified circumstances or
conditions precedent to such action. Neither Agent shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, entitlement
order, approval or other paper, electronic communication or document. Neither
Agent shall be liable for any error of judgment, or for any act done or step
taken or omitted by it, in good faith, or for any mistakes of fact or law, or
for anything that it may do or refrain from doing in connection herewith, except
in the case of its willful misconduct or grossly negligent performance or
omission of its duties.
(b)    No Agent shall be responsible or liable for delays or failures in
performance resulting from acts beyond its control. Such acts shall include acts
of God, strikes, lockouts, riots, acts of war, epidemics, governmental
regulations imposed after the fact, fire, communication line failures, computer
viruses, power failures, loss or malfunction of utilities, communications or
computers (software and hardware) services, earthquakes or other disasters.
(c)    The delivery of reports and other documents and information to the
Collateral Agent hereunder or under any other Facility Document is for
informational purposes only and the Collateral Agent’s receipt of such documents
and information shall not constitute constructive notice of any information
contained therein or determinable from information contained therein. The
Collateral Agent is hereby authorized and directed to execute and deliver the
other Facility Documents to which it is a party. Whether or not expressly stated
in such Facility Documents, in performing (or refraining from acting)
thereunder, the Collateral Agent shall have all of the rights, benefits,
protections and indemnities which are afforded to it in this Agreement.
(d)    Each Lender acknowledges that, except as expressly set forth in this
Agreement, neither Agent has made any representation or warranty to it, and that
no act by either Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by such Agent to any Secured Party as
to any matter. Each Lender represents to each Agent that it has, independently
and without reliance upon such Agent and based on such documents and information
as it has




USActive 54953942.17
-132-
 








--------------------------------------------------------------------------------





deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the Servicer, and made its own decision to
enter into this Agreement and the other Facility Documents to which it is a
party. Each Lender also represents that it will, independently and without
reliance upon either Agent or any other Secured Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the Facility Documents, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the Servicer. Neither Agent shall have any duty or responsibility to provide any
Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of the Borrower or Servicer which may come into the possession
of such Agent.
Section 12.04    Indemnification. Each of the Lenders agrees to indemnify and
hold the Agents harmless (to the extent not reimbursed by or on behalf of the
Borrower pursuant to Section 13.04 or otherwise) from and against any and all
Liabilities which may be imposed on, incurred by, or asserted against the Agents
in any way relating to or arising out of this Agreement or any other Facility
Document or any Related Document or any action taken or omitted by the Agents
under this Agreement or any other Facility Document or any Related Document;
provided that no Lender shall be liable to any Agent for any portion of such
Liabilities resulting from such Agent’s gross negligence or willful misconduct;
and provided, further, that no Lender shall be liable to the Collateral Agent
for any portion of such Liabilities unless such Liabilities are imposed on,
incurred by, or asserted against the Collateral Agent as a result of any action
taken, or not taken, by the Collateral Agent by the express terms of this
Agreement or at the direction of the Administrative Agent or such Lender or
Lenders, as the case may be, in accordance with the terms and conditions set
forth in this Agreement (it being understood and agreed that the Collateral
Agent shall be under no obligation to exercise or to honor any of the rights or
powers vested in it by this Agreement at the request or direction of the
Administrative Agent or any of the Lenders (or other Persons authorized or
permitted under the terms hereof to make such request or give such direction)
pursuant to this Agreement or any of the other Facility Document, unless the
Administrative Agent or such Lenders shall have provided to the Collateral Agent
security or indemnity reasonably satisfactory to it against the costs, expenses
(including reasonable and documented attorney’s fees and expenses) and
Liabilities which might reasonably be incurred by it in compliance with such
request or direction, whether such indemnity is provided under this
Section 12.04 or otherwise). The rights of the Agents and obligations of the
Lenders under or pursuant to this Section 12.04 shall survive the termination of
this Agreement, and the earlier removal or resignation of any Agent hereunder.
This Section 12.04 shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
Section 12.05    Successor Agents. (a)  Subject to the terms of this
Section 12.05, each Agent may, upon thirty (30) days’ notice to the Lenders and
the Borrower, resign as Administrative Agent or Collateral Agent, as applicable.
If an Agent shall resign, then the Required Lenders shall appoint a successor
agent. If for any reason a successor agent is not so appointed and does not
accept such appointment within thirty (30) days of notice of resignation, such
Agent may appoint a successor agent. The appointment of any successor Agent
shall be subject to the prior




USActive 54953942.17
-133-
 








--------------------------------------------------------------------------------





written consent of the Borrower (which consent shall not be unreasonably
withheld or delayed); provided that the consent of the Borrower to any such
appointment shall not be required if (i) a Default or Event of Default shall
have occurred and is continuing (other than with respect to an Ares Competitor)
or (ii) if such successor agent is a Lender or an Affiliate of such Agent or any
Lender. Any resignation of an Agent shall be effective upon the appointment of a
successor agent pursuant to this Section 12.05. After the effectiveness of any
retiring Agent’s resignation hereunder as Agent, the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other
Facility Documents and the provisions of this Article XII shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while it was Agent under this Agreement and under the other Facility
Documents. If no successor Collateral Agent shall have been appointed and an
instrument of acceptance by a successor Collateral Agent shall not have been
delivered to the Collateral Agent within sixty days after giving of notice of
resignation by the Collateral Agent, the resigning Collateral Agent may petition
any court of competent jurisdiction for the appointment of a successor
Collateral Agent.
(a)    Any Person (i) into which the Collateral Agent may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Collateral Agent shall be a party, or (iii) that may succeed to the corporate
trust properties and assets of the Collateral Agent substantially as a whole,
shall be the successor to the Collateral Agent under this Agreement without
further act of any of the parties to this Agreement.
Section 12.06    The Collateral Agent. (a)  The Collateral Agent shall have no
liability for losses arising from (i) any cause beyond its control, (ii) any
delay, error, omission or default of any mail, telegraph, cable or wireless
agency or operator, or (iii) the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.
(a)    It is expressly acknowledged and agreed that the Collateral Agent is not
guaranteeing the performance of or assuming any liability for the obligations of
the other parties hereto or any portion of the Collateral.
(b)    The Collateral Agent shall not be responsible for the preparation or
filing of any UCC financing statements or continuation statements or the
correctness of any financing statements filed in connection with this Agreement
or the validity or perfection of any lien or security interest created pursuant
to this Agreement.
(c)    The Collateral Agent shall not be liable for interest on any money
received by it except as the Collateral Agent may agree in writing with the
Borrower. In no event shall the Collateral Agent be liable for the selection of
any investments or any losses in connection therewith (except in its capacity as
obligor thereunder, if applicable), or for any failure of the relevant party to
provide investment instruction to the Collateral Agent in connection with the
investment of funds in or from any account set forth herein.
(d)    The Collateral Agent shall have no liability for any failure, inability
or unwillingness on the part of the Servicer, the Borrower or the Administrative
Agent to provide accurate and complete information on a timely basis to the
Collateral Agent, or otherwise on the part of any such party to comply with the
terms of this Agreement, and shall have no liability for




USActive 54953942.17
-134-
 








--------------------------------------------------------------------------------





any inaccuracy or error in the performance or observance on the Collateral
Agent’s part of any of its duties hereunder that is caused by or results from
any such inaccurate, incomplete or untimely information received by it, or other
failure on the part of any such other party to comply with the terms hereof.
(e)    The Collateral Agent shall not be bound to make any investigation into
the facts or matters stated in any certificate, report or other document or
electronic communication; provided, however, that, if the form thereof is
prescribed by this Agreement, the Collateral Agent shall examine the same to
determine whether it conforms on its face to the requirements hereof. The
Collateral Agent shall not be deemed to have knowledge or notice of any matter
unless actually known to a Responsible Officer. It is expressly acknowledged by
the Borrower, the Servicer, the Lenders and the Administrative Agent that
performance by the Collateral Agent of its various duties hereunder (including
recalculations to be performed in respect of the matters contemplated hereby)
shall be based upon, and in reliance upon, data, information and notices
provided to it by the Servicer (and/or the Borrower) and/or any related bank
agent, obligor or similar party with respect to the Collateral, and the
Collateral Agent shall have no responsibility for the accuracy of any such
information or data provided to it by such persons and shall be entitled to
update its records (as it may deem necessary or appropriate). Nothing herein
shall impose or imply any duty or obligation on the part of the Collateral Agent
to verify, investigate or audit any such information or data, or to determine or
monitor on an independent basis whether any issuer of the Collateral is in
default or in compliance with the underlying documents governing or securing
such item of Collateral, from time to time.
(f)    The Collateral Agent shall have no duty to determine or inquire into the
happening or occurrence of any event or contingency, and it is agreed that its
duties hereunder are purely ministerial in nature.
(g)    Should any controversy arise between the undersigned with respect to the
Collateral held by the Collateral Agent, the Collateral Agent shall follow the
instructions of the Administrative Agent on behalf of the Secured Parties
(provided that to the extent practicable, the Collateral Agent shall provide
written notice of such controversy to the Servicer).
(h)    The powers conferred on the Collateral Agent hereunder are solely to
protect its interest (on behalf of the Secured Parties) in the Collateral and
shall not impose any duty on it to exercise any such powers. Except for
performing the obligations expressly imposed on the Collateral Agent hereunder,
the Collateral Agent shall have no duty as to any Collateral or responsibility
for ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Collateral Agent has or is deemed to have knowledge of such matters or
taking any steps to preserve rights against prior parties or other rights
pertaining to any Collateral.
(i)    In order to comply with the laws, rules, regulations and executive orders
in effect from time to time applicable to banking institutions, including those
relating to the funding of terrorist activities and money laundering, the
Collateral Agent may be required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Collateral Agent. Accordingly, each of the parties hereto
agrees to provide to




USActive 54953942.17
-135-
 








--------------------------------------------------------------------------------





the Collateral Agent upon its request from time to time such identifying
information and documentation as may be available to such party in order to
enable the Collateral Agent to comply with such requirements.
(j)    If U.S. Bank or the Collateral Agent is also acting in another capacity,
including as Custodian or Securities Intermediary, the rights, protections,
immunities and indemnities afforded to U.S. Bank or the Collateral Agent
pursuant to this Article XII shall also be afforded to U.S. Bank or the
Collateral Agent acting in such capacities; provided that such rights,
protections, benefits, immunities and indemnities shall be in addition to, and
not in limitation of, any rights, protections, benefits, immunities and
indemnities provided in the Custodian Agreement, Account Control Agreement or
any other Facility Documents to which U.S. Bank or the Collateral Agent in such
capacity is a party.
(k)    The Collateral Agent shall not have any obligation to determine if a
Collateral Loan meets the criteria specified in the definition of Eligible
Collateral Loan or if the requirements set forth in the definition of “Deliver”
have been satisfied.
(l)    The Collateral Agent shall not be under any obligation (i) to monitor,
determine or verify the unavailability or cessation of LIBOR (or any other
applicable index, floating rate, interest rate or Benchmark Replacement), or
whether or when there has occurred, or to give notice to any other transaction
party of the occurrence of, any Benchmark Replacement Date, Benchmark Transition
Event, Benchmark Transition Start Date, Benchmark Unavailability Period or Early
Opt-In Election, (ii) to select, determine or designate any Benchmark
Replacement or other alternate benchmark rate, or other successor or replacement
rate, or whether any conditions to the designation of such a rate have been
satisfied, or (iii) to select, determine or designate any Benchmark Replacement
Adjustment or other modifier to any Benchmark Replacement or other replacement
or successor rate or index, or (iv) to determine whether or what Benchmark
Replacement Conforming Changes are necessary or advisable, if any, in connection
with any of the foregoing.
(m)    The Collateral Agent shall not be liable for any inability, failure or
delay on its part to perform any of its duties set forth in this Agreement as a
result of the unavailability of LIBOR (or any Benchmark Replacement or other
applicable index, floating rate or other Interest Rate) and absence of any
Benchmark Replacement or other replacement index or floating rate, including as
a result of any inability, delay, error or inaccuracy on the part of any other
transaction party, including without limitation the Administrative Agent, the
Borrower or the Servicer, in providing any direction, instruction, notice or
information required or contemplated by the terms of this Agreement and
reasonably required for the performance of such duties.
ARTICLE XIII    

MISCELLANEOUS
Section 13.01    No Waiver; Modifications in Writing. (a)  No failure or delay
on the part of any Secured Party exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. Any waiver




USActive 54953942.17
-136-
 








--------------------------------------------------------------------------------





of any provision of this Agreement or any other Facility Document, and any
consent to any departure by any party to this Agreement or any other Facility
Document from the terms of any provision of this Agreement or such other
Facility Document, shall be effective only in the specific instance and for the
specific purpose for which given. No notice to or demand on the Borrower or the
Servicer in any case shall entitle the Borrower or the Servicer to any other or
further notice or demand in similar or other circumstances.
(a)    No amendment, modification, supplement or waiver of this Agreement shall
be effective unless signed by the Borrower, the Servicer, the Administrative
Agent and the Majority Lenders; provided that:
(i)    any Fundamental Amendment shall require the written consent of all
Lenders affected thereby; and
(ii)    no such amendment, modification, supplement or waiver shall amend,
modify or otherwise affect the rights or duties of any Agent hereunder without
the prior written consent of such Agent.
(b)    Notwithstanding anything to the contrary herein, (i) in connection with
the increase of the Individual Lender Maximum Funding Amounts hereunder, only
the consent of the Lender increasing its Individual Lender Maximum Funding
Amount (or providing a new Individual Lender Maximum Funding Amount) shall be
required for any amendment that effects such increase in Individual Lender
Maximum Funding Amounts and (ii) the Administrative Agent and the Borrower shall
be permitted to amend any provision of the Facility Documents (and such
amendment shall become effective without any further action or consent of any
other party to any Facility Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision.
(c)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Individual Lender Maximum Funding Amount of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
Section 13.02    Notices, Etc. Except where telephonic instructions are
authorized herein to be given, all notices, demands, instructions and other
communications required or permitted to be given to or made upon any party
hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, or by facsimile
transmission, or by prepaid courier service, or by electronic mail (if the
recipient has provided an email address in Schedule 5). Notices and
communications by facsimile and e-mail shall be effective when sent, and notices
and communications sent by other means shall be effective when received by the
intended recipient thereof in accordance with the provisions of this
Section 13.02. Unless otherwise specified




USActive 54953942.17
-137-
 








--------------------------------------------------------------------------------





in a notice sent or delivered in accordance with the foregoing provisions of
this Section 13.02, notices, demands, instructions and other communications in
writing shall be given to or made upon the respective parties hereto at their
respective addresses (or to their respective facsimile numbers or email
addresses) indicated in Schedule 5, and, in the case of telephonic instructions
or notices, by calling the telephone number or numbers indicated for such party
in Schedule 5.
U.S. Bank in each of its capacities under the Facility Documents agrees to
accept and act upon instructions or directions pursuant to this Agreement, any
other Facility Document, or any Related Document or any document executed in
connection herewith or therewith sent by unsecured email, facsimile transmission
or other similar unsecured electronic methods; provided, however, that any
person providing such instructions or directions shall provide to U.S. Bank an
incumbency certificate listing persons designated to provide such instructions
or directions as such incumbency certificate may be supplemented from time to
time. If any person elects to give U.S. Bank email or facsimile instructions (or
instructions by a similar electronic method) and U.S. Bank in its discretion
elects to act upon such instructions, U.S. Bank’s reasonable understanding of
such instructions shall be deemed controlling. U.S. Bank shall not be liable for
any losses, costs or expenses arising directly or indirectly from U.S. Bank’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflicting with or being inconsistent with a subsequent written
instruction. Any person providing such instructions or directions acknowledges
and agrees that there may be more secure methods of transmitting such
instructions than the method(s) selected by it and agrees that the security
procedures (if any) to be followed in connection with its transmission of such
instructions provide to it a commercially reasonable degree of protection in
light of its particular needs and circumstances.
In addition to all other instruction methods permitted under this Agreement, the
Borrower hereby directs U.S. Bank in each of its capacities under the Facility
Documents to accept instructions sent pursuant to secure financial messaging
services provided by SWIFT, which shall constitute instructions from the
Borrower (or the Servicer on behalf of the Borrower) for all purposes hereunder.
The Borrower instructs U.S. Bank to accept and process SWIFT transmissions
initiated by the Borrower or the Servicer on its behalf to the same extent that
written wire transfer instructions are accepted and processed by U.S. Bank. U.S.
Bank in each of its capacities under the Facility Documents may conclusively
rely on SWIFT transmissions to release payments as instructed, subject to any
verification of information as requested by U.S. Bank in such capacity,
including the call back process to an individual designated by the Borrower or
the Servicer as authorized to provide such verification. U.S. Bank may also
request, and the Borrower or the Servicer will provide, an additional signed
direction (whether by manual, facsimile, PDF or other electronic signature) in
order for U.S. Bank to make such payment in connection with any SWIFT
transmission. For purposes of compliance with any incumbency certificate of the
Borrower or the Servicer, all instructions received by U.S. Bank through the
methodology described herein shall be deemed in compliance with the procedures
outlined therein (to the extent applicable).
Section 13.03    Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower under any Facility Document shall be made without
deduction or withholding for any and all Taxes with respect thereto, unless
required by Applicable Law. If any Applicable Law (as determined in the good
faith discretion of the Borrower or the Administrative Agent) requires




USActive 54953942.17
-138-
 








--------------------------------------------------------------------------------





the deduction or withholding of any Tax from any such payment by the Borrower or
the Administrative Agent, then the Borrower or the Administrative Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as may be necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 13.03) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(a)    The Borrower agrees to timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(b)    The Borrower agrees to indemnify each Recipient, within 10 days after
demand therefor, for (i) the full amount of any Indemnified Taxes (including any
Indemnified Taxes imposed or asserted by any jurisdiction on or attributable to
amounts payable under this Section 13.03) payable or paid by any Recipient or
required to be withheld or deducted from a payment to such Recipient and
(ii) any reasonable expenses arising therefrom or with respect thereto, in each
case whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of another Recipient, shall be conclusive absent manifest
error.
(c)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.06(c)(ii) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Facility Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Facility Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 13.03(d).
(d)    As soon as practicable after the date of any payment of Taxes by the
Borrower to Governmental Authority pursuant to this Section 13.03, the Borrower
will furnish to the Administrative Agent the original or a certified copy of a
receipt issued by the relevant Governmental Authority evidencing payment
thereof, a copy of the return reporting such payment, or other evidence of
payment as may be reasonably satisfactory to the Administrative Agent.




USActive 54953942.17
-139-
 








--------------------------------------------------------------------------------





(e)    If any Recipient in its sole discretion, but acting in good faith,
determines that it has received a refund of any Taxes with respect to which it
has been indemnified pursuant to this Section 13.03 (including by the payment of
additional amounts pursuant to Section 13.03(a)), such Recipient shall reimburse
the Borrower (or the Servicer, as applicable) such amount of any refund received
(net of reasonable out-of-pocket expenses incurred), but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), as such Secured
Party shall determine in its sole discretion, but acting in good faith, to be
attributable to the relevant Indemnified Taxes; provided that in the event that
such Secured Party is required to repay such refund to the relevant taxing
authority, the Borrower agrees to return the refund to such Secured Party.
Notwithstanding anything to the contrary in this Section 13.03(f), in no event
will any Secured Party be required to pay any amount to an indemnifying party
pursuant to this Section 13.03(f) the payment of which would place such Secured
Party in a less favorable net after-Tax position than such Secured Party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. Unless required by Applicable Law, at no time shall any Agent
have any obligation to file for or otherwise pursue on behalf of a Lender, or
have any obligation to pay to any Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender, as the case may be.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Facility Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 13.03(g)(ii), (iii) and (v) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(i)    Without limiting the generality of Section 13.03(g)(i), each Lender that
is a U.S. Person shall, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or any Agent), deliver to the Borrower and
each Agent, two accurate, complete and signed copies of U.S. Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.




USActive 54953942.17
-140-
 








--------------------------------------------------------------------------------





(ii)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and each Agent, on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or any Agent), two
accurate, complete and signed copies of whichever of the following is
applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Facility Document, executed copies of U.S. Internal Revenue
Service Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Facility Document, U.S. Internal Revenue Service Form W-8BEN-E (or W-8BEN,
as applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(B)    executed copies of U.S. Internal Revenue Service Form W-8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of U.S. Internal Revenue
Service Form W-8BEN-E (or W-8BEN, as applicable); or
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of U.S. Internal Revenue Service Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner.
(iii)    Each Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Agents (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or any Agent), executed copies of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Agents to determine the withholding or deduction required to be
made.




USActive 54953942.17
-141-
 








--------------------------------------------------------------------------------





(iv)    If a payment made to a Recipient under any Facility Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 13.03(g)(v), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    If any Lender requires the Borrower to pay any Indemnified Taxes or
additional amount to such Lender or any Governmental Authority for the account
of such Lender pursuant to this Section 13.03, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if such
Lender determines, in its sole discretion that such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to this Section 13.03 in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(h)    Each party’s obligations under this Section 13.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Individual
Lender Maximum Funding Amounts and the repayment, satisfaction or discharge of
all obligations under any Facility Document.
Section 13.04    Costs and Expenses; Indemnification. (a)  The Borrower agrees
to promptly pay on demand all reasonable and documented out-of-pocket costs and
expenses of the Agents and the Lenders in connection with the preparation,
review, negotiation, reproduction, execution and delivery of this Agreement and
the other Facility Documents, including the reasonable and documented fees and
disbursements of one outside counsel for the Administrative Agent and one
outside counsel for the Collateral Agent, costs and expenses of creating,
perfecting, releasing or enforcing the Collateral Agent’s security interests in
the Collateral, including filing and recording fees, expenses, search fees, UCC
filing fees and the equivalent thereof in any foreign jurisdiction, if
applicable, and all other related fees and expenses in connection therewith; and
in connection with the administration and any waiver, consent, modification or
amendment or similar agreement




USActive 54953942.17
-142-
 








--------------------------------------------------------------------------------





in respect of this Agreement, the Notes or any other Facility Document and
advising the Agents and Lenders as to their respective rights, remedies and
responsibilities. The Borrower agrees to promptly pay on demand all reasonable
and documented costs and expenses of each of the Secured Parties in connection
with the enforcement of this Agreement, the Notes or any other Facility
Document, including all reasonable and documented out-of-pocket costs and
expenses incurred by the Collateral Agent in connection with the preservation,
collection, foreclosure or enforcement of the Collateral subject to the Facility
Documents or any interest, right, power or remedy of the Collateral Agent and
the Replacement Servicer (including in its capacity as Replacement Servicer) or
in connection with the collection or enforcement of any of the Obligations or
the proof, protection, administration or resolution of any claim based upon the
Obligations in any insolvency proceeding, including all reasonable fees and
disbursements of outside attorneys, accountants, auditors, consultants,
appraisers and other professionals engaged by the Collateral Agent; provided
that, in each case, there shall be one primary outside attorney and one local
counsel representing each of (x) the Lenders and the Administrative Agent, taken
as a whole and (y) the Collateral Agent, the Securities Intermediary and the
Custodian, taken as a whole, unless any conflict of interest arises. Without
prejudice to its rights hereunder, the expenses and the compensation for the
services of the Secured Parties are intended to constitute expenses of
administration under any applicable bankruptcy law. For the avoidance of doubt,
this Section 13.04(a) shall not apply to Taxes, other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim, which
shall be covered by Section 13.03.
(a)    The Borrower agrees to indemnify and hold harmless each Secured Party and
each of their Affiliates and the respective officers, directors, employees,
agents, managers of, and any Person controlling any of, the foregoing (each, an
“Indemnified Party”) from and against any and all Liabilities that may be
incurred by or asserted or awarded against any Indemnified Party, whether
brought by or involving the Borrower or any third party, in each case arising
out of or in connection with or by reason of the execution, delivery,
enforcement, performance, administration of or otherwise arising out of or
incurred in connection with this Agreement, any other Facility Document, any
Related Document or any transaction contemplated hereby or thereby (and
regardless of whether or not any such transactions are consummated); except that
the Borrower shall not be liable to the extent any such Liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from any Indemnified Party’s bad faith, gross negligence or willful
misconduct; provided that any payment hereunder which relates to taxes, levies,
imposes, deductions, charges and withholdings, and all liabilities (including
penalties, interest and expenses) with respect thereto, or additional sums
described in Sections 2.10, 2.11 or 13.03, shall not be covered by this
Section 13.04(b).
(b)    The Servicer agrees to indemnify and hold harmless each Indemnified Party
from and against any and all Liabilities that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of any one or more of the following: (i) any breach
by the Servicer of any covenant or any of its obligations under any Facility
Document, (ii) the failure of any of the representations or warranties of the
Servicer set forth in any Facility Document or in any certificate, statement or
report delivered in connection therewith to be true when made or when deemed
made or repeated and (iii) by reason of any gross negligence, bad faith or
willful misconduct (as determined by the final non-appealable judgment




USActive 54953942.17
-143-
 








--------------------------------------------------------------------------------





of a court of competent jurisdiction) on the part of the Servicer in its
capacity as Servicer; except the Servicer shall not be liable to the extent any
such Liability (x) results from the performance or non-performance of the
Collateral Loans or (y) is found in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from any Indemnified Party’s bad
faith, gross negligence or willful misconduct; provided that any payment
hereunder which relates to taxes, levies, imposes, deductions, charges and
withholdings, and all liabilities (including penalties, interest and expenses)
with respect thereto, or additional sums described in Sections 2.10, 2.11 or
13.03, shall not be covered by this Section 13.04(c). The Servicer shall not
have any liability hereunder to any Indemnified Party to the extent an
Indemnified Party affects any settlement of a matter that is (or could be)
subject to indemnification hereunder without the prior written consent of the
Servicer (which consent shall not be unreasonably withheld or delayed).
(c)    The Equityholder agrees to indemnify and hold harmless each Indemnified
Party from and against any and all Liabilities that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of any one or more of the following: (i) any
breach by the Equityholder of any covenant or any of its obligations set forth
in Section 13.22 and (ii) the failure of any of the representations or
warranties of the Equityholder set forth in Section 4.03 (o), (p), (q) and (r)
and Section 13.22 or in any certificate, statement or report delivered in
connection therewith to be true when made or when deemed made or repeated.
Section 13.05    Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement. Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.
Section 13.06    Assignability. (a)  Each Lender may, with the consent of the
Administrative Agent and the Borrower, assign to an assignee all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its outstanding Advances or interests therein owned by it, together with ratable
portions of its Individual Lender Maximum Funding Amount); provided that:
(i)    each of the Borrower’s and the Administrative Agent’s consent to any such
assignment (A) shall not be unreasonably withheld or delayed and (B) shall not
be required if the assignee is a Permitted Assignee with respect to such
assignor; and
(ii)    the Borrower’s consent to any such assignment pursuant to this
Section 13.06(a) shall not be required (other than with respect to an assignment
to an Ares Competitor) if (x) a Default or an Event of Default shall have
occurred (and not been waived by the Lenders in accordance with Section 13.01)
or (y) such assignment is required by any Change in Law.
The parties to each such assignment shall execute and deliver to the
Administrative Agent (with a copy to the Collateral Agent) an Assignment and
Acceptance and the applicable tax




USActive 54953942.17
-144-
 








--------------------------------------------------------------------------------





forms required by Section 13.03(g). Notwithstanding any other provision of this
Section 13.06, no assignment by any Lender to the Borrower or any of its
Affiliates shall be permitted.
(b)    The Borrower may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Agents and the Lenders.
(c)    (i)    Any Lender may, without the consent of (other than with respect to
a participation to an Ares Competitor), but with notice to, the Borrower, sell
participations to Participants in all or a portion of such Lender’s rights and
obligations under this Agreement; provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) such Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (D) each Participant shall have agreed to
be bound by this Section 13.06(c), Section 13.06(d), Section 13.06(e) and
Section 13.17. Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
Fundamental Amendment. Sections 2.10, 2.11, and 13.03 shall apply to each
Participant as if it were a Lender and had acquired its interest by assignment
pursuant to clause (a) of this Section 13.06 (subject to the requirements and
limitations set forth in Section 13.03, including the requirements under
Section 13.03(g)); provided that (A) such Participant agrees to be subject to
the provisions of Section 13.03(g) as if it were an assignee under clause (a) of
this Section 13.06 and (B) no Participant shall be entitled to any amount under
Section 2.10, 2.11, or 13.03 which is greater than the amount the related Lender
would have been entitled to under any such Sections or provisions if the
applicable participation had not occurred, except to the extent such entitlement
to receive a greater amount results from a Change in Law that occurs after the
Participant acquired the applicable participation.
(i)    In the event that any Lender sells participations in any portion of its
rights and obligations hereunder, such Lender as nonfiduciary agent for the
Borrower shall maintain a register on which it enters the name and address of
all participants in the Advances held by it and the principal amount (and stated
interest thereon) of the portion of the Advance which is the subject of the
participation (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Facility Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in a Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in such Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. This
Section 13.06(c)(ii) shall be construed so that such commitments,




USActive 54953942.17
-145-
 








--------------------------------------------------------------------------------





loans, letters of credit or other obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code, Section 5f.103-1(c) of the United States Treasury regulations, and
any other related regulations or successor provisions or regulations.
(d)    The Administrative Agent, on behalf of and acting solely for this purpose
as the nonfiduciary agent of the Borrower, shall maintain at its address
specified in Section 13.02 or such other address as the Administrative Agent
shall designate in writing to the Lenders, a copy of this Agreement and each
signature page hereto and each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the aggregate outstanding principal amount of
the outstanding Advances maintained by each Lender under this Agreement (and any
stated interest thereon). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lenders shall treat each Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice. An Advance (and a Note, if
any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each Note, if any,
shall expressly so provide) and compliance with this Section 13.06. The
Administrative Agent shall update and furnish to the Collateral Agent and the
Borrower from time to time at the request of the Collateral Agent or the
Borrower an updated version of Schedule 1 reflecting the then-current allocation
of the Individual Lender Maximum Funding Amounts.
(e)    Notwithstanding anything to the contrary set forth herein or in any other
Facility Document, each Lender hereunder, and each Participant, must at all
times be a “qualified purchaser” as defined in the Investment Company Act (a
“Qualified Purchaser”) and a “qualified institutional buyer” as defined in Rule
144A under the Securities Act (a “QIB”). Each Lender represents to the Borrower,
(i) on the date that it becomes a party to this Agreement (whether by being a
signatory hereto or by entering into an Assignment and Acceptance) and (ii) on
each date on which it makes an Advance hereunder, that it is a Qualified
Purchaser and a QIB. Each Lender further agrees that it shall not assign, or
grant any participations in, any of its Advances or its Individual Lender
Maximum Funding Amounts to any Person unless such Person is a Qualified
Purchaser and a QIB.
(f)    Notwithstanding any other provision of this Section 13.06, any Lender may
at any time pledge or grant a security interest in all or any portion of its
rights (including rights to payment of principal and interest) under this
Agreement to secure obligations of such Lender, including any pledge or security
interest granted to a Federal Reserve Bank, without notice to or consent of the
Borrower or the Administrative Agent; provided that no such pledge or grant of a
security interest shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or grantee for such Lender as a party
hereto.
Section 13.07    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR




USActive 54953942.17
-146-
 








--------------------------------------------------------------------------------





TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER FACILITY DOCUMENT (EXCEPT, AS TO ANY OTHER FACILITY DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.
Section 13.08    Severability of Provisions. Any provision of this Agreement or
any other Facility Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
Section 13.09    Confidentiality. The parties hereto agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed by any party (a) to its Affiliates, directors, officers,
members, principals and employees, and to its agents, counsel and other advisors
that have a need for such information relative to this facility (collectively,
the “Related Parties”) (it being understood that, in each case, the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
disclosing party shall be responsible for any breach by its Related Parties
under this Section 13.09); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), it being understood that the Persons to
whom such disclosure is made shall be informed of the confidential nature of
such Information; (c) to the extent required by Applicable Law or by any
subpoena or similar legal process; provided that with respect to disclosures of
Information pursuant to a subpoena or similar legal process, (A) prior to any
disclosure under this clause (c) the disclosing party agrees to provide the
Borrower with prior written notice thereof, to the extent that it is practicable
to do so and to the extent that the disclosing party is permitted to provide
such prior written notice to the Borrower pursuant to the terms of the subpoena
or other legal process and (B) any disclosure under this clause (c) shall be
limited to the portion of the Information as may be required by such
Governmental Authority pursuant to such subpoena or other legal process; (d) to
any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Facility Document or any action or proceeding
relating to this Agreement or any other Facility Document or the enforcement of
rights hereunder or thereunder; (f) solely with respect to the Administrative
Agent or any Lender, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights and obligations
under this Agreement; provided that (x) such assignee or participant (or
prospective assignee or participant) would be permitted to be an assignee or
participant pursuant to the terms hereof and (y) such assignee or participant
(or prospective assignee or participant) has agreed to maintain confidentiality
pursuant to this Section 13.09 or another non-disclosure agreement substantially
similar hereto, or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder that has agreed to maintain confidentiality pursuant to this
Section 13.09; or (iii) any rating agency or (g) to the extent such Information
(x) becomes publicly available other




USActive 54953942.17
-147-
 








--------------------------------------------------------------------------------





than as a result of a breach of this Section by such party, or (y) becomes
available to such party or any of their respective Affiliates on a
nonconfidential basis from a source other than a party to this Agreement. For
purposes of this Section 13.09, “Information” means all information received
from a party to this Agreement, the terms and substance of this Agreement and
each other Facility Document and any term sheet.
Section 13.10    Merger. This Agreement and the other Facility Documents
executed by the Administrative Agent or the Lenders taken as a whole incorporate
the entire agreement between the parties hereto and thereto concerning the
subject matter hereof and thereof and this Agreement and such other Facility
Documents supersede any prior agreements among the parties relating to the
subject matter thereof.
Section 13.11    Survival. All representations and warranties made hereunder, in
the other Facility Documents and in any certificate delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery of this Agreement and the making of the Advances hereunder. The
agreements in Sections 2.10, 2.11, 2.13, 12.04, 13.03, 13.04, 13.09, 13.15 and
13.17 and this Section 13.11 shall survive the termination of this Agreement in
whole or in part, the payment in full of the principal of and interest on the
Advances, any foreclosure under, or modification, release or discharge of, any
or all of the Related Documents and the resignation or replacement of any Agent.
Section 13.12    Submission to Jurisdiction; Waivers; Etc. Each party hereto
hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement or the other Facility Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York in
the Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and the appellate courts of any of them;
(b)    consents that any such action or proceeding may be brought in any court
described in Section 13.12(a) and waives to the fullest extent permitted by
Applicable Law any objection that it may now or hereafter have to the venue of
any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)    solely in the case of each party hereto (other than the Borrower,
Servicer, Equityholder and the Collateral Agent) agrees that service of process
in any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at its address set forth in Section 13.02 or at
such other address as may be permitted thereunder;
(d)    EACH OF THE BORROWER, SERVICER AND EQUITYHOLDER IRREVOCABLY APPOINTS
UNITED AGENT GROUP INC. (THE “PROCESS AGENT”) WITH AN OFFICE ON THE DATE HEREOF
AT 15 NORTH MILL STREET, NYACK, NEW YORK 28277, AS ITS AGENT TO RECEIVE ON ITS
BEHALF AND PROPERTY SERVICE OF




USActive 54953942.17
-148-
 








--------------------------------------------------------------------------------





COPIES OF ANY SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN
ANY SUCH ACTION OR PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING
A COPY OF SUCH PROCESS TO THE BORROWER, SERVICER OR EQUITYHOLDER IN CARE OF THE
PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND EACH OF THE BORROWER,
SERVICER AND EQUITYHOLDER HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS
AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE,
EACH OF THE BORROWER, SERVICER AND EQUITYHOLDER ALSO IRREVOCABLY CONSENTS TO THE
SERVICE OF ANY AND ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING
OF COPIES OF SUCH PROCESS TO IT AT ITS ADDRESS SET FORTH IN SECTION 13.02 IN THE
MANNER DESCRIBED ABOVE. EACH OF THE BORROWER, SERVICER AND EQUITYHOLDER AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PERMITTED BY LAW. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHTS OF ANY
PARTY HERETO TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR AFFECT
SUCH PARTY’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OF THE
BORROWER, SERVICER AND EQUITYHOLDER OR ANY OTHER PARTY HERETO OR ITS PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding against any Secured
Party arising out of or relating to this Agreement or any other Facility
Document any special, exemplary, punitive or consequential damages.
Section 13.13    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT OR FOR ANY
COUNTERCLAIM HEREIN OR THEREIN OR RELATING HERETO OR THERETO.
Section 13.14    Right of Setoff; Payments Pro Rata. (a)  Subject to
Section 9.01(a), if an Event of Default shall have occurred and be continuing,
each Lender and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Facility Document to such Lender or their respective
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Facility Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts




USActive 54953942.17
-149-
 








--------------------------------------------------------------------------------





so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided, that the failure to give such notice shall not affect
the validity of such setoff and application.
(a)    Each of the Lenders agrees that, if it should receive any amount under
this Agreement (whether by voluntary payments, by realization upon security, by
the exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Facility Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Advances or fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such other Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such disproportionate sum
received; provided that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Section 13.15    PATRIOT Act Notice. Each Agent and Lender hereby notifies the
Borrower that, pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law on October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Agent or Lender to identify the Borrower in
accordance with the PATRIOT Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by any Lender or Agent in order to assist such Lender or
Agent, as applicable, in maintaining compliance with the PATRIOT Act.
Section 13.16    Legal Holidays. In the event that the date of prepayment of
Advances or the Final Maturity Date shall not be a Business Day, then
notwithstanding any other provision of this Agreement or any other Facility
Document, payment need not be made on such date, but may be made on the next
succeeding Business Day with the same force and effect as if made on the nominal
date of any such date of prepayment or Final Maturity Date, as the case may be,
and interest shall accrue on such payment for the period from and after any such
nominal date to but excluding such next succeeding Business Day.
Section 13.17    Non-Petition. Each of the Servicer and each Secured Party
hereby agrees not to institute against, or join, cooperate with or encourage any
other Person in instituting




USActive 54953942.17
-150-
 








--------------------------------------------------------------------------------





against, the Borrower any bankruptcy, reorganization, receivership, arrangement,
insolvency, moratorium or liquidation proceeding or other proceeding under
federal or state bankruptcy or similar laws until at least one year and one day,
or, if longer, the applicable preference period then in effect plus one day,
after the payment in full of all outstanding Obligations and the termination of
all Individual Lender Maximum Funding Amounts; provided that nothing in this
Section 13.17 shall preclude, or be deemed to prevent, any Secured Party
(a) from taking any action prior to the expiration of the aforementioned one
year and one day period, or, if longer, the applicable preference period then in
effect, in (i) any case or proceeding voluntarily filed or commenced by the
Borrower or (ii) any involuntary insolvency proceeding filed or commenced
against the Borrower by a Person other than any such Secured Party, or (b) from
commencing against the Borrower or any properties of the Borrower any legal
action which is not a bankruptcy, reorganization, receivership, arrangement,
insolvency, moratorium or liquidation proceeding or other proceeding under
federal or state bankruptcy or similar laws. The provisions of this paragraph
shall survive the termination of this Agreement. The provisions of this Section
13.17 are a material inducement for the Secured Parties to enter into this
Agreement and the transactions contemplated hereby and are an essential term
hereof. The parties hereby agree that monetary damages are not adequate for a
breach of the provisions of this Section 13.17 and the Administrative Agent may
seek and obtain specific performance of such provisions (including injunctive
relief), including, without limitation, in any bankruptcy, reorganization,
arrangement, winding up, insolvency, moratorium, winding up or liquidation
proceedings, or other proceedings under United States federal or state
bankruptcy laws, or any similar laws.
Section 13.18    Waiver of Setoff. Each of the Borrower and the Servicer hereby
waives any right of setoff it may have or to which it may be entitled under this
Agreement or under any Applicable Law from time to time against the
Administrative Agent, any Lender or its respective assets.
Section 13.19    Collateral Agent Execution and Delivery. By executing this
Agreement, each Lender hereby consents to the terms of this Agreement, directs
the Collateral Agent to execute and deliver this Agreement, and acknowledges and
agrees that the Collateral Agent shall be fully protected in relying upon the
foregoing consent and direction and hereby releases the Collateral Agent and its
respective officers, directors, agents, employees and shareholders, as
applicable, from any liability for complying with such direction, except as a
result of gross negligence or willful misconduct of the Collateral Agent.
Section 13.20    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Facility Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges and accepts that any liability of any Affected
Financial Institution arising under or in connection with any Facility Document,
to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:




USActive 54953942.17
-151-
 








--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest), or cancellation of any
such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Facility Document; or
(iii)    the variation of the terms of any Facility Document to the extent
necessary to give effect to any Bail-in Action in relation to such liability.
Section 13.21    WAIVER OF SOVEREIGN IMMUNITY. To the extent that any of the
Borrower, Servicer or Equityholder may be entitled, in any jurisdiction in which
judicial proceedings may at any time be commenced with respect to this Agreement
or any other Facility Document, to claim for itself or its revenues, assets or
properties any immunity from suit, the jurisdiction of any court, attachment
prior to judgment, attachment in aid of execution of a judgment, set-off,
execution of a judgment or any other legal process, and to the extent that in
any such jurisdiction there may be attributed such immunity (whether or not
claimed), each of the Borrower, the Servicer and the Equityholder irrevocably
agrees not to claim and hereby irrevocably waives such immunity to the fullest
extent permitted by the laws of such jurisdiction and hereby agrees that the
foregoing waiver shall be enforced to the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States of America, as
amended, and is intended to be irrevocable for the purpose of such act.
Section 13.22    Securitisation Regulation Requirements. The Equityholder hereby
represents and covenants, for the benefit of the Administrative Agent, the
Lenders, the Collateral Agent (for the benefit of the Secured Parties) and, in
respect of paragraphs (d) and (e) below only, the Servicer that, for so long as
any Advance remains outstanding:
(a)    it will retain, as originator (for the purpose of the Securitisation
Regulation), on an ongoing basis, a material net economic interest in the form
specified in paragraph (d) of Article 6(3) of the Securitisation Regulation,
being retention of the first loss tranche and, if necessary, other tranches
having the same or a more severe risk profile than those transferred or sold to
investors and not maturing any earlier than those transferred or sold to
investors, through maintaining funding to the Borrower under the LLC Agreement,
in an amount equal to not less than 5% of the Retention Basis Amount (such net
economic interest being the “Retained Interest”);
(b)    neither it nor any of its Affiliates will sell, hedge, enter into a short
position or otherwise mitigate its credit risk under or associated with the
Retained Interest where to do so




USActive 54953942.17
-152-
 








--------------------------------------------------------------------------------





would cause the transaction contemplated by the Facility Documents to cease to
be compliant with the EU Risk Retention Requirement;
(c)    it will provide to the Administrative Agent and/or any Lender that is
subject to the EU Due Diligence Requirements, the information, documents,
reports and notifications that the Administrative Agent and/or such Lender
reasonably requests as necessary to enable compliance with any of their
obligations under the EU Due Diligence Requirements; provided that (i) such
information is not subject to any duty of confidentiality and (x) in its
possession or (y) not in its possession but obtainable using commercially
reasonable efforts and without material expense (provided further that, if
obtaining such information, documents, reports or notifications would involve
material expense but the requesting Lender agrees to reimburse it, then it shall
obtain the same) and (ii) such disclosure is not contrary to any requirement of
law or regulation applicable to it;
(d)    it will confirm to each of the Borrower, the Administrative Agent, the
Servicer, each Lender and the Collateral Agent, its continued compliance with
the covenants set out at paragraphs (a) and (b) above in each Payment Date
Report;
(e)    it will promptly notify the Borrower, the Administrative Agent, the
Servicer, each Lender and the Collateral Agent in writing if for any reason it
fails to comply with either of the covenants set out in paragraphs (a) or (b)
above in any way;
(f)    it will notify each of its Affiliates of the contents of paragraph (b)
above and shall use reasonable endeavors to procure that each of its Affiliates
complies with the terms of paragraph (b) as if it were a party thereto; and
(g)    (A) in relation to each Collateral Loan acquired by the Borrower which is
a Retention Holder Originated Collateral Loan pursuant to part (a) of the
definition thereof, it applied sound and well-defined credit granting criteria
to the origination of the Collateral Loan; (B) in relation to each Collateral
Loan acquired by the Borrower which is a Retention Holder Originated Collateral
Loan pursuant to part (b) of the definition thereof, it has verified, in light
of the information available to it and subject to its usual standard of care,
and reasonably believes that the entity which was, directly or indirectly,
involved in the original agreement which created the Collateral Loan applied
sound and well-defined credit granting criteria to the origination of the
Collateral Loan, and that it maintained clearly established processes for
approving, amending, modifying, renewing and financing the Collateral Loan and
had effective systems in place to apply those criteria and processes to ensure
that the Collateral Loan was granted and approved based on a thorough assessment
of the relevant Obligor’s creditworthiness; and (C) it has, and reasonably
expects to maintain, clearly established criteria and processes for originating,
amending, modifying, renewing and financing the Collateral Loans (the
“Collateral Loan Originations and Revisions”) and has effective systems in place
to apply those criteria and processes to ensure that Collateral Loan
Originations and Revisions are granted and approved based on a thorough
assessment of each Obligor’s creditworthiness.
(h)    Notwithstanding anything to the contrary contained herein, neither the
Equityholder nor the Borrower makes any representation as to compliance of the
transaction or any




USActive 54953942.17
-153-
 








--------------------------------------------------------------------------------





of the parties hereto with respect to the Securitisation Regulation. Any Person
accepting the benefits of this Section 13.22 and/or paragraphs (o) to (r) of
Section 4.03 above (including any related definitions or provisions) shall be
deemed to have agreed to the terms set forth in this paragraph and each Lender
hereby represents it is not relying on any of the Borrower, the Servicer or the
Equityholder or any of the respective Affiliates, for any financial, tax, legal,
accounting or regulatory advice in connection with the matters set forth in this
Section 13.22 and/or paragraphs (o) to (r) of Section 4.03 above. For the
avoidance of doubt, none of this Section 13.22 and/or paragraphs (o) to (r) of
Section 4.03 constitute regulatory advice.
Section 13.23    Adequacy of Monetary Damages Against the Lenders. Each of the
Borrower, the Servicer and the Equityholder hereby acknowledges and agrees that
(i) any and all claims, damages and demands against the Administrative Agent or
the Lenders arising out of, or in connection with, the exercise by the
Administrative Agent or the Lenders of any Administrative Agent or any of the
Lenders’ rights or remedies pursuant to this Agreement can be sufficiently and
adequately remedied by monetary damages, (ii) no irreparable injury will be
caused to the Borrower, the Servicer or the Equityholder as a result of, or in
connection with, any such claims, damages or demands, and (iii) no equitable or
injunctive relief shall be sought by the Borrower, the Servicer or the
Equityholder as a result of, or in connection with, any such claims, damages or
demands; provided that this Section 13.23 shall not constitute a waiver of any
rights of the Borrower, the Servicer or the Equityholder to seek injunctive
relief to enforce its rights under Section 13.09.






USActive 54953942.17
-154-
 








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
ARCC FB FUNDING LLC, as Borrower
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott C. Lem
 
Name:
Scott C. Lem
 
Title:
Chief Accounting Officer









Ares Revolving Credit and Security Agreement



--------------------------------------------------------------------------------





 
 
ARES CAPITAL CORPORATION, as Equityholder
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott C. Lem
 
Name:
Scott C. Lem
 
Title:
Authorized Signatory











 
 
ARES CAPITAL CORPORATION, as Servicer
 
 
 
 
 
 
 
 
 
 
By:
/s/ Scott C. Lem
 
Name:
Scott C. Lem
 
Title:
Authorized Signatory



Ares Revolving Credit and Security Agreement



--------------------------------------------------------------------------------





 
 
BNP PARIBAS, as Administrative Agent and a Lender


 
 
 
 
 
 
 
 
 
 
By:
/s/ Adnan Zuberi
 
Name:
Adnan Zuberi


 
Title:
Managing Director







 
 
 
 
By:
/s/ Sohaib Naim
 
Name:
Sohaib Naim
 
Title:
Vice President





Ares Revolving Credit and Security Agreement



--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent


 
 
 
 
 
 
 
 
 
 
By:
/s/ Ralph J. Creasia, Jr.
 
Name:
Ralph J. Creasia, Jr.


 
Title:
Senior Vice President











Ares Revolving Credit and Security Agreement

